                                                              SO ORDERED.


                                                              Dated: March 31, 2020



   1

   2                                                          Daniel P. Collins, Bankruptcy Judge
                                                              _________________________________
   3

   4

   5                        UNITED STATES BANKRUPTCY COURT
   6                                  DISTRICT OF ARIZONA
   7   In re:                                       )   Chapter 11 Proceedings
                                                    )
   8
       SWIFT AIR, LLC,                              )   Case No.: 2:12-bk-14362-DPC
   9                                                )
                      Reorganized Debtor.           )   Adversary No. 2:14-ap-00534-DPC
  10   MorrisAnderson & Associates, Ltd.,           )
       Litigation Trustee for the Reorganized       )   UNDER ADVISEMENT ORDER
  11
       Debtor,                                      )
  12                                                )
                      Plaintiff,                    )
  13                                                )   [NOT FOR PUBLICATION]
               v.                                   )
  14
                                                    )
  15   Redeye II, LLC, A Connecticut limited        )
       liability company; Briad Development         )
  16   West, LLC, a New Jersey limited liability )
       company; Jerry Moyes and Vickie Moyes, )
  17
       husband and wife; Jerry and Vickie Moyes )
  18   Family Trust; Swift Aircraft Management, )
       LLC; Interstate Equipment Leasing, LLC, )
  19   a Delaware liability company; SME Steel )
       Contractors, Inc., a Utah corporation; Swift )
  20
       Aviation Group, Inc., an Arizona             )
  21   corporation; Swift Aviation Management, )
       Inc., an Arizona corporation; Swift          )
  22   Aviation Sales, Inc., an Arizona             )
       corporation; Transjet, Inc., a North         )
  23
       Carolina corporation; and J. Kevin           )
  24   Burdette,                                    )
                                                    )
  25                  Defendants.                   )
  26



Case 2:14-ap-00534-DPC      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                            Main Document    Page 1 of 174
   1                                                                 Table of Contents
   2   INTRODUCTION......................................................................................................................... 1
   3   I.      JURISDICTION .................................................................................................................... 3
   4
       II. BACKGROUND.................................................................................................................... 3
   5
            A.        Moyes’ Business Interests................................................................................................... 3
   6
            B.        Moyes Enters the Air Transportation Business .................................................................. 4
   7
            C.        The Business of Moyes’ Affiliates and Amounts They Owed Swift at the Transaction
   8
            Date. ............................................................................................................................................ 5
   9
                 1.      Moyes Trust .................................................................................................................... 5
  10
                 2.      Swift................................................................................................................................ 6
  11

  12             3.      SAVM ............................................................................................................................. 6

  13             4.      SME ................................................................................................................................ 7

  14             5.      Transjet and Transjet Subsidiaries .................................................................................. 7
  15             6.      Services ........................................................................................................................... 8
  16
                 7.      Sales ................................................................................................................................ 9
  17
                 8.      SAM................................................................................................................................ 9
  18
                 9.      SAG................................................................................................................................. 9
  19
                 10.         Transpay .................................................................................................................... 10
  20
                 11.         Risk ........................................................................................................................... 10
  21

  22             12.         Redeye and Briad ...................................................................................................... 10

  23             13.         Legacy ....................................................................................................................... 12

  24        D.        Summary of Debts Owed to Swift by It’s Affiliates at the Transaction Date .................. 12
  25        E.        Debts Owed by Swift to Affiliates at the Transaction Date.............................................. 12
  26



Case 2:14-ap-00534-DPC                      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                                  Desc
                                            Main Document    Page 2 of 174
   1           1.      Moyes ............................................................................................................................ 13

   2           2.      Services ......................................................................................................................... 13

   3           3.      Sales .............................................................................................................................. 13
   4
               4.      Transjet and Transjet Subsidiaries ................................................................................ 14
   5
          F.        Summary of Debts Owed by Swift to Its Affiliates at the Transaction Date .................... 15
   6
       III. THE TRANSACTION ........................................................................................................ 15
   7
          A.        Lead Up to the Transaction ............................................................................................... 15
   8
          B.        The LOI............................................................................................................................. 17
   9

  10      C.        Ehrlich’s Role in the Transaction ..................................................................................... 18

  11      D.        Ehrlich’s Red Flag Email .................................................................................................. 20

  12      E.        Swift’s Financial Statements Just Before the Transaction................................................ 23

  13      F.        Summary of the Transaction ............................................................................................. 24
  14
          G.        Transaction Documents .................................................................................................... 28
  15
          H.        The Legacy Transaction .................................................................................................... 33
  16
       IV. NEW SWIFT AFTER THE TRANSACTION BUT BEFORE THE BANKRUPTCY 33
  17
       V. SWIFT’S BANKRUPTCY.................................................................................................. 35
  18
          A.        Executory Contracts .......................................................................................................... 36
  19

  20      B.        Post-Petition Financing ..................................................................................................... 38

  21      C.        Saipan Air ......................................................................................................................... 40

  22      D.        Bankruptcy Claims Filed by Moyes’ Affiliates and Others ............................................. 41

  23      E.        Motion Seeking Conversion to Chapter 7 ......................................................................... 42
  24      F.        Confirmation of Plan of Reorganization ........................................................................... 43
  25
       VI. THE ADVERSARY PROCEEDING................................................................................. 44
  26



Case 2:14-ap-00534-DPC                    Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                                  Desc
                                          Main Document    Page 3 of 174
   1    A.        Procedural History ............................................................................................................ 44

   2         1.        The Complaint and Dismissal of Causes of Action ...................................................... 44

   3         2.        Denial of Motion for Leave to File Fourth Amended Complaint ................................. 46
   4
             3.        Discovery Disputes ....................................................................................................... 46
   5
             4.        Motions for Summary Judgment .................................................................................. 48
   6
             5.        Bankruptcy Court Jurisdiction and/or Authority .......................................................... 50
   7
             6.        Motions in Limine......................................................................................................... 51
   8
        B.        The Trial............................................................................................................................ 53
   9

  10         1.        Plaintiff’s Witnesses ..................................................................................................... 53

  11              a.      Spindler ..................................................................................................................... 53

  12              b.      Moyes ........................................................................................................................ 53

  13              c.      Burdette ..................................................................................................................... 54
  14
                  d.      Huska ........................................................................................................................ 55
  15
                  e.      Forry .......................................................................................................................... 58
  16
                  f.      Cahill ......................................................................................................................... 59
  17
             2.        Defendants’ Witnesses .................................................................................................. 59
  18
                  a.      Conry......................................................................................................................... 60
  19

  20              b.      Huska ........................................................................................................................ 64

  21              c.      Penrod ....................................................................................................................... 66

  22              d.      Burdette ..................................................................................................................... 66

  23              e.      Moyes ........................................................................................................................ 70
  24              f.      Ehrlich ....................................................................................................................... 71
  25
                  g.      Lyon .......................................................................................................................... 74
  26



Case 2:14-ap-00534-DPC                   Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                                  Desc
                                         Main Document    Page 4 of 174
   1          3.        Trial Exhibits ................................................................................................................ 75

   2     C.        Post-Trial........................................................................................................................... 75

   3   VII. ANALYSIS OF TRUSTEE’S CAUSES OF ACTION ..................................................... 76
   4
         A.        Preferential Transfers ........................................................................................................ 76
   5
              1.        Legal Analysis .............................................................................................................. 76
   6
              2.        Interim MSJ Preference Order ...................................................................................... 79
   7
              3.        Insolvency ..................................................................................................................... 80
   8
                   a.         Spindler Report. ........................................................................................................ 80
   9

  10                    (i)        Value of Swift’s 121 Certificate.......................................................................... 81

  11                          x Income Approach ................................................................................................ 82

  12                          x Cost Approach ..................................................................................................... 82

  13                          x Market Approach................................................................................................. 83
  14
                        (ii)       Spindler’s Accounts Receivable Adjustment ...................................................... 84
  15
                        (iii)         Spindler’s Payable Adjustment ....................................................................... 85
  16
                        (iv) Spindler’s Conclusions........................................................................................ 86
  17
                   b.         Lyon’s Rebuttal Report ............................................................................................. 87
  18
                   c.         Spindler Testimony ................................................................................................... 89
  19

  20               d.         Lyon’s Report ........................................................................................................... 91

  21               e.         Spindler’s Rebuttal Report ........................................................................................ 93

  22               f.         Lyon Testimony ........................................................................................................ 94

  23               g.         Findings Regarding Insolvency ................................................................................ 97
  24          4.        Defenses ...................................................................................................................... 105
  25
                   a.         Contemporaneous New Value ................................................................................ 105
  26



Case 2:14-ap-00534-DPC                      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                             Desc
                                            Main Document    Page 5 of 174
   1              b.      Subsequent New Value ........................................................................................... 108

   2              c.      Transjet Setoff or Recoupment ............................................................................... 113

   3         5.        Transferee Liability..................................................................................................... 114
   4
             6.        Conclusions Regarding Preference Causes of Action ................................................ 116
   5
        B.        Fraudulent Transfers ....................................................................................................... 120
   6
             1.        Legal Analysis ............................................................................................................ 120
   7
                  a.      Intentional Fraudulent Transfers ............................................................................. 123
   8
                  b.      Constructive Fraudulent Transfers .......................................................................... 126
   9

  10         2.        Conclusions Regarding Fraudulent Transfer Causes of Action.................................. 128

  11    C.        Breach of Fiduciary Duty................................................................................................ 128

  12         1.        Legal Analysis ............................................................................................................ 128

  13         2.        Moyes and Burdette Owed Common Law Fiduciary Duties To Swift ....................... 131
  14
             3.        The Swift Operating Agreement Did Not Eliminate Fiduciary Duties Owed to Swift By
  15         Moyes or Burdette............................................................................................................... 131
  16
             4.        The Settlement and Release Agreement Did Not Release Moyes or Burdette From
  17         Their Breaches of Fiduciary Duties Owed to Swift. ........................................................... 133
  18
             5.        Moyes and Burdette Were Not “Officers” of Swift .................................................... 134
  19
             6.        Even If Fiduciary Duties Owed By Moyes and Burdette Were Eliminated By ¶ 7.10 of
  20
             the Operating Agreement, They Were Still Required to Act In Good Faith ...................... 135
  21
             7.        Moyes and Burdette Breached Their Common Law Fiduciary Duties to Swift ......... 137
  22
                  a.      Moyes and Burdette Disregarded Prudent Advice of Counsel ............................... 140
  23
                  b.      Moyes Captured the Value of the 135 Related Party Receivables ......................... 143
  24
                  c.      SAM Retained the 135 Business............................................................................. 145
  25

  26



Case 2:14-ap-00534-DPC                   Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                            Desc
                                         Main Document    Page 6 of 174
   1              d.      Moyes Was Motivated to Have New Swift Pay the Debt He Guaranteed on the

   2              Transjet Planes ................................................................................................................ 146

   3              e.      Moyes Benefited by New Swift Assuming $1.2 Million Payable to Transjet. ....... 146

   4              f.      Moyes Was Motivated to Keep Business Flowing to Services and Transpay ........ 146
   5              g.      Moyes Benefited from the Legacy Transaction ...................................................... 147
   6
                  h.      Moyes and Burdette Gained Indemnities From the Transaction ............................ 148
   7
                  i.      Moyes and Burdette Sought to Reduce Their Exposure on the Transportation Taxes
   8
                          150
   9
                  j.      Moyes and Burdette Cut Swift’s 121 Payables Creditors Adrift. ........................... 151
  10
                  k.      Moyes Enjoyed Tax Benefits From the Transaction .............................................. 151
  11
                  l.      SAVM’s Cash Was Drained By Moyes.................................................................. 152
  12
                  m. Moyes’ Personal Interests Were Served by Ehrlich ............................................... 152
  13

  14              n.      The Existence of Badges of Fraud Further Support a Finding of Breach of
                  Fiduciary Duty. ............................................................................................................... 153
  15

  16         8.        The Court Rejects Moyes’ and Burdette’s Defenses of In Pari Delicto

  17         and Release ......................................................................................................................... 153

  18         9.        Conclusions Regarding Fiduciary Duty Causes of Action ......................................... 155

  19    D.        Damages .......................................................................................................................... 158

  20         1.        Preference Damages.................................................................................................... 159
  21         2.        Fraudulent Transfer Damages ..................................................................................... 160
  22
             3.        Breach of Fiduciary Duty Damages ............................................................................ 160
  23
             4.        Interest on Damage Awards ........................................................................................ 161
  24
                  a.      Interest on Preference Damages.............................................................................. 161
  25
                  b.      Interest on Breach of Fiduciary Duty Damages ...................................................... 162
  26



Case 2:14-ap-00534-DPC                  Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                              Desc
                                        Main Document    Page 7 of 174
   1   VIII.   CONCLUSION ............................................................................................................. 163

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26



Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                       Desc
                                   Main Document    Page 8 of 174
   1   INTRODUCTION
   2            This case involves a titanic battle between Plaintiff, MorrisAnderson & Associates,
   3   Ltd., litigation trustee for the Reorganized Debtor, 1 and Defendants Moyes, Burdette,
   4   Redeye, Transjet, Sales, SAVM, SAG, SME, SAM, Vickie Moyes, the Moyes Trust, and
   5   Briad. Plaintiff’s Complaint in this Adversary Proceeding has been whittled down to six
   6   claims for relief. Those causes of action boil down to claims for breach of fiduciary duty
   7   and claims seeking to avoid preferential and fraudulent transfers. All these causes of
   8   action arise out of a complicated transaction 2 which occurred on December 21, 2011,
   9   about six months before Debtor filed its Chapter 11 Proceeding. According to the
  10   Plaintiff, Defendants allowed Swift’s airline entity to be sold for $100 to Buyers and
  11   transferred valuable assets of Swift to the Defendants so Defendants could pay off millions
  12   of dollars of Swift’s debts to its insiders.
  13            This Adversary Proceeding was commenced on June 27, 2014. After four versions
  14   of the Complaint, seven motions for summary judgment, two Daubert motions, a
  15   stipulated dismissal of five of Plaintiff’s causes of action, three discovery disputes, two
  16   motions in limine, two questions certified to the Arizona Supreme Court, seven days of
  17   trial in which 106 exhibits 3 totaling thousands of pages were admitted, six and one-half
  18   hours of closing arguments were heard, one Tentative Order was issued, additional
  19   briefing and arguments were supplied, this Court now issues its under advisement
  20   decision. 4 The Court entirely denies Plaintiff’s fraudulent transfer claims and rules in
  21

  22
       1
         Unless otherwise defined in this Order, defined terms are set forth in Attachment 1 to this Order. To the extent this
  23   Order is inconsistent with prior orders in this Adversary Proceeding, this Order controls.
       2
         Defined as the Transaction.
  24   3
         Attachment 2 is a list of the exhibits identified by the parties and those exhibits which were actually admitted into
       evidence at trial.
       4
  25     This Order constitutes the Court’s findings of fact and conclusions of law pursuant to Rule 7052 of the Rules of
       Bankruptcy Procedure. To the extent this Court does not have the constitutional authority to enter final judgment on
  26   some of the causes of action in this Adversary Proceeding, this Order shall serve as this Court’s report and
       recommendations to the District Court. See Bankruptcy Rule 8018.1.

                                                                 1
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                  Main Document    Page 9 of 174
   1   favor of Plaintiff on portions of his causes of action for preferential transfer avoidance and
   2   breach of fiduciary duty.
   3           On Plaintiff’s preferential transfer avoidance claims, judgment is awarded in favor
   4   of Plaintiff and against the following Defendants in the following amounts:
   5                    Moyes Trust in the amount of $5,817,857, 5 plus interest;
   6                    Transjet in the amount of $1,802,668, 6 plus interest;
   7                    SAM in the amount of $5,817,857 7, plus interest;
   8                    Moyes in the amount of $9,744,381 8, plus interest; and
   9                    Redeye in the amount of $5,228,237 9, plus interest.
  10           The amounts awarded against the Moyes Trust, SAM, Moyes and Redeye on
  11   account of the Redeye Receivable and Briad Receivable are each joint liabilities. The
  12   amount awarded against Moyes Trust on account of amounts attributable to the SME
  13   Receivable is also the joint liability of SAM. 10
  14           The Court also finds Moyes and Burdette breached their fiduciary duties to Swift.
  15   Moyes is liable for breach of fiduciary duty damages in the amount of $12,136,669, plus
  16   interest. Burdette is liable for breach of fiduciary duty damages in the amount of
  17   $12,136,669, plus interest. 11
  18

  19

  20

  21

  22   5
         This amount reflects the value of the SME Receivable plus the Redeye Receivable plus the Briad Receivable.
       6
         This amount reflects the value of the Transjet Receivables transferred to Transjet.
  23   7
         This amount is the § 550(a)(2) liability of SAM for the value of the SME Receivable plus the Redeye Receivable
       plus the Briad Receivable.
  24   8
         This amount reflects the sum of the SAVM Receivable plus the Redeye Receivable plus the Briad Receivable.
       9
         This amount reflects the value of the Briad Receivable plus the Redeye Receivable.
       10
  25      Section 550(d) indicates that a “trustee is entitled to only a single satisfaction” of damages awarded on avoided
       transferees.
       11
  26      The preference damages and breach of fiduciary duty damages are not cumulative but rather “alternative” damages
       (to use Defendants’ terms in their 11-08-2019 Motion for Reconsideration at DE 543). See also § 550(d).

                                                                2
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 10 of 174
   1   I.       JURISDICTION
   2            On March 15, 2019, the Court entered its order 12 holding that (1) it has the authority
   3   to enter final judgment on Plaintiff’s preference claims under § 547, 13 (2) it may only issue
   4   a report and recommendations to the District Court on Plaintiff’s breach of fiduciary duty
   5   claims, (3) as to the Trustee’s fraudulent transfer claims against Transjet, the Transjet
   6   Subsidiaries, Transpay, SAG and SAM, the Court has authority to enter final judgment and
   7   (4) as to all other fraudulent transfer Defendants, this Court has the authority to only issue
   8   a report and recommendations to the District Court.
   9

  10   II.     BACKGROUND
  11            A.      Moyes’ Business Interests
  12            In the 1960’s, Moyes and his father Carl formed a trucking company. That
  13   company eventually became Swift Transportation. It eventually came to be publicly
  14   traded on the New York Stock Exchange as one of the largest trucking carriers in the
  15   United States. 14 By 2012, Swift Transportation’s revenues exceeded $3 billion per year
  16   and it employed tens of thousands of truck drivers and others. At the time of the
  17   Transaction which is the subject of this Adversary Proceeding, Moyes was the president
  18   of Swift Transportation.
  19            Beyond Swift Transportation, Moyes expanded his business interests over the years
  20   to include, among other things, a steel company, an NHL hockey franchise (Phoenix
  21   Coyotes), 15 partial ownership of an NBA franchise (Phoenix Suns), and an MLB franchise
  22   (Arizona Diamondbacks).
  23
       12
          See the Court’s Order Regarding Authority to Enter Final Orders in this Adversary Proceeding, DE 512, which
  24   Order is incorporated herein by this reference. Unless otherwise indicated, “DE” shall refer to the docket entries in
       this Adversary Proceeding.
       13
  25      Unless otherwise indicated, all section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
       14
          Swift Transportation is now a part of Knight-Swift Transportation Holdings, Inc. (NYSE:KNX) which heralds itself
  26   as “the largest full truckload carrier in North America.” See investor.knight-swift.com.
       15
          The Coyotes and its affiliates filed bankruptcy in this District on May 5, 2009, at case no. 09-bk-09488-RTB.

                                                                3
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 11 of 174
   1              Prior to formation of the Debtor, several of Moyes’ enterprises (e.g. SME, Redeye
   2   and SAVM) owned airplanes. These planes were used for personal and executive travel.
   3   Moyes was and is engaged in numerous other business, civic and philanthropic endeavors
   4   but it is his family of air transportation businesses which are the focus of this Adversary
   5   Proceeding.
   6

   7              B.       Moyes Enters the Air Transportation Business
   8              In the early 2000’s, Interstate was formed by Moyes to manage the corporate planes
   9   controlled by Moyes. Interstate acquired a Part 135 Certificate issued by the FAA. This
  10   135 Certificate can be operated with 10 or fewer employees. The 135 Certificate was
  11   needed to fly the Moyes controlled corporate-type aircraft. Interstate’s operations grew
  12   to include air transportation for the Suns and Diamondbacks. Along the way, Interstate
  13   acquired Sports Jet and obtained an FAA Part 125 Certificate which allowed it to fly larger
  14   aircraft (20 + seats and weight over 6,000 lbs.) 16
  15              Hoping to expand further into the business of providing air transportation for sports
  16   teams, in 2005 Interstate became Swift 17 and contracted with Pace to use its FAA 121
  17   certificate. This 121 certificate enabled Swift to conduct airline operations. However,
  18   Swift soon realized it was extremely expensive to tie its airline operations to Pace’s 121
  19   certificate so Swift applied to the FAA to obtain its own certificate. Swift was eventually
  20   successful in obtaining a 121 Certificate at which time it terminated its arrangements with
  21   Pace.
  22              To operate under its own 121 Certificate, Swift needed at least 35 employees,
  23   including what are known in the industry as “5 Wisemen.” The 5 Wisemen were needed
  24   to occupy the following full-time positions: Director of Safety, Director of Operations,
  25
       16
  26        See 14 Code of Federal Regulations § 125.1(a).
       17
            Trial Ex 017 indicates Swift was formed as an Arizona limited liability company on March 16, 2005.

                                                                 4
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                   Main Document   Page 12 of 174
   1   Chief Pilot, Director of Maintenance, and Chief Inspector. 18 These positions are required
   2   of an airline by the FAA to “ensure the highest degree of safety in its operations.” 19 This
   3   is not surprising in that a 121 certificate holder is authorized to fly commercial passengers
   4   on pre-scheduled flights (as opposed to executive charter flights). A 121 certificate holder
   5   is an airline. By way of example, American Airlines, Delta Airlines, and Southwest
   6   Airlines are all 121 certificate holders.
   7           When Moyes’ business interests expanded into commercial air transport, through
   8   the efforts of his long-time associate Burdette, he built an infrastructure to support these
   9   operations. Attachment 3 is an Organizational Chart reflecting the Moyes’ family of air
  10   transport businesses. What follows is a brief description of Moyes’ air transportation
  11   entities and the monies these entities owed Swift and Swift owed them as of December
  12   21, 2011. 20
  13

  14           C.       The Business of Moyes’ Affiliates and Amounts They Owed Swift at the
  15           Transaction Date.
  16                    1.       Moyes Trust
  17           At the top of the organizational chart for Moyes’ air enterprises was the Moyes
  18   Trust. Moyes was the sole trustee of the Moyes Trust. He and his wife Vickie were co-
  19   beneficiaries of the Moyes Trust. 21 The Moyes Trust owned SAG, SAM, Transjet,
  20   Transpay, Risk and SME. 22 SAG, in turn, owned Swift, SAVM, Services and Sales.23
  21   Transjet owned Transjet 1, Transjet 2, and Transjet 3. 24
  22

  23
       18
          See 14 Code of Federal Regulation § 119.65(a).
  24   19
          Id.
       20
          Defined as the Transaction Date.
       21
  25      See the JTPS, DE 463, page 7, § III(1).
       22
          See DE 463, page 7, § III(2).
       23
  26      See DE 463, page 8, § III(3).
       24
          See DE 463, page 8, § III(4).

                                                           5
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                 Main Document   Page 13 of 174
   1            Moyes loaned money to many of the Affiliates throughout the history of these
   2   entities. Cash, goods, customers and services flowed freely back and forth between the
   3   Affiliates.
   4

   5                     2.       Swift 25
   6            Moyes was Swift’s president. Burdette was Swift’s vice-president. Swift had no
   7   employees because it leased its workers from Transpay. Swift owned no planes but it
   8   derived its revenue from managing planes owned by other Moyes Affiliates via charter
   9   fees, sales commissions, and airplane management fees. To conduct its air transportation
  10   business Swift owned the 121 Certificate and the 135 Certificate.
  11

  12                     3.       SAVM
  13            SAVM owned the SAVM Planes. Swift operated and chartered the SAVM Planes
  14   under its 135 Certificate and billed SAVM for its efforts. The SAVM Planes were sold in
  15   2009 or 2010, each recognizing losses of over $3.5 million. 26 Moyes was the president of
  16   SAVM and Burdette was SAVM’s vice-president. SAVM was wholly owned by SAG.
  17            At the time of the Transaction, the balance owed to Swift by SAVM totaled
  18   $4,516,144. 27 The SAVM Receivable first appears on SAVM’s books in its June 30, 2008
  19   balance sheet and then steadily increased between 2008 through 2010 but then dropped
  20   about $84,000 between December 31, 2010 and the Transaction Date. SAVM had ceased
  21

  22

  23   25
          The Swift limited liability entity remained intact throughout the course of the events described in this Order but the
       nature of its business and the ownership of its equity changed dramatically. Readers will note that “Swift” is defined
  24   as this entity through the Transaction Date, “New Swift” is this entity from the Transaction Date to the Petition Date,
       “Debtor” is this entity from the Petition Date to the Confirmation Date, and “Reorganized Debtor” is this entity after
  25   the Confirmation Date.
       26
          Burdette testimony on February 14, 2019. DE 499.
       27
  26      See DE 463, page 10, § III (34-36 & 38). See also Huska Declaration of October 16, 2018 at DE 381-1, ¶ 9. This
       amount is defined as the SAVM Receivable.

                                                                  6
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                               Desc
                                  Main Document   Page 14 of 174
   1   operations by the time of the Transaction Date. 28 The SAVM Receivable was not
   2   guaranteed by Moyes.
   3           SAVM also owed Moyes money at the time of the Transaction. 29 On the
   4   Transaction Date, the balance owed to Moyes by SAVM increased by $4,516,144, the
   5   exact amount of the SAVM Receivable transferred to Moyes. 30
   6

   7                    4.       SME
   8           SME was owned by the Moyes Trust. Presumably Moyes was its President but the
   9   Court assumes Burdette was not an officer of SME as it was a steel construction company,
  10   not an aviation enterprise.           SME owned an airplane 31 which was used by SME’s
  11   executives. Swift operated and chartered the SME Plane under Swift’s 135 Certificate
  12   and billed SME for its efforts.
  13           At the time of the Transaction, the balance owed to Swift by SME totaled
  14   $589,620. 32       The SME Receivable was reflected on Swift’s books as early as
  15   December 31, 2007. 33 The SME Receivable owed to Swift was not guaranteed by Moyes.
  16

  17                    5.       Transjet and Transjet Subsidiaries
  18           Transjet was owned by the Moyes Trust. Moyes was the president of Transjet34
  19   and Burdette was Transjet’s vice-president.                   Transjet, in turn, owned the Transjet
  20   Subsidiaries. At various times, each of the three Transjet Subsidiaries owned a Boeing
  21
       28
          See DE 463, page 11, § III (39).
  22   29
          Prior to the Transaction, pursuant to the SAVM Note, Moyes was owed $14,778,275 by SAVM. On the Transaction
       Date, Moyes received the SAVM Receivable and the amount Moyes was owed by SAVM on the SAVM Note
  23   increased to $19,294,419. See Trial Ex. 243. See also -376DW'(SDJH၁
       30
          Id.
  24   31
          Defined as the SME Plane.
       32
          See DE 463, page 10, § III (32 & 33). See also Huska’s declaration of October 16, 2018 at DE 381-1. This amount
  25   is defined as the SME Receivable.
       33
          On December 31, 2007, the SME debt to Swift only totaled $6,063. See Trial Ex. 022. However, by December 31,
  26   2008, SME owed Swift $2,937,834. See Trial Ex. 023.
       34
          DE 340-8, page 2 of 9.

                                                               7
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                 Main Document   Page 15 of 174
   1   737. 35 Swift operated and chartered the Transjet Planes under its 121 Certificate. In
   2   December 2007, Swift entered into the Transjet Agreements with each of the Transjet
   3   Subsidiaries. The Transjet Agreements permitted Swift to charter or rent the Transjet
   4   Planes to third parties. Swift did so primarily with professional sports teams. Swift would
   5   enter into Charter Contracts with sports teams and collect payments from the teams for
   6   the benefit of the Transjet Subsidiaries. Once a month, Swift was to remit these payments
   7   to Transjet Subsidiaries, net of certain taxes and the operational and administrative costs
   8   incurred by Swift which were attributable to the Charter Contracts. 36 For its efforts on
   9   behalf of the Transjet Subsidiaries, Swift was to receive a management fee of $25,000 per
  10   month plus a commission of 5% of the gross revenue realized under the Charter Contracts.
  11           At the time of the Transaction, the balance owed to Swift by the Transjet
  12   Subsidiaries was $1,802,668. 37             The Transjet Receivables owed to Swift were not
  13   guaranteed by Moyes.
  14           After the Transaction, the Transjet Receivables were transferred to Transjet and
  15   applied against the Transjet 135 Payable. The Transjet 135 Payable exceeded the Transjet
  16   Receivables by the amount of $103,125. 38 The Transjet Surplus was then applied to reduce
  17   the amount owed by Transjet to Moyes. 39
  18

  19                    6.       Services
  20           Swift’s operations were conducted at Phoenix Sky Harbor International Airport in
  21   a facility sub-leased from Services. 40 Services was an FBO which provided fuel and
  22

  23   35
          These three Boeing 737’s (the 801, 802 and 737DX) are defined as the Transjet Planes. Transjet 3 eventually sold
       or gave back to its lender the Boeing 737 identified as 737DX.
  24   36
          DE 340, Ex’s 4, 5 and 6.
       37
          DE 463, the JTPS at p. 16, ¶ 96. See also Huska Declaration of October 16, 2018 at DE 381-1, ¶ 17. This amount
  25   is defined as the Transjet Receivables.
       38
          This is defined as the “Transjet Surplus.”
       39
  26      See Declaration of Forry attached as Exhibit C to DE 381.
       40
          See DE 463, page 9, § III (17).

                                                               8
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 16 of 174
   1   maintenance services to Swift, New Swift, the Debtor, the Reorganized Debtor and others.
   2   Services was wholly owned by SAG. Moyes was its president. Burdette was Services’
   3   vice-president. On the Transaction Date, Services was owed money by Swift on the
   4   Services Payable. At the Transaction Date, Services owed nothing to Swift.
   5

   6                     7.        Sales
   7            Sales was engaged in the sales of Brazilian manufactured Embraer aircraft. Moyes
   8   was its president, Burdette its vice-president. Sales was wholly owned by SAG. On the
   9   Transaction Date, Sales was owed money by Swift on the Sales Payable.                                           At the
  10   Transaction Date, Sales owed nothing to Swift.
  11

  12                     8.        SAM
  13            SAM was created by Moyes and Burdette in December 2011 in anticipation of the
  14   Transaction. Specifically, SAM was to receive Swift’s 135 Business as part of the
  15   Transaction and was to thereafter operate that 135 Business. It engaged in no business
  16   prior to the Transaction and owed nothing to Swift on the Transaction Date. SAM was
  17   wholly owned by the Moyes Trust. Moyes was its president, Burdette its vice-president.
  18

  19                     9.        SAG
  20            SAG owned Swift, SAVM, Services and Sales but had no other assets or employees
  21   or business. It was simply a holding company, a “pass through” entity. SAG was wholly
  22   owned by the Moyes Trust. Any money or assets or transactions that came SAG’s way
  23   were passed up to the Moyes Trust or down to SAG’s wholly owned companies. At all
  24   relevant times, SAG acted as a mere conduit in the Transaction. 41 SAG’s president was
  25
       41
         The Defendants have so stipulated. See DE 472, page 7, ¶ 14. See also, DE 439, Transcript of January 10, 2019
  26   hearing, at page 133, lines 1 – 3. The treatise Collier’s on Bankruptcy notes that “where a literal application of section
       550(a) would permit the trustee to recover from a party who acted merely as a conduit, the bankruptcy court should

                                                                   9
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                Desc
                                  Main Document   Page 17 of 174
   1   Moyes, Burdette its vice-president. At all relevant times, Swift was owed no money by
   2   SAG nor did Swift owe SAG any money.
   3

   4                     10.      Transpay
   5            Transpay was a business which leased its employees to many of the Affiliates. For
   6   example, since Swift did not have employees, it leased pilots, co-pilots, flight crew,
   7   personnel and administrative staff from Transpay, an entity wholly owned by Moyes.42
   8   Presumably Moyes was Transpay’s president and Burdette was Transpay’s vice-president.
   9   Transpay owed nothing to Swift on the Transaction Date.
  10

  11                     11.      Risk
  12            Risk was an insurance company which provided insurance coverage to Swift and
  13   then New Swift in relation to Debtor’s 121 Business. Risk is referenced in the Settlement
  14   and Release Agreement 43 at Section 2. Risk owed nothing to Swift on the Transaction
  15   Date.
  16

  17                     12.      Redeye and Briad
  18            Redeye was owned 50% by Moyes 44 and 50% by Briad. Honigfeld owned Briad.
  19   Redeye owned the Redeye Plane. Up to the date of the Transaction, Swift managed,
  20   operated and chartered the Redeye Plane under Swift’s 135 Certificate.
  21

  22

  23   use its equitable powers to prevent an inequitable result.” 5 Collier’s § 550.02[4][b] at 550-23 (16th Ed. 2019). The
       article, Mere Conduit, 93 Am.Bankr.L.J. 475 (2019), suggests that use of the phrase “mere conduit” is misleading,
  24   unnecessary and rendered obsolete with the Supreme Court’s decision in Merit Management Group v. FTI Consulting,
       138 S.Ct. 883 (2018). While that may be true, this Court will continue to use the term “mere conduit” because that
  25   was the language used by the Court in the Preference MSJ Interim Order and at the December 19, 2018 hearing.
       42
          See DE 463, page 8, § III ¶¶ 14 & 15.
       43
  26      Trial Ex. 003.
       44
          DE 463, the JTPS at ¶ 18.

                                                               10
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 18 of 174
   1           Swift’s fees and costs incurred in operating the Redeye Plane were billed to
   2   Redeye. Those bills began accruing on June 1, 2007, as a receivable on Swift’s books 45
   3   and often went unpaid. These bills mounted up over time to the point that the unpaid
   4   invoices totaled $4,174,301 46 on the Transaction Date. 47 The Redeye Receivable owed to
   5   Swift was not guaranteed by Moyes.
   6           The fixed expenses of Redeye were to be paid from the net revenue generated by
   7   its charter operations (excluding Moyes’ and Honigfeld’s usage) plus capital contributions
   8   to Redeye by Moyes and Honigfeld. Swift incurred variable fees and other costs due to
   9   Redeye Plane usage by Moyes and Honigfeld. Moyes and Honigfeld/Briad were each
  10   separately billed for their share of Redeye’s variable expenses.
  11           In June 2007, Briad began owing an obligation to Swift. 48The Briad balance due to
  12   Swift totaled $1,053,936 49 shortly before the Transaction Date. The Briad Receivable
  13   owed to Swift was not guaranteed by Honigfeld. Although the Redeye Receivable and
  14   the Briad Receivable built up over a considerable period of time, Swift never threatened
  15   Moyes or Honigfeld or their entities to withhold services and air transport until payments
  16   were received from them. 50
  17

  18

  19

  20

  21

  22
       45
          Huska testimony at trial.
  23   46
          This amount is defined as the Redeye Receivable. See the JTPS, pages 9 and 10, ¶ 26, DE 463. See also Huska
       Declaration of October 16, 2018. This number is slightly different than Swift’s books, but the Court will adopt the
  24   amount referenced by Huska.
       47
          See DE 463, the JTPS at pages 9-10, § III, ¶¶ 20-26.
       48
  25      Huska testimony at trial.
       49
          Defined as the Briad Receivable. See the JPTS, page 10, ¶ 30, DE 463. See also Huska Declaration of October 16,
  26   2018. That declaration reflects a receivable which is $48,318 lower than the JPTS figure.
       50
          See DE 463, page 10, § III, ¶¶ 27 & 31.

                                                              11
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 19 of 174
   1                    13.      Legacy

   2           Legacy is another Moyes air transportation entity. It was owned by Moyes and his

   3   wife. It owed Swift $3,985,635 as of March 31, 2011, 51 but owed Swift $0 on the

   4   Transaction Date. 52

   5

   6           D.       Summary of Debts Owed to Swift by It’s Affiliates at the Transaction Date

   7           At the heart of the Trustee’s Complaint are the intercompany receivables 53 owed

   8   to Swift at the time of the Transaction and what became of those 135 Related Party

   9   Receivables in the Transaction and thereafter. Following is a list of the 135 Related Party

  10   Receivables owed to Swift just before the Transaction was consummated:

  11                         Affiliate                  Account Receivable Owed to Swift
                             SAVM                                   $4,516,144
  12                         Redeye                                 $4,174,301
                              Briad                                 $1,053,936
  13                           SME                                    $589,620
  14                   Transjet Subsidiaries                        $1,802,668
                             Legacy                                         $0
  15                          Total                                $12,136,669 54
  16

  17           E.       Debts Owed by Swift to Affiliates at the Transaction Date

  18           The 135 Related Party Receivables owed to Swift just before the Transaction are

  19   only part of the story. An additional element in the Transaction was the money owed by

  20   Swift to its Affiliates 55 and how these 135 Related Party Payables were dealt with in

  21   connection with the Transaction. The 135 Related Party Payables are described below.

  22

  23
       51
          Trial Ex. 026.
  24   52
          The Legacy Receivable, the Legacy Transaction and the Legacy Claim are discussed more fully in §§ VI(A)(2) and
       VII(C)(7)(g), below.
       53
  25      Defined as the 135 Related Party Receivables.
       54
          This amount is the aggregate balance of the 135 Related Party Receivables plus the Transaction Date balance on
  26   the Legacy Receivable.
       55
          Defined collectively as the 135 Related Party Payables.

                                                             12
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                Main Document   Page 20 of 174
   1                    1.       Moyes

   2           Moyes regularly supported Swift’s business through loans to Swift. These loans

   3   were memorialized by a $15 million Revolving Credit Note dated October 19, 2005. 56

   4   These loans began in October 2005 and continued through October 2007. 57                                    Swift

   5   occasionally made payments on the Moyes Note but, by the Transaction Date, Swift’s

   6   books reflected that it owed $4,611,227 on the Moyes Note but Huska indicated the total

   7   was $4,762,360. 58

   8

   9                    2.       Services

  10           Through its FBO, Services provided fuel and services to Swift. However, Services

  11   did not always receive payments from Swift. The Services Payable built up over time,

  12   beginning no later than December 31, 2007. 59 By the Transaction Date, Swift owed

  13   Services the sum of $4,576,926. 60

  14

  15                    3.       Sales

  16           Sales was a remarketer of Brazilian manufactured Embraer aircraft. Sales was

  17   formed in the early 2000’s. It did not own any aircraft. Sales provided cash transfers to

  18   Swift or paid certain obligations owed by Swift. Intercompany transfers by Sales to Swift

  19   began no later than December 31, 2007, 61 and built up over time but culminated in a

  20   balance owed by Swift to Sales on the Transaction Date in the amount of $502,313. 62

  21
       56
          Trial Ex 018 defined as the Moyes Note.
  22   57
          Trial Ex. 019.
       58
          The Transaction Date balance on the Moyes Note is reflected in Trial Ex. 028 as “Notes Payable – Jerry Moyes.”
  23   This differs from the balance described in Huska Declaration at DE 381-1, p. 19 of 40. The Court adopts the amount
       stated by Huska, namely $4,762,360.
  24   59
          See Swift’s December 31, 2007 balance sheet at Trial Ex. 022 which reflects Swift’s debt to Services in the amount
       of $2,335,853.
       60
  25      Defined as the Services Payable. See also Huska Declaration of October 16, 2018 at DE 381-1, p. 19 of 40, ¶ 30.
       61
          See Swift’s December 31, 2007 balance sheet at Trial Ex. 022 which reflects Swift’s debt to Sales in the amount of
  26   $500,000.
       62
          Defined as the Sales Payable. See Huska’s declaration of October 16, 2018 at DE 381-1, page 19 of 40, ¶ 31.

                                                               13
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 21 of 174
   1                     4.       Transjet and Transjet Subsidiaries

   2            Through implementation of the Transjet Agreements, obligations were incurred to

   3   one another by and between Swift and Transjet and/or the Transjet Subsidiaries. By the

   4   Transaction Date, Transjet and/or the Transjet Subsidiaries were collectively owed

   5   $1,905,794 63 by Swift.

   6            The Transjet Planes were financed when they were purchased by the various

   7   Transjet Subsidiaries. The 801 was financed with Comerica. The 802 was financed with

   8   Comerica. The 737DX was owned by Transjet 3 64 and later transferred to Yukon. Yukon

   9   then leased the 737DX to Swift. 65 Yukon leased the 737DX for $105,000 per month to

  10   Swift on December 14, 2011 in anticipation of Swift’s Transaction with the Buyers. Swift

  11   posted a $210,000 security deposit. The 737DX leased “ended on or about May 31,

  12   2012.” 66 Under § 7.14 of the Purchase Agreement, the Seller was entitled to the security

  13   deposit once this six-month lease expired.                    The 801 Debt and the 802 Debt were

  14   guaranteed by Moyes. As of January 1, 2012, the monthly payments on the 801 Debt were

  15   $118,936 and the payments on the 802 Debt were $116,154 per month. 67

  16

  17

  18

  19

  20

  21

  22

  23
       63
          This amount is defined as the Transjet 135 Payable. See Trial Ex. 241 and Trial Ex. 028. See also Huska Declaration
  24   of October 16, 2018 at DE 381-1, page 19 of 40, ¶ 29. That declaration reflects a payable which is a few dollars
       higher.
       64
  25      See DE 340, Ex. 6.
       65
          Trial Ex. 008.
       66
  26      See Conry Declaration, DE 119, page 8, ¶ 21. This is also Trial Ex. 209.
       67
          See § III(G), below.

                                                                14
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document   Page 22 of 174
   1           F.      Summary of Debts Owed by Swift to Its Affiliates at the Transaction Date

   2           Immediately prior to consummation of the Transaction the following payables were

   3   owed by Swift to the Affiliates referenced below.

   4                          Affiliate                            Amount Owed By Swift
                               Moyes                                    $4,762,360
   5                          Services                                  $4,576,926
                                Sales                                     $502,313
   6           Transjet (and/or Transjet Subsidiaries)                  $1,905,794
   7                            Total                                  $11,747,393 68

   8

   9   III.    THE TRANSACTION
  10           A.      Lead Up to the Transaction
  11           Swift had two distinctly different lines of business, the 135 Business and the 121
  12   Business. Its 135 Business was largely focused on flying corporate planes owned by
  13   SAVM, SME and Redeye. When the global financial crisis hit in 2008, Swift’s 135
  14   Business took a beating.          Air travel customers dramatically reduced their travel in
  15   corporate jets. Swift’s 135 Business had not recovered from this harsh set back by the
  16   time of the Transaction.
  17           Swift’s 121 Business was much more complicated and required a much bigger
  18   infrastructure and financial commitment. The Moyes Note grew in significant measure
  19   due to the need to financially support Swift’s 121 Business. Burdette recognized that
  20   Swift’s 121 Business generated passenger traffic during the professional basketball and
  21   hockey seasons (October to May or June) but Swift’s 121 Business expenses continued
  22   all twelve months of the year. Swift’s 121 Business losses piled up over the years,
  23   especially when Swift lost its contracts after the Arizona Diamondbacks, 69 the Utah Jazz70
  24
       68
  25      Defined as the 135 Related Party Payables. See also Huska Declaration, DE 381-1, page 19 of 40, ¶ 32.
       69
          The Diamondbacks moved its air travel business to AmericaWest Airlines, then a big team sponsor. Burdette
  26   Testimony, February 14, 2019. DE 499.
       70
          The Jazz started to fly with a carrier that had ties to then NBA Commissioner David Stern.

                                                           15
Case 2:14-ap-00534-DPC         Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                      Desc
                               Main Document   Page 23 of 174
   1   and the Phoenix Coyotes. 71 Swift’s losses needed to be covered with loans from Moyes
   2   and some of the Affiliates. Of course, the fact that millions of dollars were owed and not
   3   getting paid by some of the Affiliates also caused hardship to Swift. The 2011 six-month
   4   NBA labor dispute was the crowning blow to Swift. 72 Swift’s revenues were greatly
   5   diminished in the third and fourth quarters of 2011.
   6            As of November 30, 2011, Swift’s Balance Sheet reflected assets of $14,969,295
   7   and liabilities of $18,229,263 for a net owner’s equity of ($3,259,968.) 73 In view of
   8   Swift’s eroding balance sheet and the significant losses Swift had been suffering since the
   9   global financial crisis began in third quarter 2011, Burdette recommended to Moyes that
  10   Swift either be sold or shut its doors. 74 Although Moyes testified that he had the financial
  11   strength to sustain continued Swift losses and possessed the will to press on, by August
  12   2011, based on the counsel of his air transportation CEO Burdette, Moyes had decided to
  13   sell Swift. Absent a relatively near-term sale of Swift, Moyes then intended to shut down
  14   Swift and some or all of the Affiliates air transportation entities.
  15            In 3Q2011 or 4Q2011, Burdette met with two potential buyers. “Shark Tooth
  16   Man” 75 flew in from Hawaii expressing a desire to buy Swift. He was not taken seriously
  17   by Burdette. Another potential buyer visited Swift from North Carolina to look at a
  18   possible purchase of Swift. However, Burdette determined that prospective buyer was
  19   more interested in providing management services to Swift so it could be paid by Swift.
  20            Fortuitous for Moyes, Burdette was contacted in October 2011 by Conry
  21   concerning a possible sale to the Buyers. Conry was working with Torbert and Stukes
  22
       71
          Moyes eventually lost his interests in the Coyotes when the Coyotes went through their own bankruptcy beginning
  23   in May 2009. See supra FN 15.
       72
          The NBA owners began a 161-day work stoppage on July 1, 2011, when its 2005 collective bargaining agreement
  24   expired. The lock out ended December 8, 2011, just a few days before the Transaction Date.
       73
          See Trial Ex. 027. This Balance Sheet, of course, lists assets and liabilities at book value. The Court fully
  25   appreciates this Balance Sheet did not reflect the fair market value of Swift at that time. See the insolvency discussion
       in § VII(A)(3), below.
       74
  26      See Burdette’s Declaration at DE 258-3, page 5 of 21, ¶ 25.
       75
          This fellow was remarkable to Burdette because of his bright orange shirt and shark teeth necklace.

                                                                 16
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                               Desc
                                  Main Document   Page 24 of 174
   1   who had very recently acquired Direct Air, the holder of an FAA Part 380 certificate.76
   2   Buyers needed an FAA Part 121 Certificate to support Direct Air’s commercial passenger
   3   traffic. Burdette testified the Buyers had no interest in Swift’s 135 Certificate but were
   4   intrigued to learn that Swift’s autumn to early summer sports business cycle dovetailed
   5   nicely with Direct Air’s business which principally generated summer travel ticket sales.
   6   Conry and Stukes met with Burdette to discuss a possible purchase of Swift.
   7            After meeting with Burdette, a November 1, 2011 draft letter of intent marked
   8   “FOR DISCUSSION PURPOSES ONLY” was sent by Buyers to Burdette. 77 In essence,
   9   this draft letter called for Buyers to acquire 95% of Swift in return for the Buyers’
  10   agreement to pay Swift’s trade payables and its unpaid long-term Transportation Taxes.
  11   The Buyers indicated that Swift would retain its 121 Business but not its 135 Business.
  12   Buyers would then merge Direct Air into Swift so it could operate both Swift and Direct
  13   Air under Swift’s 121 Certificate. Buyers expected Swift’s trade accounts payable to total
  14   $1.6 million and all its Transportation Taxes to total $2.6 million. Buyers also expected
  15   to incur transaction costs of $500,000. Buyers projected the need to infuse $4.5 million
  16   of working capital into Swift. Buyers were viewing their proposed purchase price as
  17   totaling $4.2 million 78 followed by the need to inject an additional $5 million into New
  18   Swift. 79 Like many letters of intent, this November 1, 2011 letter called for a due diligence
  19   period followed by execution of a definitive written agreement.
  20

  21            B.       The LOI
  22            The November 1, 2011 draft letter of intent was followed by a letter signed on
  23   November 4, 2011. 80 The LOI set forth the same basic terms as the November 1, 2011
  24
       76
          Burdette testified Direct Air’s FAA Part 380 certificate was insufficient to effectuate Buyers’ business plans.
       77
  25      Trial Ex. 054. Burdette testified the handwriting on this Exhibit was Ehrlich’s handwriting.
       78
          Accounts payable of $1.6 million plus transportation taxes of $2.6 million.
       79
  26      $500,000 of transaction expenses plus $4.5 million in working capital.
       80
          Defined as the LOI. Trial Ex. 055.

                                                                 17
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                              Desc
                                  Main Document   Page 25 of 174
   1   letter except the Transportation Taxes were then identified as totaling $1.8 million. This
   2   brought the purchase price down $800,000 to $3.4 million. Buyers were also more
   3   specific about the accounts payable they were to pay, noting they would take on only
   4   payables due from Swift’s 121 Business operations. In lieu of paying the Transportation
   5   Taxes on the barrelhead, Buyers proposed providing a personal guarantee to insure the
   6   payment of Swift’s short and long-term Transportation Taxes. Buyers told Burdette they
   7   expected $5 million to be invested in Swift and that money was to come in the form of
   8   equity to be infused by Fowler through his entity Spiral. 81
   9              After learning of Buyers’ intent to fold its Direct Air business into Swift’s 121
  10   Business and to have $5 million cash injected into Swift, Burdette felt comfortable with
  11   the Buyers’ purchase proposal. Burdette knew Fowler to be a former NFL football player,
  12   part owner of the Minnesota Vikings and an owner of airplanes. Burdette checked up on
  13   Fowler a bit and felt he could write a check for his proposed $5 million contribution to
  14   New Swift. Burdette met with Fowler. Burdette also met with Conry and Stukes and
  15   came to understand Buyers were in a big hurry to purchase Swift so New Swift could
  16   begin operating both Direct Air and New Swift under Swift’s 121 Certificate. Since
  17   Moyes and Burdette were otherwise prepared to shut Swift down, the prospect of a speedy
  18   sale of Swift to these Buyers was welcome relief to Moyes and Burdette.
  19

  20              C.       Ehrlich’s Role in the Transaction
  21              Upon receipt of the LOI, Swift’s and Moyes’ lawyer Ehrlich kicked into high gear.
  22   Ehrlich is a 40-year lawyer with vast experience in tax, estate planning, commercial
  23   transactions, corporate law and mergers and acquisitions.         For many years he had
  24   represented Moyes and the Affiliates as their outside counsel. Ehrlich was the original
  25

  26   81
            Burdette video testimony.

                                                        18
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31      Desc
                                   Main Document   Page 26 of 174
   1   statutory agent for Swift when it was formed in March 2005. 82 Ehrlich formed many of
   2   the Affiliates, served as statutory agent for many of the Affiliates and handled many
   3   transactions for Moyes over many years. Ehrlich was a natural to handle Swift’s side of
   4   document drafting and communications with the Buyers’ counsel, Holland & Knight, a
   5   large commercial law firm.
   6            Holland & Knight began the initial drafting of the Transaction Documents but had
   7   many diligence requests of Ehrlich following Buyers’ execution of the LOI. Ehrlich
   8   immediately got to work for Swift but also for Moyes and all the Affiliates involved in
   9   this proposed sale.         Although Defendants’ sought to characterize Ehrlich as solely
  10   representing SAG as seller in this deal, 83 the Court found that Ehrlich wore many hats in
  11   connection with the lead up to what became the Transaction. Specifically, the Court held
  12   that Ehrlich jointly represented Swift and SAG in connection with the Transaction. The
  13   Court ordered Ehrlich to turn over files related to his representation of Swift between
  14   January 1, 2008 and the Petition Date. 84 Surprisingly, Ehrlich apparently also represented
  15   New Swift after the Transaction because his February and March 2012 billing statements
  16   form the basis of his firm’s proof of claim filed on October 23, 2012, in Debtor’s chapter
  17   11. 85
  18            During the lead up to the ultimate execution of the Transaction Documents,
  19   Ehrlich’s primary contacts at Swift were Burdette, Huska and Penrod. On November 29,
  20   2011, Ehrlich wrote a detailed email to Burdette itemizing his many concerns about the
  21   deal under discussion. 86 At trial, many of Ehrlich’s cautionary points were poo-pooed by
  22

  23
       82
          Trial Ex. 065.
  24   83
          DE 143 at pages 20 – 27.
       84
          '(DWSDJH၁
       85
  25      The post-Petition Date claim #44-1 filed on the Claims Register by or for Ehrlich totaled $6,072.76 which is the
       aggregate of a January 10, 2012 bill to SAG for $2,260.56 and bills to New Swift on February 6, 2012 and March 6,
  26   2012 in the amount of $3,812.20.
       86
          Trial Ex. 066. This email is defined as the Red Flag Email.

                                                              19
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 27 of 174
   1   Burdette. He testified that Ehrlich customarily acted as if the sky was falling. 87 Burdette
   2   took the Ehrlich Red Flag Email warnings with a grain of salt.
   3           As Buyers learned more about Swift, its 121 Business, its assets and its operations,
   4   the deal terms began to morph. This, of course, is not particularly unusual in any
   5   transaction. However, at trial the Trustee highlighted several bright warning signals.
   6   Specifically, the Trustee painstakingly compared Ehrlich’s Red Flag Email 88 with the
   7   actual terms finally memorialized in the Transaction Documents. The Trustee contends
   8   that Moyes and Burdette ignored Ehrlich’s cautionary advice and that their cavalier
   9   indifference supports the Trustee’s breach of fiduciary duty claims against them.
  10

  11           D.       Ehrlich’s Red Flag Email 89
  12           Ehrlich’s Red Flag Email runs ten pages and “60” paragraphs long. 90 A number of
  13   the more interesting cautionary paragraphs are highlighted below together with an
  14   indication of how Burdette and Moyes disregarded many of these warnings in the final
  15   Transaction Documents.
  16           x Ehrlich wanted the Transportation Taxes paid in full at closing. He was
  17                concerned Burdette and Huska, as individuals in control of Swift’s checkbook,
  18                could have personal liability for the Transportation Taxes. 91 Buyers did not pay
  19                the Transportation Taxes at closing. 92
  20           x Ehrlich wanted the Swift membership interests transferred from SAG to the
  21                Buyers only after all payables assumed by the Buyers were satisfied. 93 In the
  22

  23   87
          Burdette Video Testimony.
       88
          Trial Ex. 066.
  24   89
          Id.
       90
          Note this Red Flag Email has 60 numbered paragraphs but none of these paragraphs are numbered 35-43.
       91
  25      Trial Ex. 066, ¶¶ 54 and 57.
       92
          As it turns out, New Swift never fully paid the Transportation Taxes but after the Transaction Date it apparently
  26   paid approximately six monthly installments of $62,000 as required by the Purchase Agreement.
       93
          Trial Ex. 066, ¶ 2.

                                                               20
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 28 of 174
   1                final Transaction, the Buyers accepted the burdens of certain payables but
   2                unconditionally received all Swift’s membership interests at closing. The
   3                Buyers said they wanted this chance to gain discounts from these Swift account
   4                payables.
   5            x Ehrlich wanted Buyers to assume responsibility for unpaid personal property
   6                taxes but noted Swift only paid those taxes “when caught.” 94 While the final
   7                language of ¶ 3.14(a) of the Purchase Agreement 95 appears to be drafted
   8                according to Ehrlich’s wishes, the Trustee highlights that Moyes’ and
   9                Burdette’s “pay when caught” approach to personal property taxes was a
  10                shoddy business practice.
  11            x Ehrlich noted that “of course, Swift Air has always had losses.” 96 Swift’s
  12                financial statements bear witness to this observation. This is suggested by the
  13                Trustee as a prime motivation for Moyes to unload Swift.
  14            x Ehrlich was concerned about Swift making representations to the effect that it
  15                was in good stead with its customers and suppliers “especially given the
  16                problems which Swift Air has had in the past.” 97 The Trustee suggests this
  17                highlights Swift’s pre-Transaction financial difficulties.
  18            x Ehrlich questioned why Direct Air’s merger into Swift was not a requirement
  19                of Buyers’ purchase of Swift. 98 Since Burdette testified that combining Direct
  20                Air with Swift was an integral component of Buyers’ business plan and to the
  21                future success of Swift, the Trustee (and the Court) finds it is troubling that the
  22                Purchase Agreement did not require this consolidation. 99
  23
       94
          Id., ¶ 18.
  24   95
          Trial Ex. 001.
       96
          Trial Ex. 066, ¶20.
       97
  25      Id., ¶ 26.
       98
          Id., ¶ 36.
       99
  26      See Trial Ex. 001, ¶ 6.8 of the Purchase Agreement at p. 34 where it indicates that AAII “may want to, but shall not
       be required to, contribute the equity in or assets of [Direct Air] to or merger Direct Air into [New Swift].”

                                                                21
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                  Main Document   Page 29 of 174
   1           x Ehrlich noted the large impact Swift was feeling from the 2011 NBA lockout.
   2                In his words “[c]learly the NBA strike is a material adverse change . . .” with
   3                respect to Swift’s business. No such representation appears in the Purchase
   4                Agreement. 100 More important, for the purposes of this Adversary Proceeding,
   5                the Trustee suggests Ehrlich’s comments highlight how harmful the NBA strike
   6                had been to Swift and why a prompt sale of Swift was so important to Moyes
   7                and Burdette.
   8           x Most significantly, Ehrlich wanted Swift to gain representations from Buyers
   9                “to ensure that the purchaser is adequately capitalized.” 101 Not only did the
  10                Buyers never make such written representations in the Purchase Agreement,
  11                just before closing, the $5 million equity injection (which was to be contributed
  12                by Fowler/Spiral before closing) then suddenly became a pre-closing loan of
  13                $5 million. Burdette testified that it did not matter whether money was brought
  14                into New Swift as equity or as debt. Ehrlich was insistent that the distinction
  15                was important and that the desperately needed new money arrive as equity. 102
  16                As it turns out, neither the equity contribution nor the loan were ever made
  17                before closing or at any time after closing. The Trustee suggests this was the
  18                death knell for New Swift. The Trustee further suggests that Moyes and
  19                Burdette were desperate to off-load Swift’s 121 Business under any terms, even
  20                knowing the Buyers were not contractually bound to gain crucial financing to
  21                support New Swift’s post-Transaction operations.
  22           x Erhlich’s Red Flag Email matter-of-factly acknowledges that SAG was
  23                insolvent even before the Transaction. 103 This, of course, is one of the primary
  24
       100
           See ¶ 3.24 of the Purchase Agreement.
       101
  25       Trial Ex. 066, ¶ 33 referencing ¶ 3.24 of the Purchase Agreement.
       102
           Trial Ex. 066, ¶ 57.
       103
  26       Trial Ex. 066, ¶ 53 “… however, I will not comment on any pending litigation which a potential judgment creditor
       may claim that there was no such authority (given the insolvency of [SAG])”.

                                                               22
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 30 of 174
   1                questions the Court needs to answer: Was Swift insolvent on the Transaction
   2                Date or was it rendered insolvent by the Transaction? 104
   3

   4           E.       Swift’s Financial Statements Just Before the Transaction
   5           Ehrlich’s Red Flag Email to Burdette was largely accurate when he noted that “[o]f
   6   course, Swift Air always had losses.” 105 The following is a summary of Swift’s year-end
   7   income statements from December 31, 2007 through December 31, 2010 plus its income
   8   statements for September 30, 2011, and December 21, 2011. Also referenced is New
   9   Swift’s December 31, 2011 income statement:
                                                                              Net Income
  10
              Date            Gross Revenue             Gross Profit             from         Net Income
  11                                                                          Operations
         12/31/2007 106              7,969,086              2,852,096               451,568      (968,915)
  12     12/31/2008 107             13,605,641              6,117,734            1,690,354         585,267
         12/31/2009 108             11,749,180              6,037,034            2,633,312       2,150,350
  13
         12/31/2010 109             11,786,692              5,424,846               978,904        213,996
  14      9/30/2011 110              9,480,068              3,674,747              (30,438)      (826,990)
           12/31/2011               12,743,712              3,459,675            (714,992)     (4,122,727)
  15

  16           Swift had a long history of intercompany transactions with its Affiliates. Its
  17   balance sheets from 2007 forward all reflect significant intercompany receivables owed
  18   to Swift and large debts owed by Swift to certain of its Affiliates, especially to Moyes.
  19   For years before the Transaction, Swift’s balance sheets reflected a negative equity
  20   position. The following is a summary of Swift’s member’s 111 equity accounts from 2007
  21   to the Transaction Date:
  22

  23   104
           This matter is discussed in greater detail below at § VII(A)(3).
       105
           Trial Ex. 066, ¶20.
  24   106
           Trial Ex. 022.
       107
           Trial Ex. 023.
       108
  25       Trial Ex. 024.
       109
           Trial Ex. 025.
       110
  26       Trial Ex. 026.
       111
           Recall SAG was Swift’s sole member until the Transaction Date.

                                                               23
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                 Desc
                                 Main Document   Page 31 of 174
                                                                   Retained Earnings           Total Membership
   1             Date                Retained Earnings
                                                                     Current Year                    Equity
   2         12/31/2007 112                    (2,179,980)                  (966,915)                 (3,204,185)
             12/31/2008 113                    (3,146,895)                    585,266                 (2,618,919)
   3         12/31/2009 114                    (2,561,629)                  2,150,351                   (468,568)
             12/31/2010 115                      (411,277)                    213,990                   (254,578)
   4
             11/30/2011 116                      (197,287)                (3,005,390)                 (3,259,968)
   5         12/21/2011 117                      (197,287)                (1,466,325)                 (1,720,903)
             12/22/2011 118                      (197,287)                  (745,665)                 (1,000,243)
   6         12/31/2011 119                      (197,287)                (4,122,728)                 (4,753,020)
   7

   8            F.      Summary of the Transaction
   9            Attachment 4 is a schematic describing the flow of membership interests, assets
  10   and liabilities in connection with the Transaction. Although some of the Transaction
  11   Documents refer to certain events occurring before another, for all practical purposes,
  12   there was only one transaction which was orchestrated in stages, all of which occurred on
  13   the Transaction Date.
  14            The Court will first provide an overview of the Transaction and then highlight,
  15   document by document, what the parties to the Transaction caused to occur through each
  16   of these Transaction Documents.
  17            Moyes and Burdette wanted to get out of the 121 Business as Swift was sustaining
  18   huge losses in 2011. The Buyers wanted an ongoing 121 certificated operation to combine
  19   with its recently acquired Direct Air business. Buyers did not need or want Swift’s 135
  20   Business. However, Moyes needed to continue the 135 Business to service and manage
  21   the corporate aircraft he and Honigfeld still used. Importantly, Transjet 1 and Transjet 2
  22
       112
           Trial Ex. 022, p. 2.
  23   113
           Trial Ex. 023, p. 2.
       114
           Trial Ex. 024.
  24   115
           Trial Ex. 025.
       116
           Trial Ex. 026, p. 4 and Tr. Ex. 030.
       117
  25       Trial Ex. 028.
       118
           Trial Ex. 028.
       119
  26       New Swift’s post Transaction balance sheet. This balance sheet no longer reflected the Affiliates’ intercompany
       receivables and payables or its 135 Business.

                                                              24
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 32 of 174
   1   each owned Boeing 737’s which had large monthly bank payments 120 guaranteed by
   2   Moyes and required significant ongoing maintenance expenditures. 121 If Moyes could just
   3   get rid of Swift’s 121 Business and have someone else pay for the Transjet Planes he could
   4   solve two important problems in one fell swoop. The Transaction solved these problems
   5   and more. Moyes and his companies were able to recover $11,747,393 in debts owed to
   6   him and his companies while largely paying off debts certain Moyes Affiliates owed to
   7   Swift.
   8            Here is how it happened:
   9                x SAG, 100% owner of Swift, transferred all its membership interests in Swift
  10                    to the Buyers in return for $100.
  11                x Swift retained its 121 Business, 121 Payables and 121 Receivables but Swift
  12                    unloaded to SAM its 135 Business and transferred to SAG its 135
  13                    Receivables and 135 Payables. 122                 The 135 Business continued to be
  14                    controlled by Moyes.
  15                x Swift transferred to SAG the 135 Related Party Receivables totaling
  16                    $12,136,669 in return for SAG’s and SAM’s agreement to handle (1) the
  17                    135 Related Party Payables, totaling $11,747,393, 123 (2) the 135 Non-
  18                    Related Party Payables totaling $1,419,060, 124and (3) the Tax Note. 125
  19                x SAG owed nothing, had no employees and had no business of its own.
  20                    Rather, it was a holding company that owned Swift, SAVM (then defunct),
  21
       120
           In January 2012, Transjet 1’s 801 debt service was $118,936 per month. Transjet 2’s 802 debt service was $116,154
  22   per month.
       121
           See the discussion of Huska’s trial testimony in § VI(B)(1)(d), below.
  23   122
           See DE 463, page 11, § III, ¶ 48.
       123
           SAG had no money to pay these debts and no business with which it could gain funding to pay these payables.
  24   124
           See DE 428, Trustee’s transaction flow chart, p. 9 of 11. Trustee’s assertion includes $360,755 from the Balkans
       Claim. Defendants contend $2,780,000 is the number. See DE 381, Defendants’ Statement of Facts. Defendants’
  25   contention includes $700,000 for the Balkans Legal Settlement.
       125
           The Tax Note was in the amount of $400,000. It was signed by SAG, SAM, SAVM and Transjet. It was not
  26   guaranteed by Moyes. The Tax Note is found at Trial Ex. 002. New Swift was never paid any amounts on the Tax
       Note. See Huska Testimony discussed in § VI(B)(1)(d), below.

                                                               25
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 33 of 174
   1                    Sales (then defunct), and Services. SAG, in turn, was 100% owned by the
   2                    Moyes Trust. As it pertains to the Transaction, SAG was a mere conduit of
   3                    value that flowed (a) to and from Swift and (b) to and from Moyes, Transjet
   4                    and the Moyes Trust. Since SAG was a mere conduit, this Court found (and
   5                    the parties all agreed) SAG was not the initial transferee of the 135 Related
   6                    Party Receivables. 126         This is important for purposes of § 550 of the
   7                    Bankruptcy Code, as discussed more fully below. 127
   8                x SAG transferred the SAVM Receivable to Moyes. 128
   9                x When Moyes received the SAVM Receivable from Swift (via SAG), he
  10                    added this amount to a note balance already owed to him by SAVM. 129
  11                x SAG transferred to the Moyes Trust (a) the Redeye Receivable, (b) the Briad
  12                    Receivable, and (c) the SME Receivable. 130
  13                x The Moyes Trust (100% owner of Transjet) transferred the Transjet
  14                    Receivables to Transjet which, in turn, applied the Transjet Receivables to
  15                    the Transjet 135 Payable in the collective amount of $1,905,794.
  16                x Swift transferred to SAG the Redeye Receivable, the Briad Receivable and
  17                    the SME Receivable which, in turn, transferred them to the Moyes Trust
  18                    which promptly transferred the Redeye Receivable, the Briad Receivable
  19                    and the SME Receivable to SAM, an entity created just days earlier to
  20                    receive these receivables and Swift’s 135 Business.
  21                x SAM retained and collected the SME Receivable but transferred the Redeye
  22                    Receivable and Briad Receivable on August 31, 2012 to Moyes who, in turn,
  23
       126
           See this Court’s Order dated February 13, 2019, ¶ 14 (DE 472). See also supra FN 41.
  24   127
           See § VII(A), below.
       128
           See supra FN 29 and infra FN 528.
       129
  25       The Court understands that Moyes wrote off this SAVM debt as an uncollectible bad debt and personally obtained
       corresponding tax benefits in doing so. See DE 381, Exhibit C.
       130
  26       Defendants’ counsel conceded this course of transfers at oral argument on January 10, 2019. See Transcript of
       Hearing, DE 439 at page 81, lines 20 – 24.

                                                              26
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                 Main Document   Page 34 of 174
   1                    transferred these receivables to Redeye for the purposes of increasing his
   2                    Redeye capital account. 131
   3                x Swift split its business in two. New Swift retained the 121 Business but
   4                    transferred its 135 Business to the newly formed SAM. Since FAA rules
   5                    prevented Swift from actually transferring its 135 Certificate (or for that
   6                    matter its 121 Certificate), Swift and SAM entered into agreements whereby
   7                    New Swift would service SAM’s 135 Business until SAM could apply to
   8                    the FAA and obtain its own Part 135 certificate. SAM, in turn, signed the
   9                    Tax Note in favor of New Swift and agreed to handle the 135 Payables.
  10                    SAM never made payments on the Tax Note 132 but did pay $350,000
  11                    towards the Balkans Claim. Balkans filed a proof of claim in Debtor’s
  12                    chapter 11 in the amount of $360,755.16. 133
  13                x SAG’s 2011 tax return claimed a $4,510,000 loss related to an aircraft
  14                    purchase deposit it lost as of December 21, 2011. 134
  15                x New Swift signed aircraft leases which obligated it to pay for the 737’s
  16                    owned by Transjet 1 and Transjet 2. The New Swift lease payments were
  17                    in the exact amount of the monthly payments owed on loans secured by
  18                    these planes, which loans were guaranteed by Moyes.
  19

  20
       131
           The JPTS confirms the transfer of the Briad Receivable and Redeye Receivable from SAM to Moyes to Moyes’
  21
       capital account in Redeye. See DE 463, page 11, ¶ 47. Recall that Redeye built up its large obligation to Swift
       because, in part, Moyes was not contributing equity capital or making loans to Redeye so Redeye could pay its bills
  22   to Swift, all while Moyes regularly used the Redeye Plane.
       132
           See Huska testimony, February 12, 2019 Trial Transcript. DE 491.
  23   133
           See Debtor’s claim registry #64-1. This claim was filed on November 2, 2012, and is supported by an attached
       Judgment by Confession dated April 12, 2012, signed by Judge Norman Goodman of the Supreme Court of the State
  24   of New York, County of New York. That Judgment, in turn, is supported by an affidavit from Burdette signed January
       24, 2012, in which Burdette identifies himself as “the vice-president of Swift Air, LLC” and in which he confesses
  25   judgment for $700,000 against New Swift and in favor of Balkans. This is quite curious as Burdette had earlier
       resigned as an officer of Swift on December 21, 2011. See Trial Ex. 012.
       134
  26       See Form 4797 attached to SAG’s 2011 tax return as a part of Trial Ex. 031. This inured to Moyes’ benefit as
       SAG’s losses passed through to him as reflected by the K-1 also included in Trial Ex. 031.

                                                              27
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 35 of 174
   1                 x New Swift was obligated to pay the Transjet 121 Payable 135 to Transjet
   2                     and/or the Transjet Subsidiaries. 136
   3                 x New Swift signed an agreement with Transpay to lease employees and
   4                     signed an agreement with Services to sub-lease a portion of its FBO.
   5                 x Direct Air was not required to (and did not) merge with New Swift, even
   6                     though Burdette thought this was one of the key transactional components
   7                     which could enable New Swift to succeed where Swift was failing.
   8                 x Buyers were not required to inject new equity or obtain new financing even
   9                     though Buyers and Burdette both recognized New Swift would need
  10                     $5 million in order to support its post-Transaction business operations.
  11

  12            G.       Transaction Documents
  13            The Transaction was structured to take place in two phases, but in reality, it was
  14   one unified whole. In the first step Buyers acquired 100% of the membership interests of
  15   SAG. In step two, New Swift entered into a series of new obligations.
  16            Following is a summary of the pertinent Transaction Documents.
  17            Purchase Agreement. 137 This document calls for the transfer of 100% of the
  18   membership interests of Swift from SAG to Buyers. 90% of the membership interests
  19   went to AAII and 10% to JGH. The cost to the Buyers was $100. New Swift retained the
  20   121 Business including associated assets. New Swift also took on certain 121 Payables
  21   plus the Transportation Taxes and certain amounts that had never before been booked by
  22   Swift but which, post-Transaction, became owing to Transjet and/or the Transjet
  23

  24   135
           For a further discussion of this newly booked payable, see the discussion of the Spindler Report in § VII(A)(2)(a),
       below.
       136
  25       These new obligations to Transjet totaled $1.2 million but pre-Transaction were not booked as Swift obligations.
       This obligation absorbed by New Swift is not to be confused with the $1,905,794 owed by Swift to Transjet on the
  26   Transaction Date, which amount was handled by SAG and SAM. See § II(E), above.
       137
           Trial Ex. 001.

                                                                28
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                  Main Document   Page 36 of 174
   1   Subsidiaries. Swift’s 135 Business was transferred to SAM but the 135 Related Party
   2   Receivables were transferred to SAG who then transferred these receivables on to the
   3   Moyes Trust, Transjet and Moyes. SAM and SAG agreed to handle the 135 Payables and
   4   to execute the Tax Note. The Purchase Agreement is 47 pages long and contains many
   5   warranties, representations and schedules which, in painstaking detail, flesh out the terms
   6   of the Transaction.
   7           Tax Note. 138       The Tax Note was created pursuant to § 2.5 of the Purchase
   8   Agreement and required New Swift to pay off the delinquent Transportation Taxes and
   9   accompanying interest and penalties through December 11, 2013. 139 This document calls
  10   for payment by SAG and SAM of up to $400,000 to New Swift. The first installment of
  11   $62,000 plus interest was due on January 8, 2014. The Tax Note is tied to an installment
  12   agreement between Swift and the IRS and relates to the Transportation Taxes. Keep in
  13   mind SAG was simply a holding company with no business of its own and that SAM was
  14   a newly created entity with no demonstrated capitalization. With these two obligations,
  15   the Tax Note was of dubious value. Moreover, payments were never made on the Tax
  16   Note. 140 The Tax Note provided New Swift no value.
  17           Settlement and Release Agreement. 141 This seven-page agreement was a pre-
  18   condition to closing the Purchase Agreement. In essence, it called for New Swift to release
  19   Moyes and the Affiliates of amounts they owed to Swift (the 135 Related Party
  20   Receivables) and the Affiliates agreed to release claims they had against Swift (the 135
  21   Related Party Payables). Excepted from these mutual releases were obligations New Swift
  22   would owe post-Transaction Date to Transpay, Risk, and Transjet.
  23

  24
       138
           Trial Ex. 002.
       139
  25       Trial Ex. 001 at page 12, § 2.5.
       140
           See the summary of Huska’s testimony in § VI(B)(1)(d), below. See also February 12, 2019 Trial Transcript at
  26   page 27, lines 7 – 15. DE 491.
       141
           Trial Ex. 003.

                                                             29
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                         Desc
                                Main Document   Page 37 of 174
   1           Employee Leasing Agreement. 142 Here, New Swift agrees with Transpay to lease
   2   from Transpay the people it needed to operate New Swift’s 121 Business. Transpay, in
   3   turn, was to handle human resource matters concerning these employees. New Swift was
   4   to pay Transpay for the salaries and benefits that these people were to be paid by Transpay.
   5           Part 135 Transaction Services Agreement. 143 In this agreement, SAG, SAM and
   6   New Swift agree that SAM would operate the 135 Business on New Swift’s 135
   7   Certificate until SAM could obtain its own 135 certificate. This part of the Transaction
   8   was meant to be “fiscally neutral” to New Swift. This agreement acknowledges that both
   9   SAM and New Swift would lease their portion of the FBO from Services.
  10           Part 135 Assignment and Assumption Agreement and Guarantee. 144                                  This
  11   agreement calls for New Swift to assign to SAM its 135 Business assets but, because 135
  12   certificates cannot be transferred, New Swift was to remain the 135 Certificate holder and
  13   SAM could operate the 135 Business on New Swift’s 135 Certificate until SAM could
  14   obtain its own 135 certificate. When that happened, New Swift was to transfer to SAM
  15   the name “Swift Air” and the domain name “flyswiftair.” 145 SAM acknowledged it was
  16   to be responsible for the 135 Business liabilities and SAG agreed to guarantee losses over
  17   $200,000. 146
  18           Sublease. 147 In this agreement, New Swift agreed to sublease from Services 6,000
  19   square feet of the FBO property located at 2710 E. Old Tower Road at Sky Harbor
  20   International Airport. SAM apparently was to sublease the balance of the FBO property
  21   for use in its 135 Business. Services has a ground lease with the City of Phoenix and that
  22   was where the FBO was located.
  23
       142
           Trial Ex. 004.
  24   143
           Trial Ex. 005.
       144
           Trial Ex. 006.
       145
  25       Id at page 2, paragraph 3. See also Trial Ex. 001, § 2.3(b).
       146
           Again, a guarantee by SAG was worth little as it was simply a holding company with no business operations or
  26   cash, or bank accounts of its own.
       147
           Trial Ex. 007.

                                                             30
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                         Desc
                                Main Document   Page 38 of 174
   1            Aircraft Lease Agreement – 737DX. 148 As of December 14, 2011, Yukon leased
   2   to Swift the 737DX. This six-month lease called for delivery of the 737DX on or about
   3   December 15, 2011. Monthly lease payments totaled $105,000 per month. Swift posted
   4   a $210,000 security deposit with this lease. Under § 7.14 of the Purchase Agreement, the
   5   security deposit was to be given to Swift at the end of that lease.
   6            Aircraft Lease Agreement – 801. 149 As of the Transaction Date, Transjet 1 leased
   7   to New Swift the 801. This lease is virtually identical to the Aircraft Lease Agreement-
   8   737DX and the Aircraft Lease Agreement-802. This one and one-half year lease called
   9   for monthly payments to Transjet 1 by New Swift in the amount of $118,936 per month. 150
  10   The deal terms described in Schedule “A” of each lease is where most differences may be
  11   found in these three airplane leases.
  12            Aircraft Lease Agreement – 802. 151 As of the Transaction Date, Transjet 2 leased
  13   to New Swift the 802. This one and one-half year lease called for monthly payments of
  14   $116,154. 152
  15           Ehrlich Opinion Letter. 153 As counsel for Swift and SAG, Ehrlich penned his
  16   firm’s Transaction Date opinion letter in support of the Transaction, as required by ¶ 7.11
  17   of the Purchase Agreement. This opinion letter confirms that Swift and SAG are valid
  18   entities and have the power and authority to execute the Purchase Agreement. Ehrlich is
  19   careful to note on page five of this letter that his opinions are subject to the effects of
  20   bankruptcy insolvency and fraudulent transfer laws which effect the rights of creditors.154
  21
       148
           Trial Ex. 008.
  22   149
           Trial Ex. 009.
       150
           Transjet 1 owed $118,936 per month to Comerica Bank on its purchase money loan to acquire the 801. Moyes
  23   guaranteed that loan. Transjet 1’s lease with New Swift was essentially a pass-through lease designed to keep current
       the Transjet 1 obligation to Comerica Bank, thereby protecting Moyes on his guarantee of that debt.
  24   151
           Trial Ex. 010
       152
           Like Aircraft Lease Agreement-801, this lease was designed to protect Moyes on his guarantee of Transjet 2’s
  25   purchase money loan with Comerica Bank which loan called for monthly payments of $116,154.
       153
           Trial Ex. 011.
       154
  26       See also ¶ 3.2 of the Purchase Agreement which permits Ehrlich’s opinion letter to exclude matters which may
       effect the Transaction’s enforceability under bankruptcy, insolvency and fraudulent transfer laws.

                                                               31
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 39 of 174
   1   He does not opine as to the solvency of Swift or SAG nor was a solvency opinion sought
   2   or obtained from anyone else as a requirement to Buyers’ closing the Transaction.
   3           Resignation Letter. 155 This Transaction Date document reflects that Swift’s sole
   4   manager (SAVM) and its sole officers Moyes (President) and Burdette (Vice-President)
   5   not only resigned from their roles with Swift but also release and discharge Swift from
   6   any claims they may have against Swift prior to the Transaction Date. 156
   7           Transfer of LLC Interests. 157 In this document SAG transfers to AAII, JGH and
   8   Spiral 100% of its membership interests in Swift. This transfer acknowledges that these
   9   interests are transferred 90% to AAII and 10% to JGH. Spiral is identified as one of the
  10   three “Purchasers,” presumably a drafting error in the final Transaction Documents since
  11   Spiral was never a signatory to any of the Transaction Documents. 158
  12           LLC Membership Interests Power. 159 In this document SAG transfers its limited
  13   liability company membership interests in Swift to AAII (90%) and JGH (10%).
  14           Consent of the Sole Manager as Sole Member of Swift, L.L.C. 160 This document
  15   is a resolution of Swift in which its sole member (SAG) and sole manager (SAVM) resolve
  16   that (1) Swift agrees to the terms of the Purchase Agreement and (2) Moyes (as Swift’s
  17   president) or Burdette (as Swift’s vice-president) are authorized to execute the Purchase
  18   Agreement for Swift and to take all other actions necessary to complete the Transaction.161
  19           Unanimous Consent of Sole Director of SAG. 162 This document provides SAG’s
  20   resolution that SAG approves the Transaction and that SAG’s officers (Moyes as
  21

  22   155
           Trial Ex. 012.
       156
           As noted supra FN 133, this resignation did not stop Burdette from confessing judgment against New Swift a
  23   month later.
       157
           Trial Ex. 013.
  24   158
           See also the signature blocks on the Purchase Agreement which lists Spiral as a signatory at page 48.
       159
           Trial Ex. 014.
       160
  25       Trial Ex. 015.
       161
           SAVM’s participation in this and other Transaction Documents is interesting because SAVM was essentially
  26   defunct and hopelessly insolvent on the Transaction Date.
       162
           Trial Ex. 016.

                                                            32
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                       Desc
                                Main Document   Page 40 of 174
   1   president) and Burdette (as vice-president) are authorized to execute the Purchase
   2   Agreement for SAG and to take all other actions necessary to complete the Transaction.
   3

   4              H.       The Legacy Transaction
   5              Legacy was yet another Moyes owned air transportation company.           Swift’s
   6   March 31 and June 30, 2011 financial statements indicate Legacy owed Swift
   7   $3,985,635. 163          The Legacy Receivable was transferred by Swift to Moyes on
   8   September 24, 2011, in return for reducing the balance owed by Swift to Moyes on the
   9   Moyes Note.
  10

  11   IV.        NEW SWIFT AFTER THE TRANSACTION BUT BEFORE THE
  12   BANKRUPTCY
  13              An important component to Defendants’ defenses is the suggestion that New Swift
  14   failed because, post-Transaction, it made business choices which spelled its doom. In this
  15   Section, the Court itemizes a number of important events that occurred after the
  16   Transaction Date.
  17              First and foremost, New Swift was almost immediately confronted with serious cash
  18   flow shortages.           At the time the Transaction closed, Buyers and Seller expected
  19   Spiral/Fowler to loan $5 million to New Swift. The Buyers knew that New Swift
  20   desperately needed this money and so did Moyes and Burdette. That cash injection was
  21   not required as a condition to closing the Transaction nor did those funds ever come to
  22   New Swift, whether in the form of a loan or equity. As it turned out, Fowler and Spiral
  23   had been sued by its bank on December 6, 2011. 164 They were in no position to invest or
  24   loan $5 million to New Swift.
  25
       163
  26         Defined as the Legacy Receivable. Trial Ex. 026.
       164
             DE 258, Cali’s Declaration at pages 292-319.

                                                                33
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31     Desc
                                   Main Document   Page 41 of 174
   1            Absent the crucial Fowler/Spiral money, Torbert scrambled to find operating cash
   2   for New Swift. He obtained $1 million from his contact Vogelstein 165 but even this amount
   3   was insufficient to keep New Swift afloat. 166 The Buyers used American Express cards to
   4   buy goods and services. 167 They even used the credit cards of New Swift’s COO, Van
   5   Lier. It appears New Swift may have also managed some of its cash shortage crisis by not
   6   paying its federal taxes 168 or all its state taxes. 169
   7            New Swift’s plight was not aided by the heavy burden of its Transjet 801 and 802
   8   lease obligations which totaled in excess of $234,000 per month, amounts which may
   9   have been in excess of the market prices to lease such planes. 170 New Swift also had
  10   significant expenses associated with its lease obligation to Transpay (employee leasing),
  11   Services (FBO sublease) and its lease obligation to Yukon on the 737DX. 171 New Swift
  12   could not stay apace with these obligations as evidenced by the claims they filed in
  13   Debtor’s bankruptcy. 172 It does, however, appear that SAM’s use of New Swift’s 135
  14

  15

  16   165
           Vogelstein’s loan is discussed more fully below in § VI(B)(2)(9).
       166
           February 13, 2019 Trial Transcript at pages 159 – 160. DE 495.
  17   167
           See the American Express Claim #19-1 in the amount of $135,510.
       168
           See the IRS Claim #4-1 filed in the amount of $1,525,774. It is not clear whether all or a portion of this claim is
  18   the same as the Transportation Taxes.
       169
           See Arizona Department of Transportation Claim #86-1 in the amount of $29,640.
       170
  19       February 13, 2019 Trial Transcript of Mr. Conry. DE 495. Conry testified that, after the Petition Date, one of these
       leases was reduced to about $40,000 per month. See also Trial Ex. 080 which is Administrative DE 575, this Court’s
  20   order approving Debtor’s motion (Administrative DE 570) pertaining to Debtor’s airplane leases. The term sheet
       (Exhibit B) to that motion states:
            1. KMW Leasing will waive and release Debtor from all amounts related to leasing of aircraft N250MY post-
  21
            Bankruptcy filing date of June 27, 2012. Furthermore, KMW Leasing will waive and release the Debtor’s
            estate and the Reorganized Swift from and all claims arising under or related to its lease with Debtor with
  22        regard to the Debtor’s use of the aircraft identified as N250MY.
            2. Burdett, Transjet 1, Transjet 2 and any other related company will waive and release Debtor from all
  23        amounts related to leasing of aircraft N801 and N802 post-Bankruptcy filing date of June 27, 2012.
            3. Transjet 1 (N801TJ) shall agree upon the terms of a new lease for the aircraft to be leased to Swift for the
  24        following terms; a. Term – Next Due C Check (estimated to be July/August 2015) b. Rent -- $40,000 per
            month.
  25   Notwithstanding the foregoing, the Court is not finding that the post-transaction lease rates on the Transjet 801
       and 802 charged to New Swift were or were not above existing market rates.
       171
  26       This plane lease called for payments of $105,000 per month
       172
           See Claims #69-1 (Transpay, $37,540) and 71-1 (Services, $368,154).

                                                                 34
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                              Desc
                                  Main Document   Page 42 of 174
   1   Certificate (via the Part 135 Transition Services Agreement 173) did not further cripple
   2   New Swift as this was to be a “fiscally neutral” arrangement between the parties.
   3            While one of the cornerstones for New Swift’s business plan was to merge New
   4   Swift with Direct Air, that merger (or any other form of consolidation) did not occur, nor
   5   did Moyes or Burdette require the Buyers to effectuate this significant move. 174
   6            What the Buyers did do was enter into an aircraft charter agreement with Saipan Air
   7   and into an aircraft lease with KMW Leasing. 175 Both the Saipan Air deal and the KMW
   8   lease factored large in Debtor’s subsequent bankruptcy. 176 After the transaction closed,
   9   New Swift’s management also took out cash distributions. 177 Ultimately, New Swift had
  10   insufficient cash flow to pay for its leased planes, its leased FBO, its leased employees and
  11   the debt it took on as part of the Transaction. New Swift needed but never received from
  12   Spiral or Fowler the $5 million all knew was required for New Swift’s survival.
  13

  14   V.       SWIFT’S BANKRUPTCY
  15            On June 27, 2012, 178 Debtor commenced its Chapter 11 Proceeding with this
  16   Court. 179 On October 10, 2013, 180 this Court confirmed Debtor’s plan of reorganization
  17   which approved the appointment of Plaintiff as litigation trustee to perform the duties and
  18   responsibilities as are set forth in the plan and creditor trust agreement. 181 Between the
  19   Petition Date and Confirmation Date, Debtor and various creditors engaged in a myriad of
  20   173
           Trial Ex. 005.
       174
           It is not clear to the Court whether this was ultimately good or bad for New Swift. Direct Air filed bankruptcy on
  21
       March 29, 2012 in the United States Bankruptcy Court for the District of Massachusetts, Case No. 12-40944. See
       Lyon Report, page10, FN 22.
  22   175
            The Debtor sought Court approval to enter into lease agreements for additional airplanes at DE 580 and an
       Amended Motion was filed at DE 590; the Court granted the Amended Motion at DE 25.
  23   176
           See §§ V(B) and (C), below, for further discussion of KMW and Saipan Air.
       177
           Within one month of the Transaction Date, Avondale Ventures, LLC (noted as “Owner and Board Member”)
  24   received $92,000 from New Swift while ASI (noted as “Owned 100% by Don Stukes”) received $1,688. See
       Statement of Financial Affairs, Exhibit 3C, Administrative DE 44, page 24 of 36.
       178
  25       Defined as the Petition Date.
       179
           Administrative DE 1.
       180
  26       Defined as Confirmation Date.
       181
           Administrative DE 662.

                                                                35
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document   Page 43 of 174
   1   contested matters involving the assumption or rejection of executory contracts, post-
   2   petition financing, conversion to chapter 7 and confirming a plan of reorganization. A
   3   number of the bankruptcy related events pertain to this Adversary Proceeding.
   4

   5           A.       Executory Contracts
   6           Within 22 days of the Petition Date, the Chicago Blackhawks filed an Emergency
   7   Motion for Order Compelling Debtor to Assume or Reject Charter Contract and Other
   8   Related Relief. 182 Just a day later, the Nashville Predators filed an Emergency Motion to
   9   Compel Assumption or Rejection of Executory Contract. 183 A third similar emergency
  10   motion was filed by the Milwaukee Bucks and Boston Celtics. 184 The Court issued an
  11   Order Re: Motions to Compel Debtor to Assume or Reject Certain Executory Contracts
  12   which ordered Debtor to file a motion to assume the executory contracts by August 7, 2012,
  13   noting that failure to do so would result in the subject executory contracts being deemed
  14   rejected. 185 On August 2, 2012, the Colorado Avalanche and Denver Nuggets filed an
  15   Emergency Motion to Include Additional Teams in Debtor’s Required Motion to Assume
  16   Executory Contracts. 186 On August 6, 2012, a similar motion was filed by the St. Louis
  17   Blues and Boston Bruins. 187 Ultimately, Debtor timely complied with the August 2, 2012
  18   Order and filed Debtor’s Emergency Motion for Order Authorizing Assumption of
  19   Executory Contracts with Certain Designated Sports Franchises. 188 On August 28, 2012,
  20   the Court issued an Order Granting Debtor’ Emergency Motion for Order Authorizing
  21   Assumption of Executory Contracts with Certain Designated Sports Franchises. 189 The
  22

  23   182
           Administrative DE 52.
       183
           Administrative DE 62.
  24   184
           Administrative DE 73.
       185
           Administrative DE 94.
       186
  25       Administrative DE 96.
       187
           Administrative DE 109.
       188
  26       Administrative DE 118. See also Trial Ex. 208.
       189
           Administrative DE 170.

                                                            36
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31      Desc
                                 Main Document   Page 44 of 174
   1   Executory Contracts Order authorized the Debtor to assume the executory contracts with
   2   the Chicago Blackhawks, Milwaukee Bucks, Boston Celtics, St. Louis Blues and Boston
   3   Bruins. 190 The Executory Contracts Order also deemed Debtor’s executory air charter
   4   agreements with the Colorado Avalanche, Denver Nuggets, Nashville Predators and
   5   Phoenix Suns rejected as of August 7, 2012. 191
   6           In addition to the charter contracts with professional sports teams, Debtor listed in
   7   its bankruptcy schedule G an executory contract with Transjet 2 for two aircraft leases
   8   dated December 21, 2012. 192 As is discussed in further detail below, Transjet 2 also filed a
   9   proof of claim in Debtor’s bankruptcy. Transjet 1 and 2 filed a Joinder in Debtor’s
  10   Emergency Motion for Order Authorizing Assumption of Executory Contracts with
  11   Certain Designated Sports Franchises. 193 Transjet 2, alone, filed an Objection to Debtor’s
  12   Third Amended Plan of Reorganization asserting that Transjet 2 never agreed to waive its
  13   right to an administrative claim under the terms proposed in Debtor’s Third Amended Plan
  14   of Reorganization. 194 Debtor filed an Objection to Administrative Expense Claim Asserted
  15   by Transjet 2, LLC and “strenuously” objected to the validity of an administrative expense
  16   claim held by Transjet 2. 195
  17           Debtor’s Third Amended Plan required Transjet 1 and Transjet 2 to waive and
  18   release any and all claims arising under or related to its lease with Debtor for the pertinent
  19   aircraft and to allow for amounts owed under the lease to be offset against damages
  20   incurred by Debtor as a result of Transjet 1 or 2’s failure to make agreed upon payments to
  21   Stambaugh Aviation, Inc. 196 Further, that plan required Transjet 1 and 2 to waive any
  22
       190
           Id. at page 3 and Ex. A.
  23   191
           Id. at page 4.
       192
           Administrative DE 45 at Schedule G page 64.
  24   193
           Administrative DE 141.
       194
           Administrative DE 645.
       195
  25       Administrative DE 656 (Debtor asserted its right to offset amounts due and owing from Transjet 2 to the Debtor
       against the amount, if any, due and owing from the Debtor to Transjet 2. This offset was asserted because Debtor
  26   claimed Transjet 2 failed to perform its obligations under as assumed agreement with Stambaugh Aviation, Inc.).
       196
           Administrative DE 662 at Ex. 1 pages 41 – 42.

                                                              37
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                 Main Document   Page 45 of 174
   1   additional amounts owed by Debtor and to release the Debtor’s Estate and the Reorganized
   2   Debtor from all liability for such amounts. 197 Ultimately, the order confirming Debtor’s
   3   plan ordered that Transjet 2 and Comerica Leasing Corporation reserved any and all
   4   respective rights with regard to the administrative claim referred to in Transjet 2’s
   5   Objection to Debtor’s plan. 198 No further litigation concerning the administrative expense
   6   sought by Transjet 2 appears in this Court’s administrative docket.
   7

   8           B.       Post-Petition Financing
   9           Shortly after Debtor filed its chapter 11 petition, Debtor filed a motion to approve
  10   financing with and a sale to Spiral. Stukes declaration supported the Spiral deal. 199 This
  11   proposed deal never came to fruition. Debtor then filed an Emergency Motion for Order
  12   (i) Authorizing Postpetition Financing, (ii) Granting Liens and Providing Superpriority
  13   Administrative Expense Claims, (iii) Approving Loan Documents Relating to the
  14   Foregoing, (iv) Scheduling a Final Hearing, and (v) Granting Other Related Relief. 200
  15   Debtor sought authority to enter into a loan agreement in which Debtor would obtain post-
  16   petition financing from Nimbos in the principal amount not to exceed $2,000,000. 201 On
  17   August 22, 2012, the Court entered an Order (1) Authorizing Debtor-In-Possession to
  18   Obtain Interim Financing, Grant Security Interest and Accord Priority Status Pursuant to
  19   11 U.S.C. §§ 364(c) and 503(b); (2) Giving Notice of Final Hearing Pursuant to
  20   Bankruptcy Rule 4001(c)(2); and (3) Modifying Automatic Stay. 202 This same order
  21   approved a loan agreement entered into by Nimbos and Debtor that provided for a change
  22

  23

  24   197
           Id.
       198
           Administrative DE 662 at 22.
       199
  25       See Administrative DE 100.
       200
           Administrative DE 120.
       201
  26       Id. at page 2.
       202
           Administrative DE 154.

                                                    38
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31       Desc
                                 Main Document   Page 46 of 174
   1   in ownership agreement between AAII and Nimbos. 203 The Court entered a Final Order
   2   related to the post-petition financing on September 12, 2012. 204
   3           Beginning in February 2013, Debtor made six subsequent motions to amend its
   4   loan agreement with Nimbos resulting in Debtor incurring a $6,343,000 obligation to
   5   Nimbos. First, on February 27, 2013, Debtor filed an Emergency Motion for Order
   6   (i) Authorizing and Approving Amendment to Debtor in Possession Loan Agreement,
   7   Including Increase of Loan Ceiling, and (ii) Granting Other Related Relief, seeking,
   8   amongst other things, an increase of $400,000 in the loan ceiling 205 and the Court issued
   9   an Order Granting Debtor’s Motion on March 7, 2013. 206 Debtor then filed an Emergency
  10   Motion for Order (i) Authorizing and Approving Second Amendment to Debtor in
  11   Possession Loan Agreement, Including Increase of Loan Ceiling, and (ii) Granting Other
  12   Related Relief, seeking another increase of $450,000 in the loan ceiling 207 and the Court
  13   issued an Order Granting Debtor’s Motion on April 23, 2013. 208 At a May 22, 2013
  14   hearing, Debtor made an oral motion to amend the loan agreement to increase the loan
  15   ceiling by $50,000 which the Court approved on May 29, 2013. 209 At a hearing on June 5,
  16   2013, Debtor made another oral motion to amend the loan agreement to increase its
  17   borrowings by $110,000 which the Court then approved on June 6, 2013. 210 On July 29,
  18   2013, Debtor filed a motion seeking another increase of $1,409,000 in the loan ceiling.211
  19   The Court granted that request on July 31, 2013. 212 Finally, on the same date that Debtor
  20   filed its Third Amended Chapter 11 Plan of Reorganization, Debtor filed another motion,
  21

  22   203
           Id. at Ex. 1, § 6.13.
       204
           Administrative DE 196.
  23   205
           Administrative DE 400.
       206
           Administrative DE 419.
  24   207
           Administrative DE 458.
       208
           Administrative DE 476.
       209
  25       Administrative DE 521.
       210
           Administrative DE 528.
       211
  26       Administrative DE 570.
       212
           Administrative DE 575.

                                                   39
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31      Desc
                                Main Document   Page 47 of 174
   1   this time seeking a loan increase of $4,419,000. 213 The Court entered its order approving
   2   that request on August 29, 2013. 214
   3

   4            C.       Saipan Air
   5            Almost three months before the Petition Date, New Swift and Saipan Air entered
   6   into an aircraft charter agreement that required New Swift to provide Saipan Air with
   7   aircraft, crew, maintenance, and insurance. 215 On July 11, 2012, Debtor filed its schedules
   8   and statements and listed on Schedule F an unsecured claim to Saipan Air for
   9   $1,800,000. 216 On October 12, 2012, Saipan Air filed a proof of claim in Debtor’s
  10   bankruptcy asserting a $1,800,000 unsecured claim for “services contracted and not
  11   delivered.” 217 Saipan Air’s proof of claim was supported by a declaration of Adam
  12   Ferguson, Saipan Air’s chief operating officer. 218 Adam Ferguson’s declaration states that
  13   he met and spoke with Conry, Burdette and Van Lier on March 21, 2012 about adding
  14   Saipan Air to New Swift’s operations. 219
  15            Saipan Air was actively involved in Debtor’s bankruptcy. It was represented by
  16   counsel from Polsinelli Shughart, P.C. 220 Saipan Air was treated as a Class 4 general
  17   unsecured creditor in the Debtor’s Confirmed Plan. Saipan Air voted to accept that
  18   plan. 221
  19

  20
       213
           Administrative DE 617.
  21   214
           Administrative DE 630.
       215
           Administrative Claims Register Claim No. 30-1, at 12.
  22   216
           Administrative DE 45, at 51.
       217
           Administrative Claims Register Claim No. 30-1, at 1.
  23   218
           Id. at 4 – 8.
       219
           Id. at 3. While this Court makes no finding as to the veracity of any of the allegations set forth in this declaration,
  24   the Court does wonder why Burdette would be involved in New Swift post-Transaction. This wonder is magnified
       by the fact that, after the Transaction, Burdette signed a confession of judgment against New Swift. See FN 133
  25   describing Burdette’s confession of judgment against New Swift a month after he resigned from Swift.
       220
           Administrative DE 87 (Notice of Appearance by John J. Herbert of Polsinelli Shughart, P.C. on behalf of Saipan
  26   Air). See also Administrative DEs 181, 250, 358 as they relate to FRBP 2004 Examinations.
       221
           Administrative DE 654.

                                                                  40
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                Desc
                                   Main Document   Page 48 of 174
   1           Following entry of the Court’s order on Debtor’s Confirmed Plan, the Reorganized
   2   Debtor filed an Emergency Motion to Enforce Confirmation Order and Plan Injunctions,
   3   asserting that Saipan Air filed a complaint in the District Court for the Northern Mariana
   4   Islands that violated the terms of the Confirmed Plan. 222 After Saipan Air filed a Response
   5   and Objection to Emergency Motion to Enforce Confirmation Order and Plan
   6   Injunctions 223 and a Supplemental Response and Objection to Emergency Motion to
   7   Enforce Confirmation Order and Plan Injunctions, 224 the Court heard oral argument on the
   8   matter and issued an Order Denying Emergency Motion to Enforce Confirmation Order
   9   and Plan Injunction, Without Prejudice because the relevant causes of action were
  10   dismissed from Saipan Air’s complaint. 225
  11

  12           D.       Bankruptcy Claims Filed by Moyes’ Affiliates and Others
  13           Various claims were filed against Debtor by certain Affiliates. Transpay filed claim
  14   #69-1 in the amount of $37,540 along with its letter terminating Debtor’s employee leasing
  15   agreement with Transpay. It appears this was a claim allowed against the Debtor’s
  16   bankruptcy estate. Claim #70-1 was filed by SAM in an unknown amount on October 30,
  17   2012. The Debtor objected to that claim 226 and that objection was sustained, resulting in a
  18   complete denial of claim #70-1. 227 SAG filed a similar claim in an unknown amount (claim
  19   #72-1) to which Debtor objected. 228 This claim was disallowed entirely. 229 Services filed
  20   its November 5, 2012 claim #71-1 in the amount of $368,154 in connection with rent
  21   allegedly not paid by Debtor on the FBO property sublease. That claim appears to have
  22

  23   222
           Administrative DE 880.
       223
           Administrative DE 894.
  24   224
           Administrative DE 896.
       225
           Administrative DE 911.
       226
  25       Administrative DE 694, dated October 15, 2013.
       227
           Administrative DE 777, dated December 2, 2013.
       228
  26       Administrative DE 694.
       229
           Administrative DE 777.

                                                            41
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                Main Document   Page 49 of 174
   1   been allowed in the full amount because Debtor’s Confirmed Plan stated “[Services] and
   2   the Reorganized Debtor shall execute and deliver a new lease for the Reorganized Debtor’s
   3   use and occupancy of its existing business premises at the fixed rate of $9,000 per month
   4   for a term of 6 months commencing on the Effective Date…” 230 Finally, the Transjet
   5   Subsidiaries filed claims #73-1 ($832,550), 74-1 ($50,000), and 75-1 ($240,000). The
   6   Reorganized Debtor objected 231 to claim #73-1 and this Court entered its order of
   7   December 2, 2013 232 sustaining this objection and disallowing claim #73-1 in its entirety.
   8   The Reorganized Debtor objected 233 to claim #74-1 and this Court entered its order of
   9   December 2, 2013 234 disallowing claim #74-1 in its entirety. Claim #75-1 appears to have
  10   been allowed in full.
  11           In addition to the Affiliates’ claims, Balkans filed claim #64-1 in the amount of
  12   $360,755.16. The Arizona Department of Transportation filed a claim for $29,640 (Claim
  13   #86-1). The U.S. Department of Transportation filed a claim for $81,247, Claim #97-1.
  14   The IRS filed a secured claim (Claim #4) in the amount of $1,541,431 and was to be paid
  15   under the Confirmed Plan over 48 months. 235 Burdette was also to pay a portion of this
  16   claim pursuant to his agreement with the IRS. 236 American Express filed Claim #19-1 in
  17   the amount of $135,510.
  18

  19           E.       Motion Seeking Conversion to Chapter 7
  20           On November 19, 2012, the Committee filed a Motion to Convert Chapter 11 Case
  21   to Chapter 7. 237 The evidentiary hearing on the Motion to Convert started on January 22,
  22

  23   230
           Administrative DE 662 at Ex. 1 page 24.
       231
           Administrative DE 696.
  24   232
           Administrative DE 780.
       233
           Administrative DE 697.
       234
  25       Administrative DE 781.
       235
           DE 662-1, ¶¶ 1.1.49 and 4.1.2.
       236
  26       DE 662-1, ¶ 1.1.48.
       237
           Administrative DE 284.

                                                     42
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31     Desc
                                 Main Document   Page 50 of 174
   1   2013. 238 After one-half day of testimony, the trial was continued to January 29, 2013,
   2   when the Debtor and Committee reached a settlement. The Motion to Convert was
   3   withdrawn on January 29, 2013. 239 The Committee renewed their Motion to Convert on
   4   February 15, 2013. 240 On March 22, 2013, the Court issued an Under Advisement
   5   Decision Denying Motion to Convert. 241
   6            In its Under Advisement Decision Denying Motion to Convert, the Court found
   7   that Debtor had shown a reasonable likelihood of rehabilitation. 242 The Court further
   8   found that the Committee failed to show post-petition gross mismanagement by the
   9   Debtor. 243 Finally, although the Committee did show a substantial and continuing loss to
  10   the estate, the Court found that alone was insufficient to justify granting the Motion to
  11   Convert. 244 The Court denied the Motion to Convert without prejudice and advised the
  12   parties that “… the Court will keep close tabs on the Debtor’s progress towards
  13   confirmation.” 245
  14

  15            F.       Confirmation of Plan of Reorganization
  16            On October 25, 2012, Debtor filed its first Chapter 11 Plan of Reorganization 246
  17   and Disclosure Statement. 247 After a series of objections and hearings, Debtor filed a First
  18   Amended Chapter 11 Plan of Reorganization 248 and First Amended Disclosure
  19   Statement. 249 A Second Amended Chapter 11 Plan of Reorganization 250 and Second
  20
       238
           This was undersigned’s first day on the bench.
  21   239
           Administrative DE 365.
       240
           Administrative DE 379.
  22   241
           Administrative DE 429.
       242
           Id. at page 1.
  23   243
           Id. at page 7.
       244
           Id.
  24   245
           Id.
       246
           Administrative DE 246.
       247
  25       Administrative DE 247.
       248
           Administrative DE 577.
       249
  26       Administrative DE 579.
       250
           Administrative DE 609.

                                                            43
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                 Main Document   Page 51 of 174
   1   Amended Disclosure Statement 251 quickly followed. Less than a week later, Debtor filed
   2   a Third Amended Chapter 11 Plan of Reorganization 252 and Third Amended Disclosure
   3   Statement. 253 The Court issued its Confirmation Order on October 1, 2013. 254
   4           The Confirmed Plan required the Reorganized Debtor to issue 100% of the newly
   5   issued equity interests of the Reorganized Debtor to Nimbos. 255 A $600,000 pool was
   6   created from money advanced to the Debtor by Nimbos. The Confirmed Plan also
   7   established a creditor trust that included retained causes of action for the Trustee to
   8   pursue. 256 Unsecured creditors were to receive distributions from the pool and any net
   9   recoveries achieved by the creditor trust. The Trustee was further given the exclusive
  10   right to sue on, settle, or compromise any and all creditor trust assets, including retained
  11   causes of action. 257        Finally, the Confirmed Plan provided for this Court to retain
  12   jurisdiction to hear and decide the retained causes of action of the Trustee. 258
  13           On November 7, 2015, the Court issued an Order Granting Motion for Final
  14   Decree. 259
  15

  16   VI.     THE ADVERSARY PROCEEDING
  17           A.       Procedural History
  18                    1.      The Complaint and Dismissal of Causes of Action
  19           On June 27, 2014, Plaintiff initiated this Adversary Proceeding. 260 Plaintiff’s initial
  20   complaint was amended on January 15, 2015 and again on June 5, 2015. The Complaint
  21

  22   251
           Administrative DE 611.
       252
           Administrative DE 620.
  23   253
           Administrative DE 621.
       254
           Administrative DE 662.
  24   255
           Id. at Ex. 1, page 21.
       256
           Id. at Ex. 1, page 22.
       257
  25       Id. at Ex. 1, page 27.
       258
           Id. at Ex. 1, page 30.
       259
  26       Administrative DE 944.
       260
           DE 1.

                                                       44
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                                Main Document   Page 52 of 174
   1   is Plaintiff’s third amended complaint. 261 On November 25, 2015, Defendants filed their
   2   Answer. 262
   3           On April 2, 2018, the Court issued an Order Approving Stipulation to Dismiss
   4   Counts 7 – 11. 263 Among the causes of action dismissed were Counts Ten and Eleven
   5   which essentially sought the Court’s orders declaring that the Affiliates were one and the
   6   same as Moyes and Burdette and that the corporate veils of these entities should be
   7   pierced, that they should be recognized as the alter egos of their owners. These causes of
   8   action had been added to the Trustee’s claims in the Complaint following oral argument
   9   on Trustee’s October 1, 2015 motion for leave to file a third amended complaint 264 where
  10   this Court ordered 265 that alter ego and piercing claims were not just remedies but must be
  11   pled as causes of action. The April 2, 2018 order also dismissed the following defendants
  12   from the Complaint: Risk, Transpay, the Transjet Subsidiaries, Opulent Air, LLC,
  13   Teamjet, LLC, Transjet Holdings, LLC, Teamjet Enterprises, Inc., Sports Jet, Luxury Air,
  14   LLC, Luxury Enterprises, Inc., Jane Doe Burdette and Jane Does 1-10. Although Briad
  15   was not dismissed from the Complaint, the Complaint now seeks no relief against Briad.
  16           On July 20, 2018, the Court issued an Order Denying Plaintiff’s Motion for Leave
  17   to File Fourth Amended Complaint. 266 Plaintiff, therefore, proceeded with six claims for
  18   relief, two alleging fraudulent transfers (Counts One and Two), three alleging preferential
  19   transfers (Counts Three, Four and Five), and one alleging breach of fiduciary duties
  20   (Count Six). As noted in § VII(B)(1)(b) below, Plaintiff never dismissed his constructive
  21   fraudulent transfer claims but the JTPS does not address those claims nor did the evidence
  22   at trial support such claims.
  23

  24   261
           DE 94.
       262
           DE 95.
       263
  25       DE 266.
       264
           Filed at DE 85.
       265
  26       DE 93.
       266
           DE 311. See § VI(A)(2), below.

                                                    45
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                Main Document   Page 53 of 174
   1                   2.      Denial of Motion for Leave to File Fourth Amended Complaint

   2           The Legacy Receviable was transferred to Moyes by Swift on September 24, 2011.

   3   The Trustee claims to have first learned in December 2017, that the Legacy Receivable

   4   was transferred to Moyes. The Trustee learned of this transfer when he requested from

   5   Defendants the 1Q2011 and 2Q2011 Swift balance sheets. After receiving those balance

   6   sheets and realizing the Legacy Receivable was not transferred to Moyes until September

   7   2011, the Trustee filed his motion 267 seeking leave to file his fourth amended complaint

   8   to add the Legacy Claim. After briefing and oral argument, this Court denied the Trustee’s

   9   motion for leave to amend because (1) it was filed nearly two and one-half years after the

  10   November 3, 2015 Complaint and almost four years after the filing of the Trustee’s initial

  11   complaint on June 27, 2014; (2) the Trustee should have requested Defendants’ production

  12   of the 1Q2011 and 2Q2011 Swift financial statements long before December 2017; (3) the

  13   Legacy Receivable transfer to Moyes by Swift involved an entity not named in the

  14   Complaint and arose out of a transaction which the Court found was three months prior to

  15   the Transaction Date and not connected with the Transaction which is at the subject of the

  16   Complaint; (4) the Trustee’s Legacy Claim would not relate back to the date of Trustee’s

  17   initial complaint and, therefore, was barred by the statute of limitations; and (5) that to

  18   allow the Trustee to amend his Complaint to include a claim to avoid Swift’s transfer of

  19   the Legacy Receivable to Moyes would occasion substantial prejudice to Defendants. 268

  20

  21                   3.      Discovery Disputes

  22           On September 14, 2016, 269 the Court held a telephonic hearing regarding a

  23   discovery dispute between the parties. This dispute arose from the number of non-uniform

  24
       267
  25       DE 297 filed on May 31, 2018.
       268
           DE 311 dated July 20, 2018 is this Court’s order denying Trustee’s motion to add the Legacy Claim to his
  26   Complaint.
       269
           DE 129.

                                                           46
Case 2:14-ap-00534-DPC         Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                      Desc
                               Main Document   Page 54 of 174
   1   interrogatories propounded upon Defendants by Plaintiff based upon Plaintiff’s belief that
   2   the parties had an understanding that Plaintiff was merely looking for the flow of proceeds
   3   from the Transaction and that they should not count against the 25 interrogatories allowed
   4   under Fed. R. Civ. P. 33. Defendants disputed that such an understanding ever existed and
   5   requested that the Plaintiff provide Defendants with any documents or communications
   6   that they allege support the Plaintiff's argument that Defendants somehow limited their
   7   rights to object to superfluous interrogatories under Fed. R. Civ. P. 33. Plaintiff did not
   8   produce anything in response but continued to press its position that it was entitled to the
   9   additional interrogatories.
  10           On October 19, 2016, 270 the Court held an order to show cause hearing why Ehrlich
  11   should not be held in contempt for his refusal to turn over Debtor’s legal file to the Trustee
  12   in order for the Trustee to use the information to further prosecute its claims against various
  13   insiders of the Debtor.
  14           At the request of Plaintiff, the Court set a telephonic hearing on September 28,
  15   2017, 271 concerning a discovery dispute. Plaintiff subsequently requested that the hearing
  16   be vacated.
  17           On May 9, 2018, 272 the Court held a telephonic hearing regarding a discovery
  18   dispute. As a result of the motion to amend complaint, Defendants wished to postpone the
  19   expert depositions and filing of expert reports. However, Plaintiff wanted to go forward
  20   with the scheduled deposition of Lyon. Plaintiff indicated the motion to amend complaint
  21   would not be filed until May 31 and Defendants objected to the deposition of Lyon being
  22   taken before the motion was filed.
  23           On August 10, 2018, Defendants filed a Notice of Filing Demonstrative Chart to
  24   Assist the Court in Assessing the Disputes Between the Defendants’ Statement of Facts
  25
       270
           DE 134.
       271
  26       DE 216.
       272
           DE 295.

                                                     47
Case 2:14-ap-00534-DPC      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31              Desc
                            Main Document   Page 55 of 174
   1   and the Trustee’s Statement of Facts regarding the Motion for Report and Recommendation
   2   for Partial Summary Judgment (Intent; Punitive Damages). 273 The Court did not set a
   3   hearing on this filing. However, at the August 13, 2018 status hearing, 274 the Court referred
   4   counsel to Local Bankruptcy Rule 9013-1 concerning motion practice as it relates to
   5   discovery disputes. The Court reminded counsel that, should a discovery dispute arise,
   6   counsel are not to file a motion to compel or a motion for a protective order but should
   7   engage in a meaningful effort to resolve the dispute. Failing that, counsel should contact
   8   the courtroom deputy to schedule a telephonic conference with the Court.
   9

  10                 4.     Motions for Summary Judgment
  11           The parties collectively filed seven dispositive motions plus two Daubert motions
  12   seeking to exclude allegedly unreliable expert opinions. From September 2018 through
  13   January 2019, the Court heard oral arguments on all seven dispositive motions and the
  14   Daubert motions. The following is an abbreviated recap of these motions.
  15           Punitive Damages and Intentional Fraudulent Transfers Motion. On October 18,
  16   2018, the Court heard oral arguments on Defendants’ Motion for Report and
  17   Recommendation for Partial Summary Judgment and Request for Judicial Notice on the
  18   Intentional Claims and Issue of Punitive Damages 275 and Plaintiff’s Response. 276 The
  19   Court issued an Order Granting in Part, and Denying in Part, Defendants’ Motion for
  20   Summary Judgment. 277 The Court denied Defendants’ request for summary judgment on
  21   Trustee’s claim for fraudulent transfer made with the actual intent to hinder, delay or
  22   defraud creditors under § 548(a)(1)(A) and granted Defendants’ request for summary
  23

  24
       273
           DE 319.
       274
  25       DE 325.
       275
           DE 257.
       276
  26       DE 277.
       277
           DE 401.

                                                    48
Case 2:14-ap-00534-DPC      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31             Desc
                            Main Document   Page 56 of 174
   1   judgment on the Trustee’s claim for punitive damages. 278
   2           Breach of Fiduciary Duty Motion. Also, on October 18, 2018, the Court heard oral
   3   arguments on Defendants’ Motion for Partial Summary Judgment on Count VI and
   4   Request for Judicial Notice on Breach of Fiduciary Duty 279 and Plaintiff’s Response.280
   5   The Court took the matter under advisement. On January 10, 2019, the Court issued an
   6   Amended Under Advisement Order on Motion for Summary Judgment on Count VI. That
   7   Order denied Defendants’ motion. 281
   8           Daubert Motions and Insolvency Motions. On December 19, 2018, the Court heard
   9   oral arguments on both parties’ Daubert motions, 282 Plaintiff’s Motion for Summary
  10   Judgment Re: Insolvency 283 and Defendants’ Cross-Motion for Report and
  11   Recommendation for Summary Judgment Regarding Insolvency. 284 The Court denied
  12   both Plaintiff’s and Defendants’ Daubert motions. Plaintiff’s Motion for Summary
  13   Judgment Re: Insolvency and Defendants’ Cross-Motion for Report and Recommendation
  14   for Summary Judgment Regarding Insolvency were both denied. 285
  15           The SAVM, Redeye and Transjet Motions. On January 10, 2019, the Court heard
  16   oral arguments on Plaintiff’s three motions for summary judgment related to the accounts
  17   receivable owed to Swift by SAVM, 286 Redeye, 287 and Transjet, 288 and Defendants’
  18   Responses. 289       The Court ruled from the bench on all three motions for summary
  19   judgment, but then, on February 13, 2019, the Court issued an Order Granting in Part and
  20

  21   278
           Id. In § VII(D), below, the Court further discusses the dismissal of Trustee’s demand for punitive damages.
       279
           DE 270.
  22   280
           DE 320.
       281
           DE 429.
  23   282
           DE 355 and DE 370.
       283
           DE 353.
  24   284
           DE 375.
       285
           DE 425.
       286
  25       DE 328.
       287
           DE 330.
       288
  26       DE 339
       289
           DE 380.

                                                               49
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 57 of 174
   1   Denying in Part Motions for Summary Judgment Re: Preference Claims Asserted by
   2   Trustee. 290
   3            Even if this Court’s partial summary judgments were improvidently granted, the
   4   record of evidence admitted at trial supports this Court’s rulings.
   5            Fiduciary Duty Motion and the Arizona Supreme Court. On January 23, 2019, the
   6   Court heard oral arguments on Plaintiff’s Motion for Summary Judgment Re: Breach of
   7   Fiduciary Duty 291 and Defendants’ Response. 292 The Court denied Plaintiff’s motion and
   8   issued a Minute Entry Order. 293 As a result of supplemental authority and arguments
   9   presented at oral argument, on January 29, 2019, the Court issued an Order Certifying
  10   Questions to Arizona Supreme Court on the issues of whether managers and/or members
  11   of an Arizona LLC owe fiduciary duties to the LLC and whether the terms of an Arizona
  12   LLC’s operating agreement may lawfully limit or eliminate those fiduciary duties. 294 This
  13   matter is discussed more fully below in §§ VI(C) and VII(C), below.
  14

  15                      5.       Bankruptcy Court Jurisdiction and/or Authority 295
  16            On February 15, 2016, Defendants filed a Notice Regarding Bankruptcy Court’s
  17   Jurisdiction to Enter Final Judgment 296 and on February 24, 2016, Defendants filed a
  18   Reservation of Rights Regarding Constitutional Authority and Jurisdiction of the
  19   Bankruptcy Court to Enter a Final Order. 297 On January 16, 2019, the parties further
  20   briefed the issue of the Court’s authority to enter final judgments and Defendants filed a
  21   Brief Regarding Bankruptcy Court’s Jurisdiction to Enter Final Judgment 298 and Plaintiff
  22
       290
           DE 472.
  23   291
           DE 332.
       292
           DE 378.
  24   293
           DE 444.
       294
           DE 449.
       295
  25       This topic is also discussed in § I, above.
       296
           DE 106.
       297
  26       DE 107.
       298
           DE 434

                                                         50
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31     Desc
                                   Main Document   Page 58 of 174
   1   filed a Position Statement Re: The Bankruptcy Court’s Jurisdiction to Enter a Final Order
   2   in this Case. 299 On March 15, 2019, the Court issued an Order Regarding Authority to
   3   Enter Final Orders in this Adversary Proceeding and determined that (1) as to Plaintiff’s
   4   breach of fiduciary duty claims, this Court lacks the authority to enter final orders; (2) as
   5   to Plaintiff’s preference claims under 11 U.S.C. § 547, this Court has the authority to enter
   6   final orders as to all Defendants; and (3) as to the fraudulent transfer claims brought under
   7   §§ 544 and 548, this Court has the authority to enter final orders as to defendants who
   8   filed a proof of claim or asserted a setoff defense. 300
   9

  10                 6.      Motions in Limine
  11           On January 29, 2019, Defendants filed Motion in Limine No. 1: Motion to Exclude
  12   Evidence Concerning the Legacy Receivable Transaction. 301 The next day, Defendants
  13   filed Motion in Limine No. 2: Motion to Exclude Evidence Concerning Alter Ego,
  14   Piercing the Corporate Veil and to Enforce the Law of the Case. 302 Plaintiffs filed their
  15   Response to Motion in Limine No. 1 303 and their Response to Motion in Limine No. 2. 304
  16   Defendants filed their Reply in Support of Motion in Limine No. 1 305 and their Reply in
  17   Support of Motion in Limine No. 2. 306
  18           On February 7, 2019, the Court issued an Under Advisement Order Re Motion in
  19   Limine No. 1 (Legacy Receivable 307). This order noted that, while the Trustee’s Legacy
  20   Claim was barred, at trial the Trustee would be able to admit certain evidence showing the
  21

  22
       299
           DE 435.
  23   300
           DE 512.
       301
           DE 447.
  24   302
           DE 451.
       303
           DE 454.
       304
  25       DE 455.
       305
           DE 456.
       306
  26       DE 457.
       307
           DE 461.

                                                     51
Case 2:14-ap-00534-DPC       Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                             Main Document   Page 59 of 174
   1   basis for the existence of the Legacy Receivable and the satisfaction of that Legacy
   2   Receivable as it related to Trustee’s breach of fiduciary duty claims. 308
   3           On February 11, 2019, the Court issued an Under Advisement Order Re Motion in
   4   Limine No. 2 (Alter Ego/Piercing the Veil) 309 in which the Court held that Trustee was
   5   precluded from seeking any relief based on theories of alter ego or piercing of the
   6   corporate veil. 310 The Court noted that evidence related to Trustee’s dismissed alter ego
   7   and piercing of the corporate veil claims could be presented at trial, but only as it relates
   8   to Trustee’s remaining claims. 311 Specifically, the Court noted the possibility of such
   9   evidence successfully establishing a breach of fiduciary duty by one or more
  10   Defendants. 312
  11           Following trial, on February 25, 2019, Trustee filed a Motion for Clarification of
  12   Under Advisement Order Re: Motion in Limine No. 2 (Alter Ego/Piercing the Corporate
  13   Veil) and sought clarification as to whether Trustee was permitted to hold third parties
  14   liable under an alter ego or piercing of the corporate veil theory. 313 Defendants filed an
  15   Objection. 314 Trustee filed a Reply 315 and the Court heard oral argument on April 17, 2019.
  16   The Court issued its Order and reiterated that the 2019 trial did not include claims for alter
  17   ego or piercing of the corporate veil. 316 The Court did note that should Trustee prevail on
  18   any of its claims in this Adversary Proceeding, there remained a possibility that Trustee
  19   could learn in post-judgment discovery about post-Petition Date events or transactions
  20   that warrant pursuit of such claims. 317
  21

  22   308
           The Legacy Claim is discussed more fully above in §§ II(C)(13) and VI(A)(2).
       309
           DE 466.
  23   310
           Id. at 1.
       311
           Id. at 2.
  24   312
           Id.
       313
           DE 492.
       314
  25       DE 505.
       315
           DE 516.
       316
  26       DE 530.
       317
           Id. at 2.

                                                              52
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31         Desc
                                 Main Document   Page 60 of 174
   1              B.       The Trial

   2              Beginning on February 11, 2019, and concluding on February 20, 2019, the Court

   3   conducted a trial on all unresolved issues. After extensive opening statements by the

   4   parties, witness testimony commenced. What follows is intended by the Court to be a

   5   high level (not granular) recap of the testimony of witnesses called in the following order:

   6

   7                       1.       Plaintiff’s Witnesses
   8                                a.      Spindler
   9              Since Spindler’s testimony focused on the question of Swift’s Transaction Date
  10   insolvency, it is recounted in § VII(A)(3)(c), below. 318
  11

  12                                b.      Moyes
  13              Plaintiff introduced Moyes’ direct testimony by playing his video-taped deposition
  14   of January 16, 2018. 319 In that deposition, Moyes noted that he delegated to Burdette and
  15   Penrod the authority to run Swift. He relied upon Burdette to run Swift because Moyes
  16   was giving 110% of his efforts into running Swift Transportation. Moyes would annually
  17   look at Swift’s financial statements but not delve into the details. When cash was needed
  18   for Swift, Penrod would work up charts indicating these needs.
  19              Moyes testified it took about five years and $5 million worth of cash and time to
  20   obtain Swift’s 121 Certificate but he did not remember why he felt that was the amount
  21   invested. He suggested that number may have come to him from Burdette.
  22              As to the Legacy Receivable and SAVM Receivable, Moyes had no recollection as
  23   to how those debts to Swift came to be or whether they were collected. He did note that
  24   it was more important to collect receivables owed by non-Moyes Affiliates than to press
  25
       318
  26         February 11, 2019 Trial Transcript, page 41. DE 493.
       319
             February 11, 2019 Trial Transcript, page 124. DE 493. See also Trial Ex. 137.

                                                                 53
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                                   Main Document   Page 61 of 174
   1   his Affiliates for payment. However, he stated that “I paid my bills.” He did not indicate
   2   whether he considered the Affiliates’ obligations to Swift to be his bills or whether he was
   3   just referring to bills for which he had personal liability, e.g., Affiliates’ debts guaranteed
   4   by Moyes.
   5            When it came to the Transaction, Moyes said Burdette told him he should sell
   6   Swift, so he did. 320 He did not remember why Burdette recommended the sale. Moyes
   7   did not negotiate the Transaction or even know the Transaction details since he was not
   8   involved in the Transaction.
   9            The Court found Moyes’ testimony credible but not particularly revealing because
  10   he knew little about Swift’s financial affairs and almost nothing involving the Transaction.
  11   He trusted Burdette. Burdette called the shots on Moyes’ air transportation businesses.
  12   As to Moyes’ comment that he paid his bills, the Court finds that to be a bit of hyperbole
  13   if he meant that his Affiliates paid their creditors. Many of the Affiliates owed money to
  14   Swift for a very long time. While it is true Moyes loaned money to Swift, he did not lend
  15   it enough to timely pay all its bills to Affiliates or outside vendors. The Affiliates often
  16   did not pay their bills.
  17

  18                              c.       Burdette
  19            Plaintiff introduced Burdette’s direct testimony by playing his videotaped
  20   deposition of September 29, 2017. 321 In his deposition, Burdette testified that, with
  21   respect to Swift’s business affairs, Moyes was as informed as he wanted to be. Since
  22   Moyes was not detail focused, Burdette informed Moyes of only very high-level Swift
  23   matters. Burdette never spoke to Moyes about Swift’s accounts receivable aging reports
  24   but Moyes would be given Swift’s financial statements every quarter or so. However,
  25
       320
           Specifically, Moyes testified that “I sold them on Kevin’s recommendation to get out of it.” See February 11, 2019
  26   Trial Transcript, page 151, line 15. DE 493.
       321
           February 11, 2019 Trial Transcript, page 160. DE 493. See also Trial Ex. 136.

                                                                54
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document   Page 62 of 174
   1   these financial statements were broad brush statements that did not reveal the names or
   2   amounts of Swift’s account receivable obligors.
   3            Burdette discussed what he described as the financial “apocalypse” that began in
   4   2007. It was a time when people stopped flying with Swift on the corporate charter side
   5   of its business. He acknowledged that in the time just before the Transaction, Swift was
   6   unable to pay Services. 322 When asked about Swift’s receivables owed by SAVM, Briad
   7   and Redeye, his testimony was not very illuminating. When discussing the Transaction,
   8   Burdette claimed to feel a lot more comfort about the Buyers once he was told
   9   Spiral/Fowler would put $5 million into New Swift. He knew of Fowler as a person who
  10   owned a few planes at Phoenix Sky Harbor Airport. During his video testimony, Burdette
  11   was hostile, impatient and disdainful. 323
  12

  13                               d.       Huska
  14            (a) Direct Examination. 324 Day two of the trial began with Huska’s testimony. He
  15   was Swift’s director of accounting and finance but then worked for New Swift as its CFO.
  16   He stayed in that capacity through Debtor’s bankruptcy and remained with the
  17   Reorganized Debtor after the Confirmation Date.
  18            Huska confirmed that Swift was hit very hard by the economic meltdown which
  19   began in 2007. He confirmed Swift suffered dramatic losses in the first 11 months of
  20   2011. He indicated Swift was profitable in only one year, 2008. Huska testified that at
  21   all times, Swift’s principal assets were the accounts receivable owed to it. A good deal of
  22   his testimony focused on Swift’s receivables.                        As to the receivables retained post-
  23   Transaction Date by New Swift, 325 Huska walked through the collectability of those 121
  24
       322
  25       Recall that Services provided fuel, maintenance and other FBO goods and services.
       323
           This is not particularly surprising given that Plaintiff was suing him for millions of dollars.
       324
  26       February 12, 2019 Trial Transcript, page 19. DE 491.
       325
           Those retained receivables are defined as the 121 Receivables.

                                                                  55
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                   Main Document   Page 63 of 174
   1   Receivables, referencing Schedule 3.23(j) to the Purchase Agreement. 326 Huska testified
   2   he was not concerned about collectability of the Briad Receivable or Redeye Receivable
   3   because Moyes and Honigfeld were behind those obligations. During his testimony,
   4   Huska referred back to his October 16, 2018 declaration. 327
   5           When questioned about the Tax Note 328 which was executed in connection with the
   6   Transaction (an obligation in favor of New Swift signed by SAVM, SAG, SAM and
   7   Transjet), Huska confirmed no payments were ever received on that Tax Note.
   8            In reviewing Trial Ex. 028, Huska confirmed that the cash held by Swift as
   9   customer deposits was not readily available for use in Swift’s operations. That cash was
  10   essentially held in trust until it was earned by Swift. The usable cash in Swift’s till at the
  11   time the Transaction closed was about $32,000. Huska confirmed that amount was
  12   inadequate to run an airline like Swift. He also confirmed that the collectable receivables
  13   retained by New Swift after the Transaction’s closing were under $500,000. Despite this
  14   cash shortage, New Swift paid Torbert $4,500 on January 2, 2012 and paid Stukes $500
  15   on the same date. 329
  16           Huska confirmed that Swift’s losses were not all prior to the Transaction Date. In
  17   the Debtor’s first monthly operating report filed post-bankruptcy, the Debtor’s income
  18   statement reflected a year to date accrual basis loss (1-1-2012 to 7-31-2012) of
  19   $2,298,564. 330 By October 18, 2013, Debtor had incurred post-Petition Date losses before
  20   reorganization expenses in the amount of $7,639,434. 331 These staggering losses occurred
  21

  22

  23   326
           Trial Ex. 001.
       327
           DE 381-1.
  24   328
           Trial Ex. 002.
       329
           These payments are reflected in Debtor’s Statement of Affairs filed on July 11, 2012 at Administrative DE 44, Ex.
  25   23. Not a bad return on their nominal $100 investment two weeks earlier. But see even larger transfers to the Buyers
       after January 2, 2012 identified supra FN 177.
       330
  26       Trial Ex. 038, Administrative DE 171, p. 5 of 17.
       331
           Trial Ex. 046, Administrative DE 742, p. 4 of 15.

                                                               56
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 64 of 174
   1   even though, during the course of the bankruptcy, Debtor rejected a number of its
   2   unprofitable contracts. 332
   3            Huska’s testimony turned to Debtor’s initial bankruptcy filings. Huska provided
   4   the data needed for Debtor’s counsel to prepare the bankruptcy Schedules and Statements
   5   of Affairs. Debtor’s schedules of assets and liabilities reflected at Schedule B23 that
   6   Debtor’s 121 Certificate had a value of $0 on the Petition Date. 333
   7            Huska was asked to identify Debtor’s proposed post-bankruptcy sale to Spiral for
   8   $1.1 million, a proposal where Spiral was also to loan $600,000 to Debtor. 334 Trustee’s
   9   counsel suggested this “loan to own” proposal reflects not only Debtor’s desperate need
  10   for cash but also its willingness to sell the Debtor’s 121 Business for less than the debts
  11   then owed to Debtor’s creditors.
  12            Huska testified concerning the annual “C-Check” maintenance required by the
  13   FAA of airplanes flown under 121 certificates. He noted a C-Check on a Boeing 737 cost
  14   in the neighborhood of $500,000 (labor) plus any parts expenditures. Under New Swift’s
  15   leases with Transjet 1 335 and Transjet 2, 336 New Swift was to bear the cost of these C-
  16   Checks. 337
  17            (b) Cross Examination. 338 Huska’s brief cross examination emphasized that Trial
  18   Ex. 027 was a Swift financial statement stated at book value, not fair market value. Swift’s
  19   December 31, 2008 balance reflected federal transportation taxes due in the amount of
  20   $1,045,048 339 at a time when Swift’s cash balance was $3,687,012. Finally, Huska
  21
       332
           The contracts acquired by New Swift in the Transaction are referenced in the Purchase Agreement, § 3.12 and
  22   itemized in Schedule 3.12. See Trial Ex. 001.
       333
           Trial Ex. 036, Administrative DE 45, pp. 5 and 6 of 66 filed July 11, 2012. It is interesting to note that the Debtor’s
  23   filings (and Huska) attributed no value to the Debtor’s 121 Certificate. This is discussed more fully below in
       connection with the reports and testimony of the parties’ solvency experts. See § VII(A)(2).
  24   334
           Trial Ex. 100, Administrative DE 66 filed with the Court on July 29, 2012.
       335
           Trial Ex. 009.
       336
  25       Trial Ex. 010.
       337
           ¶ 8 of both Trial Ex. 009 and Trial Ex. 010.
       338
  26       February 12, 2019 Trial Transcript, page 65. DE 491.
       339
           Trial Ex. 023.

                                                                  57
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                Desc
                                   Main Document   Page 65 of 174
   1   confirmed that the proposed post-bankruptcy sale to Spiral/Fowler by the Debtor was not
   2   consummated. 340
   3

   4                                 e.        Forry
   5               Forry’s direct examination was introduced via designations from transcripts of a
   6   Rule 30(b)(6) deposition dated August 17, 2017. 341 At the time of her deposition, Forry
   7   was a representative of SAG. Forry generally discussed the relationships between SAG,
   8   the Moyes Trust, Swift, Services, SAVM, and Sales. Forry testified that SAG was a
   9   holding group which owned all the equity or membership interests in Swift, Services,
  10   SAVM, and Sales before the Transaction Date. Forry also testified that the Moyes Trust
  11   owned SAG.
  12               Forry further testified that SAG did not own any assets and, except for the equity
  13   or membership interests in Swift, Services, SAVM, and Sales, SAG, did not hold interest
  14   in any other entity. Forry stated that the corporate officers for SAG were Moyes, Vickie
  15   Moyes and Burdette.
  16               Forry’s testimony also included a discussion of the SAVM Receivable and
  17   SAVM’s ability to satisfy that obligation. Forry testified that, from SAG’s perspective,
  18   SAVM did not have the ability to pay Swift and that, as of the Transaction Date, SAVM
  19   could have repaid to Swift “[v]ery minimal, if anything” of the SAVM Receivable. Forry
  20   went on to testify, however, that the SAVM Receivable was a “collectible asset” because
  21   of the relationship between SAG, SAVM and the Moyes Trust and that ultimately the
  22   Moyes Trust “bears the burden of all the liabilities and the assets for the companies that
  23   are underneath them.”
  24

  25
       340
  26         Huska later testified in Defendants’ case in chief.
       341
             Trial Ex. 067, at Ex. 3, pages 114 – 139.

                                                                   58
Case 2:14-ap-00534-DPC               Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31      Desc
                                     Main Document   Page 66 of 174
   1            Finally, Forry testified that, as of November 30, 2011, Swift had negative equity in
   2   the amount of $3,259,968 and that from SAG’s perspective Swift’s liabilities exceeded its
   3   assets by over three million dollars at fair value. 342
   4

   5                              f.       Cahill
   6            Cahill’s direct examination was introduced via designation from transcripts of his
   7   deposition dated November 30, 2017. 343 Cahill was a representative of Briad. Cahill
   8   testified about Briad, the Briad Receivable and Redeye.
   9            Cahill testified that Moyes became a member of Redeye in 2007 and that Moyes
  10   and Honigfeld would each be 50% responsible for funding Redeye, except that each would
  11   be responsible for the individual costs associated with their individual flights incurred
  12   through Redeye. Cahill further testified that Swift operated the Redeye Plane for Redeye
  13   and that Redeye accrued an account payable owed to Swift. Cahill explained that Redeye
  14   did not have any means to satisfy its obligations to Swift aside from capital contributions
  15   from Redeye’s two members, Moyes and Honigfeld. Cahill testified that ultimately,
  16   Moyes obligation to Redeye was reconciled with Redeye’s account payable owed to Swift
  17   and Briad’s account payable owed to Swift.
  18            Plaintiff closed his case at the beginning of the third day of trial.
  19

  20                     2.       Defendants’ Witnesses
  21            Defendants began their case in chief on day three of the trial. They called the
  22   following witnesses in the order in which they are listed below:
  23

  24
       342
           Although Forry testified that Swift’s “debts exceeded the assets by $3.2 million” at “fair value[,]” the Court does
  25   not give this testimony any weight with respect to this Court’s determination of Swift’s solvency as of the Transaction
       Date. Forry appeared to the Court to not fully appreciate the import of the solvency questions or even her answer to
  26   those questions.
       343
           Trial Ex. 67, at Ex. 4 pages, 142 – 194.

                                                                59
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                  Main Document   Page 67 of 174
   1                                a.      Conry

   2              x        Direct Examination by Defendants. 344 Conry began his work as New Swift’s

   3   CEO in March 2012. Conry has spent the bulk of his career in the aviation business,

   4   particularly with companies holding 121 certificates. Conry had knowledge of the Arrow

   5   and Sky King airline bankruptcies and the fact that their bankruptcy transactions concerned

   6   holders of 121 certificates where their airline operations had earlier terminated. He

   7   identified the FAA requirement that a 121 certificate holder have on staff 5 Wisemen to

   8   serve certain mandated roles.

   9              Conry described how he came to be involved with Stukes (AAII) and Torbert

  10   (JGH) and their acquisition of Direct Air. He described Direct Air’s need to acquire a 121

  11   certificate and hence the Buyers’ desire to acquire Swift and the 121 Certificate held by

  12   Swift. Direct Air’s customer base generally needed air transportation from May through

  13   early September. This dovetailed nicely with Swift’s primary business of transporting

  14   sports teams from September through early June. Direct Air was acquired by Torbert and

  15   Stukes (or their entities) in October 2011.

  16              On behalf of Stukes and Torbert, Conry approached Swift about acquiring its 121

  17   Business. Conry did not previously know Moyes or Burdette. The fact that Swift was a

  18   going concern was useful because a non-operating 121 certificate acquisition would take

  19   time and money to jump start. Conry did not know whether the Buyers or Burdette

  20   proposed the structure of the Transaction which was ultimately agreed upon because

  21   Stukes and Torbert negotiated the deal, not Conry. Swift’s 121 Business had value to the

  22   Buyers not just because of its 121 Certificate but because it was operating, had revenue,

  23   and had contracts in place. The Buyers were never interested in acquiring Swift’s 135

  24   Business. Conry agreed that the Buyers were at arm’s length from Swift and were under

  25   no compulsion to buy the 121 Business.

  26   344
             February 13, 2019 Trial Transcript, page 18. DE 495.

                                                                60
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31      Desc
                                   Main Document   Page 68 of 174
   1            Conry aided the Buyers in their due diligence for the Transaction. It was essential
   2   that the Buyers view Swift’s business as two separate components – the 121 Business and
   3   the 135 Business.
   4            Torbert and Stukes introduced Fowler to Swift as a person who would be infusing
   5   cash into the New Swift entity. Spiral’s financials were shown to Swift and Buyers’
   6   business plan was explained to Burdette. Burdette did not question Buyers’ ability to
   7   effectuate their plan. Conry was not aware that Fowler’s bank, U.S. Bank, sued him on
   8   December 15, 2011. 345 Conry knew the Fowler/Spiral money was required for Buyers’
   9   plan to work.
  10            From the Transaction Date until March 2012, Conry was New Swift’s de facto
  11   CEO, serving as a consultant. In March, Conry became the president and CEO of New
  12   Swift.
  13            Post-closing the Buyers continued to talk with Fowler. Conry even signed a
  14   declaration 346 describing the terms of a proposed sale of the business to Spiral. Neither
  15   Fowler nor Spiral ever came through with loan financing, an equity contribution or a
  16   purchase.
  17            After the Transaction Date, Conry contacted Saipan Air and entered into a contract
  18   for New Swift to provide that cargo air carrier with passenger travel service. To aid that
  19   new business, New Swift entered into two leases with International Lease Finance
  20   Corporation for two Boeing 757’s. New Swift made some lease deposits but never took
  21   delivery of the 757’s.
  22            Conry discussed $1.0 to $1.5 million of new credit obtained by New Swift from
  23   Vogelstein after the Transaction Date.                    The Vogelstein financing, however, was
  24

  25
       345
           In the category of “Phoenix is still a small town,” the U.S. Bank attorneys that sued Fowler and others were the
  26   same attorneys that represent the Defendants. See Trial Ex. 024.
       346
           Administrative DE 119, Trial Ex. 209, Conry Declaration at pages 2 and 3.

                                                               61
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 69 of 174
   1   insufficient to sustain New Swift’s operations so it filed its Chapter 11 Proceeding on the
   2   Petition Date. 347
   3            Buyers were driving the push for a December 2011 close date to the Transaction.
   4   By the Summer of 2012, New Swift was expecting to need six to seven aircraft. Conry
   5   testified that the Debtor’s 121 Certificate had market value even though, on the Petition
   6   Date, it had no book value. Conry continued to run Debtor’s 121 Certificate operations
   7   post-bankruptcy.
   8            Conry testified that Wooley was Nimbos’ principal and that was who negotiated
   9   with Conry for Debtor’s DIP financing and the ultimate “loan to own.”
  10            x        Cross Examination. 348 On cross, Conry confirmed that the 135 Certificate
  11   remained with New Swift, then the Debtor and then the Reorganized Debtor. After the
  12   Confirmation Date, SAM obtained its own 135 certificate so it no longer needed to be tied
  13   to the 135 Certificate originally obtained by Swift.
  14            Conry testified that, after the Transaction Date, New Swift was very short of funds.
  15   Beginning in February 2012, New Swift used an American Express credit card to pay for
  16   goods and services. Over $800,000 was charged on this account. 349 This credit card was
  17   owned by Van Lier, COO of New Swift. New Swift also borrowed from Vogelstein 350
  18   the sum of about $1 million. Vogelstein was located by Torbert. The amount Vogelstein
  19   loaned New Swift was inadequate to fund New Swift’s operations.
  20            Conry testified as to the December 31, 2011 New Swift financial statement which
  21   reflected negative equity of over $4.7 million (book value) and available cash of $145,609,
  22   an amount admittedly insufficient to fund New Swift’s operations. Conry also discussed
  23   post-Petition Date funding to the Debtor by Nimbos. He noted that, after the Confirmation
  24
       347
           June 27, 2012.
       348
  25       February 13, 2019 Trial Transcript, page 135. DE 495.
       349
           See Administrative DE 66-4.
       350
  26       Vogelstein is not listed as a creditor in Debtor’s schedules (Administrative DE 45) nor did he file a proof of claim.
       He was presumably repaid prior to the Petition Date. If so, his $1 million loan provided only very temporary relief.

                                                                 62
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                               Desc
                                  Main Document   Page 70 of 174
   1   Date, the Moyes group came back into some form of ownership of the Reorganized
   2   Debtor.
   3              Conry discussed his August 7, 2011 declaration 351 filed in support of Debtor’s
   4   assumption of certain contracts with sport teams, a possible sale to Spiral, and a possible
   5   sale to Nimbos. Although the post-Petition Date effort to sell Debtor’s assets to Spiral
   6   never came to pass, the Trustee’s cross-examination questions suggested that eight months
   7   after the Transaction Date, Debtor’s assets were believed by Debtor to be worth not over
   8   $1.1 million (against millions of debt outstanding) and that Debtor was insolvent.
   9              Conry testified that Debtor needed a Boeing 767 leased from KMW Leasing
  10   (owned by Wooley) but was unable to pay for that plane lease or to support its continued
  11   operations in the early days of its Chapter 11 Proceeding. For this reason, the Debtor
  12   sought financing from Nimbos, an entity controlled by Wooley. In fact, Debtor sought
  13   numerous rounds of post-bankruptcy financing via the Nimbos DIP Financing. 352
  14              Conry testified that among the obligations that needed to be serviced post-
  15   bankruptcy were Debtor’s airplane lease obligations to Transjet, which leases called for
  16   monthly payments collectively exceeding $234,000.           These payments aided Moyes
  17   because he was a guarantor of Transjet’s bank loans owed on these two planes.
  18   Eventually, those plane lease obligations of Debtor were reduced to about $40,000 per
  19   month.
  20              The Trustee’s questioning of Conry suggested that, until those plane leases were
  21   reduced, the Debtor was required to pay amounts far in excess of the market for such plane
  22   leases.
  23

  24

  25
       351
  26         Trial Ex. 209, Administrative DE 119.
       352
             See supra Part V(B).

                                                      63
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31     Desc
                                   Main Document   Page 71 of 174
   1              Conry acknowledged that because the Spiral/Fowler investment or loan was never
   2   received by New Swift, it could not meet its post-Transaction Date obligations and needed
   3   to file bankruptcy.
   4              x        Re-Direct. 353 Conry agreed that Buyers wanted the Transjet Planes. Buyers
   5   also asked to take on the FBO lease with Services and payroll obligations with Transpay.
   6   On re-direct, Conry acknowledged that the New Swift December 31, 2011 balance sheet
   7   reflected its 121 Certificate at a book value of $0 because it had been fully depreciated and
   8   that New Swift cash was $148,000, up from the Transaction Date amount of $39,000.
   9              Conry acknowledged that the proposal to sell Debtor’s assets to Spiral for $1.1
  10   million was only a starting point and that the Debtor proposed to accept higher offers for
  11   those assets. In any event, that sale never happened. Eventually, KMW Leasing took its
  12   plane back.
  13              As to Nimbos, Conry testified Wooley/Nimbos/KMW Leasing were unrelated to
  14   Debtor and Debtor’s negotiations with Wooley were in good faith and at arm’s length.
  15   Conry concluded his testimony by addressing the Court as follows:
  16              If I may, Your Honor, just a real quick note. In October '13 when Swift exited
                  bankruptcy and went forward, with your support it's a real success story what
  17
                  this company turned into and I just wanted to say thank you for believing and
  18              seeing the law that Swift could survive. It's a company that employs 500
                  employees, 30 aircraft and we appreciate -- we appreciate your decision.
  19

  20

  21                               b.       Huska

  22              x        Direct by Defendants. 354 Huska testified about Swift’s relationship with

  23   SAVM and how the SAVM Payable built up over time to the point where the SAVM

  24

  25
       353
  26         February 13, 2019 Trial Transcript, page 187. DE 495.
       354
             February 13, 2019 Trial Transcript, page 195. DE 495.

                                                                64
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                   Main Document   Page 72 of 174
   1   Payable became uncollectible once the SAVM planes were sold off. 355 He also testified as
   2   to SAVM’s obligation to Moyes which built up to over $19 million. 356
   3           Huska testified about Swift’s transactions with Transjet, Briad, Redeye, Services
   4   and SME. There was no doubt in Huska’s mind that the Briad, Redeye and SME
   5   receivables were collectible.
   6           Huska confirmed that he prepared the schedules which were attached to the
   7   Purchase Agreement. Swift’s 135 Business and 121 Business were never separated until
   8   he prepared separate schedules in the run up to the Transaction. In the Transaction,
   9   Huska’s points of contact were Ehrlich and Burdette. On the Buyer’s side he worked with
  10   Stukes and Conry and came to believe they knew the aviation business and had a good
  11   plan for New Swift once the Transaction was to close. The Buyers were provided all the
  12   information they sought. Buyers were well informed about Swift’s assets and operations.
  13   When the Transaction closed, Huska went to work with New Swift believing it was a good
  14   opportunity for him. 357
  15           x        Cross-examination. 358         On cross-examination, Huska acknowledged that
  16   Swift did not regularly make efforts to collect receivables owed to Swift by Affiliates but
  17   sometimes did account sweeps for accounting purposes.
  18           x        Re-direct. On re-direct, Huska acknowledged that Swift Affiliates were not
  19   aggressive in collecting amounts owed to them by Swift.
  20

  21

  22

  23

  24   355
           See Trial Ex. 020. Note these financial statements refer to Swift Aviation Management, Inc. as “SAM.” In this
       Order that entity is defined as “SAVM.”
       356
  25       See Trial Ex. 243
       357
           Of course, if Moyes would otherwise shut down Swift, the opportunity with New Swift was likely the only real
  26   prospect available to Huska within the Swift aviation group.
       358
           February 13, 2019 Trial Transcript, page 247. DE 495. Trial Transcript, February 14, 2019, page 5 DE 499.

                                                             65
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                Main Document   Page 73 of 174
   1                             c.      Penrod 359
   2           Defendants next called Penrod to testify. She has worked for Moyes for many
   3   years managing Transpay, managing documents, and handling finance and accounting
   4   issues for Moyes’ companies. She testified about the history of the SAVM Receivable360
   5   and balances on the Moyes Note. 361 She helped Huska and Burdette with the accounting
   6   side of the Transaction including helping Huska split Swift’s 135 Business from its 121
   7   Business. 362 She discussed her work on SAM’s accounting of the 135 Related and
   8   unrelated Payables moved from Swift to SAM at the time of the Transaction. 363 Of those
   9   payables, she identified $486,987 as having been paid by SAM after the Transaction Date.
  10   She also testified that wires of $300,000 and $50,000 were sent to Balkans to pay down
  11   the balance of $700,000 that SAG and SAM agreed under the Purchase Agreement were
  12   to be their responsibility. 364
  13

  14                             d.      Burdette 365
  15           x        Direct Examination by Defendants. Burdette testified that he was Swift’s
  16   vice president and was designated by Swift’s president, Moyes, to run Swift. He owned
  17   no equity interest in Swift nor any of its Affiliates, nor did he receive any director
  18   compensation or salary from Swift. Since Swift’s personnel were all leased from Transpay,
  19   it paid Burdette’s salary. Burdette received no compensation from the Transaction.
  20           Burdette verified that in 2011, Moyes was extremely busy running Swift
  21   Transportation, a company then with about 30,000 employees and annual revenues over
  22
       359
           Penrod’s testimony begins at page 21 of the February 14, 2019 Trial Transcript. DE 499.
  23   360
           Trial Ex. 243.
       361
           See the Swift balance sheet, Trial Ex. 027.
  24   362
           Trial Ex. 019.
       363
           Trial Ex. 238. This exhibit was admitted but the Court ignored columns J and K from lines 3 to 17. See
  25   February 14, 2019 Trial Transcript, page 73, lines 1 – 6. DE 499.
       364
           Penrod testimony beginning at page 74, Trial Transcript of February 14, 2019. DE 499. See also Trial Ex. 047,
  26   page 4.
       365
           Burdette’s testimony begins at page 87, Trial Transcript of February 14, 2019. DE 499.

                                                             66
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                Main Document   Page 74 of 174
   1   $3 billion. Although Burdette reported to Moyes, he did so at random intervals. In the
   2   meantime, he had full authority to hire, fire, obtain financing, sue, enter into contracts and
   3   do whatever else he felt was best.
   4          Burdette testified at length about the genesis of Moyes’ air transportation
   5   businesses and how it came to have a 121 Business and a 135 Business and what each
   6   business line entailed. He described how Moyes supported Swift’s development and how
   7   he believes it took about $6 to $7 million to get its 121 Certificate up and running. Since
   8   Swift only capitalized about $1.4 million of these start up expenses, he indicated the other
   9   $5 million + were expensed in the years they were incurred. This testimony was not at all
  10   specific nor was it credibly backed by documentation.
  11          Burdette described how the 2008 financial crisis crippled Swift’s 135 Business and
  12   how Swift lost its contracts with the Suns, Jazz and Coyotes and how the NBA labor strike
  13   in 2011 severely harmed Swift’s 121 Business.
  14          Burdette testified that, in 2011, Swift was not listed for sale but he was approached
  15   by Conry in October 2011 indicating his principals, Torbert and Stukes, were interested
  16   in a quick purchase. Neither Burdette nor Moyes previously knew any of the people
  17   associated with the Buyers. The Buyers wanted only Swift’s 121 Business, not its 135
  18   Business.
  19          After a non-disclosure agreement was signed, Swift opened its books to Buyers.
  20   After the LOI was signed, the parties rapidly moved towards closing on the Purchase
  21   Agreement since Buyers were in a big hurry. Burdette thought Buyers’ business model
  22   made sense and that, after meeting and lightly checking out Fowler, it appeared to Burdette
  23   that Fowler could write a check for the $5 million Buyers projected it needed. Burdette
  24   noted that Spiral putting money into New Swift was absolutely important to Swift.
  25   Burdette said the Buyers did not need Fowler’s money to close the Transaction but would
  26   need it to expand. Burdette’s testimony also emphasized that the Buyers were completely

                                                     67
Case 2:14-ap-00534-DPC      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31              Desc
                            Main Document   Page 75 of 174
   1   at arm’s length. The Court agrees this was true. Burdette also testified that the Transaction
   2   made sense for the Buyers. The Court also finds this was true but only because Buyers
   3   were able to acquire Swift’s ongoing 121 Business and its 121 Certificate at essentially no
   4   cost or financial risk.
   5              Burdette saw Buyers’ intended to bring on Van Lier, a knowledgeable aviation
   6   operator, the type of person Swift lacked. 366 This combined with Direct Air’s summertime
   7   business reflected a business plan that could succeed where Swift was failing. Burdette
   8   testified that he felt the sale to Buyers was in Swift’s best interest. By “Swift” this Court
   9   took Burdette to mean the Swift family of companies (Transpay, Transjet, Services, Swift,
  10   etc.).
  11              Burdette testified that the Transaction Date value of Swift’s 121 Certificate was $5
  12   to $10 million. 367
  13              Burdette testified that Moyes did not request that the Transaction be structured in
  14   any particular way, nor did he require certain receivables or payables be transferred to his
  15   companies. Burdette confirmed that neither he nor Moyes had any side deals with the
  16   Buyers and that is there were no deals separate and apart from the deal set forth in the
  17   Transaction Documents.
  18              Burdette testified that, after the Confirmation Date, and before January 1, 2014,
  19   Wooley, the 100% owner of Reorganized Swift, contacted him about Moyes coming back
  20   into the business. Moyes agreed to acquire 50% of the Reorganized Debtor from Wooley
  21   and, as a part of that deal, the Tax Note was torn up and the Reorganized Debtor continued
  22   to pay the IRS $62,000 per month on the Transportation Taxes. He also testified that the
  23   debts owed on Transjet 1’s 801 and Transjet 2’s 802 were paid off by Moyes (a guarantor
  24   of those debts) and then the Debtor’s leases on those planes were reduced to $40,000 per
  25
       366
  26         Page 206, DE 499.
       367
             Page 202, DE 499.

                                                       68
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                                 Main Document   Page 76 of 174
   1   month per plane, down from over $235,000 per month for these two planes. The
   2   Reorganized Debtor was to be responsible for payment of the C-Checks on the 801 and
   3   802. 368
   4            x         Cross Examination. 369 On cross examination, Burdette acknowledged that,
   5   before the Transaction, he did no due diligence on Direct Air, the company which Buyers
   6   had only recently acquired and which was to provide needed synergy with Swift’s 121
   7   Business. 370 Burdette acknowledged it was his responsibility to make sure Fowler’s $5
   8   million came into New Swift. Burdette acknowledged that, while Swift was operating at
   9   the time of the Transaction, he did not know whether all its unrelated vendors were being
  10   paid timely or fully.
  11            Burdette testified that the 801 and 801 leases totaling $235,000 per month between
  12   New Swift and Transjet 1 and Transjet 2 reflected the amounts owed monthly on the debt
  13   service on those planes. 371 These amounts did not necessarily reflect market value for
  14   these planes. By comparison he noted that, during the Chapter 11, Debtor had $80,000
  15   per month on a Boeing 767 lease. On the other hand, he indicated that the $40,000 per
  16   month re-negotiated lease payments on the 801 and 802 leases were under market. 372 He
  17   also pointed out that, in any event, these new plane leases were nearly two years after the
  18   Transaction Date.
  19            x         Re-Direct. On re-direct, Burdette noted a 121 certificate is greatly enhanced
  20   when the holder is an operating company. He also testified that New Swift retained $4.35
  21   million of 121 Business related debt, namely $1.8 million 373 of Transportation Taxes, $1.2
  22

  23
       368
           Trial Ex. 118, which was also filed at Administrative DE 570. See also Administrative DE 575 approving that
  24   motion which became Trial Ex. 080.
       369
           Trial Transcript February 15, 2019, beginning at page 10. DE 494.
       370
  25       Id. at page 48.
       371
           Prior to the Transaction, Swift had no contractual liability for debt service on or leases of either the 801 or the 802.
       372
  26       February 15, 2019 Trial Transcript at page 172. DE 494.
       373
           Id.

                                                                   69
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                Desc
                                   Main Document   Page 77 of 174
   1   million 374 to Transjet and approximately $1.4 million 375 of accounts payable. New Swift
   2   also took customer deposits and corresponding liability plus payroll and accrued vacation
   3   liability. 376 He also testified that the Buyers never complained that Moyes and Burdette
   4   did not live up to their side of the Transaction. As to the cost of the 801 and 802 leases
   5   ($235,000 per month), Burdette noted the Buyers needed these planes 377 and were willing
   6   to overpay for the privilege of using them.
   7

   8                             e.       Moyes 378
   9           x        Moyes Direct Examination by Defendants. Moyes testified that he is 75
  10   years old, married to Vickie Moyes, and has ten children.           In 2011, he was Swift
  11   Transportation’s CEO, perhaps then the largest truckload carrier in the world, with
  12   revenues then totaling about $3.3 billion per year. In 2011, he was working for the trucking
  13   company 50 to 60 hours per week and that the company had about 20,000 employees. In
  14   1966, that company had one truck. In addition to his job and family responsibilities, Moyes
  15   was active in the West Valley Crisis Center, Operation Smiles and a Plain City, Utah
  16   scholarship fund.
  17           Moyes described SME Steel, a company formed in 1985 which employs 400 to 500
  18   people and that he serves on its board. He also discussed the roles Penrod and Burdette
  19   served for him and his Affiliates. When Moyes started transporting sports teams, Burdette
  20   recommended Moyes obtain a 121 certificate so he loaned Swift the money to do so. He
  21   said it took about $5 million to obtain the 121 Certificate and to establish the structure to
  22   get it operational.
  23

  24
       374
           Trial Ex. 001, Schedule 1.1.3, Bates page 0205.
       375
  25       Trial Ex. 001, Schedule 2.4(b), Bates page 0220.
       376
           Trial Ex. 048, Ex. 2.
       377
  26       February 15, 2019 Trial Transcript, p. 176. DE 494.
       378
           February 19, 2019 Trial Transcript, page 58. DE 500.

                                                              70
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                 Main Document   Page 78 of 174
   1              Moyes testified he did not tell Burdette to sell Swift.         Rather, the Buyers
   2   approached Burdette to purchase Swift. Burdette and Erhlich handled the Transaction.
   3   Moyes did not negotiate the deal or specify the terms of the deal.
   4              Moyes wanted New Swift to succeed because it carried the Swift name and many
   5   of Swift’s employees went to work for New Swift. He had no involvement with New
   6   Swift until it filed bankruptcy about six months after the Transaction. He was shocked
   7   when it did file bankruptcy. Because he guaranteed the debts on the 801 and 802 planes,
   8   and because Debtor was not timely paying the debt, he eventually stepped in to pay off
   9   those debts.
  10              x        Cross-Examination. Moyes re-confirmed that the 121 Certificate acquisition
  11   and start up cost around $5 million but could not identify what his loan proceeds to Swift
  12   were used for. He re-confirmed that, while he approved the Transaction, he did not know
  13   the particulars of this deal. He acknowledged 2011 was a rough year for Swift but said he
  14   was committed to it and knew it would take millions of dollars to keep it going. As to
  15   capitalizing versus expensing Swift’s 121 Certificate acquisition costs, he acknowledged
  16   he would prefer to expense such costs.
  17              x        Re-Direct. Moyes acknowledged that Burdette and Ehrlich negotiated and
  18   helped document the Transaction and that Burdette recommended to Moyes that he go
  19   forward with the Transaction. Moyes trusted Burdette.
  20

  21                                f.      Ehrlich 379
  22              x        Direct Examination. Ehrlich testified that he is an attorney with 40 years of
  23   practice whose work involves transactional law, estate planning, real estate and tax. He
  24   has handled 200 – 300 transactions over the course of his career, 30 - 50 of which he
  25

  26   379
             February 19, 2019 Trial Transcript, beginning at page 115. DE 500.

                                                                71
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                                   Main Document   Page 79 of 174
   1   handled for Moyes. He served as outside counsel for Moyes in connection with the
   2   Transaction. He primarily worked with Burdette and Huska on this deal.
   3              Ehrlich noted that since Swift could not transfer its 121 Certificate, the entity itself
   4   needed to be transferred to Buyers via an equity sale by SAG. As a part of the Transaction
   5   he represented SAG and issued his firm’s opinion letter to counsel for Swift. 380
   6              Ehrlich testified the Buyers initially suggested the Transaction structure of splitting
   7   Swift’s 121 Business assets and liabilities away from the 135 Business assets and
   8   liabilities. Buyers were not interested in the 135 Business of Swift. Buyers’ counsel,
   9   Holland and Hart, prepared the first draft of the Purchase Agreement. The Transaction
  10   evolved over time, especially near the December 21, 2011 closing date. For example, the
  11   Transportation Taxes were initially to be paid at closing by the Buyers but, instead they
  12   agreed to continue paying the IRS pursuant to payment terms already in place but Seller
  13   was to pay some of these taxes well after closing. 381
  14              Ehrlich testified that it is not unusual for the accounts payable of a purchased entity
  15   to not be paid at closing. The Buyers wanted to pay Swift’s 121 Payables in due course.
  16   Moreover, Ehrlich wanted to know Buyers were adequately capitalized because, among
  17   other reasons, some of Moyes’ Affiliates would need to be paid by New Swift. Ehrlich
  18   and Burdette wanted Buyers to succeed. However, Ehrlich did not discuss the possibility
  19   of Buyers personally assuming any of New Swift’s debt. Ehrlich never recommended to
  20   Burdette “don’t do this” Transaction. Ehrlich was satisfied with the representations and
  21   warranties contained in the Transaction Documents. He did not ever say the Transaction
  22   was an intentional fraud on Swift’s creditors or a breach of Burdette’s or Moyes’ fiduciary
  23   duty. Ehrlich also thought the Buyers were proceeding in good faith in connection with
  24   the Transaction.
  25
       380
  26         Trial Ex. 011.
       381
             See the Tax Note.

                                                         72
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31              Desc
                                 Main Document   Page 80 of 174
   1           Ehrlich testified that, as a part of the Transaction, he did not represent SME or
   2   Redeye but was counsel for Transjet and the Transjet Subsidiaries, SAG and Swift, at least
   3   up to the point of the Settlement and Release Agreement and Transaction Documents.382
   4   He said Holland and Hart represented Swift on the Settlement and Release Agreement and
   5   the other Transaction Documents.
   6           x        Cross-Examination. On cross-examination, Ehrlich was walked through
   7   Trial Ex.’s 028 and 055 and portions of Trial Ex. 001. The Court notes with interest that
   8   Buyers’ signed LOI 383 references Buyers’ willingness to personally guarantee the
   9   Transportation Taxes ($1.8 million) in a form acceptable to Seller, presumably if the
  10   Transportation Taxes were not paid by Buyers at closing. 384
  11           Ehrlich was shown his email to Buyers’ lawyer 385 where he noted that, since there
  12   was now not going to be an $8 million equity contribution to New Swift, the deal would
  13   need to be re-worked because the 5% ownership share which Moyes was to retain would
  14   be worthless. Ehrlich noted that proposed 5% share was to be worth $300,000 to $400,000
  15   (i.e. $8 million x 5% = $400,000). 386
  16           x        Re-Direct. On re-direct Ehrlich recognized that a 5% interest in New Swift
  17   would be a minority interest, would need to be discounted to show its fair market value
  18   and, in any event, 5% of book value is not the same thing as 5% of market value.
  19           Ehrlich testified that he never received a demand on the SAG/SAM indemnity nor
  20   did Buyers ever tell him after the Transaction Date that Seller failed to disclose any debts
  21   to Buyers.
  22   382
           Particularly Trial Ex.’s 004, 005, 006, 007, 009, and 010.
       383
           Trial Ex. 055.
  23   384
           Of course, Buyers did not pay the Transportation Taxes at closing nor did Moyes and Burdette obtain the personal
       guarantees which were apparently available for the taking. According to Ehrlich, they never even discussed with
  24   Buyers the prospect of a guaranty.
       385
           Trial Ex. 101.
       386
  25       This is interesting math because if there was to be an $8 million equity contribution to New Swift and 5% of New
       Swift might be worth $300,000 (but not over $400,000) then the $8 million equity contribution would be taking an
  26   entity from zero equity or negative equity to $8 million equity. If 5% = $300,000, then ending the equity position =
       $6,000,000. $8 million minus $6 million = starting equity of ($2 million).

                                                               73
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 81 of 174
   1            Ehrlich was directed to SAG’s 2011 tax return 387 where it noted a $4,510,000 plane
   2   deposit and that, “due to financial hardship and insolvancy [sic], the taxpayer could not
   3   take delivery of the aircraft . . . the taxpayer took a deduction on 12/21/2011 on Form
   4   4797.” Ehrlich confirmed that the “insolvancy” reference was to book value insolvency,
   5   not market value. Moreover, the pass-through losses could not be promptly utilized by
   6   Moyes because he already had significant passive losses. 388
   7            Before Defendants’ final witness was called on the last day of trial, the parties had
   8   a heated exchange over Plaintiff’s surprise subpoena of a CPA (Aaron Evans). This battle
   9   was all for naught as Plaintiff never called Evans as a part of their proposed rebuttal case.
  10

  11                              g.       Lyon 389
  12            Since Lyon’s testimony is focused on the question of Swift’s Transaction Date
  13   solvency, it is recounted in § VII(A)(2)(f), below.
  14            Following Lyon’s testimony there were extended discussions about Plaintiff’s
  15   calling a rebuttal case. To summarize, no new evidence was admitted but Plaintiff’s
  16   counsel highlighted inconsistencies in testimony from Moyes and Burdette.
  17            Finally, the parties pointed this Court to designations from depositions, all of which
  18   designations appear in a three-ring binder received by the Court and admitted into
  19   evidence with objections noted. (Green and orange reflects Defendants’ designations,
  20   blue and yellow reflect Plaintiff’s designations.) 390
  21

  22

  23
       387
           Trial Ex. 031.
  24   388
           This exchange highlights for the Court that, while Moyes was not in a position to promptly shield income from the
       passive losses triggered by the Transaction, Moyes nevertheless was able to recognize a significant tax benefit at the
  25   time of the Transaction. See § VII(C)(6)(i)
       389
           February 20, 2019 Trial Transcript, beginning at page 17. DE 498.
       390
  26       February 20, 2019 Trial Transcript, page 231. DE 498. This three-ring binder is an unmarked exhibit listed in
       Attachment 2, at Trustee Trial Exhibits.

                                                                74
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document   Page 82 of 174
   1                     3.       Trial Exhibits

   2            Attachment 2 is a list of the exhibits introduced by the parties, jointly and

   3   separately. Attachment 2 also indicates which exhibits were and were not admitted into

   4   evidence. In addition to these exhibits, the parties provided the Court with a three-ring

   5   binder of designated excerpts of deposition transcripts.

   6

   7            C.       Post-Trial

   8            The trial concluded on February 20, 2019. Defendants wished to submit closing

   9   briefs prior to making their closing arguments. The Court directed that simultaneous briefs

  10   be filed by March 25, 2019. The Trustee filed his Closing Brief on April 5, 2019, 391 and

  11   Defendants filed their Closing Brief the same day. 392 Closing arguments were set for

  12   March 29, 2019, but were later continued to April 17, 2019.

  13            As noted below, 393 on January 29, 2019, this Court certified two questions to the

  14   Arizona Supreme Court pertaining to fiduciary duties owed to an LLC under Arizona law.

  15   On June 25, 2019, the Arizona Supreme Court issued its ruling after which this Court held

  16   a hearing on July 2, 2019, to hear argument on the impact the Arizona Supreme Court’s

  17   ruling had on Plaintiff’s breach of fiduciary duty claims. 394

  18            On September 23, 2019, in anticipation of this Court’s imminent ruling on this

  19   matter and in light of certain personal issues experienced by Defendants’ counsel, the

  20   parties requested that this Court issue only a tentative ruling. The parties would then

  21   evaluate and comment upon the tentative ruling before a final order or judgment would be

  22   entered by the Court. 395 The Court issued its Tentative Order on September 30, 2019. 396

  23
       391
           DE 521.
  24   392
           DE 522.
       393
           See §§ VI(A)(4) and VII(c)(2).
       394
  25       See § VII(C)(2).
       395
           Perhaps naively, this Court thought this process might eliminate a round of motions for reconsideration, new trial,
  26   clarification, etc. The Court shall soon learn whether the Court’s optimism was misguided.
       396
           DE 541.

                                                                75
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                  Main Document   Page 83 of 174
   1   The parties filed their comments to the Court’s Tentative Order. 397 A hearing was held on
   2   December 3, 2019, at 10:00 a.m. after which this matter was finally taken under
   3   advisement.
   4

   5   VII.    ANALYSIS OF TRUSTEE’S CAUSES OF ACTION
   6           A.       Preferential Transfers
   7                    1.       Legal Analysis
   8           Under § 547(b) a bankruptcy trustee may recover property for the benefit of the
   9   debtor’s estate if the following six elements are satisfied:
  10           (1) there was a transfer of property of the debtor;
               (2) to or for the benefit of a creditor;
  11           (3) for or on account of an antecedent debt;
  12           (4) made while the debtor was insolvent;
               (5) made between ninety days and one year before the date of the filing of
  13           the petition, if such creditor at the time of such transfer was an insider; and
               (6) that allows the creditor to receive more than it would receive had the
  14           transfer not been made and the debtor’s estate liquidated according to the
  15           provisions of the Bankruptcy Code.

  16   11 U.S.C. § 547(b).
  17           A bankruptcy trustee must prove all six elements exist for a transfer to be avoidable
  18   as a preference. 398 Under § 547(g), the Trustee has the burden of proving all elements by
  19   a preponderance of the evidence. 399
  20           If and when a transfer is avoided under § 547, the Court looks to § 550 which
  21   provides:
  22           …to the extent that a transfer is avoided under section … 547…the trustee
               may recover, for the benefit of the estate, the property transferred, or, if the
  23           court so orders, the value of such property, from –
  24
       397
  25       DE’s 542, 543, 545 and 546.
       398
           Danning v. Bozek (In re Bullion Reserve of N. Am.), 836 F.2d 1214, 1217 (9th Cir. 1988), cert. denied, 486 U.S.
  26   1056 (1988).
       399
           11 U.S.C. § 547(g).

                                                              76
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 84 of 174
                         (1) the initial transferee of such transfer or the entity for whose benefit
   1
                         such transfer was made; or
   2                     (2) any immediate or mediate transferee of such initial transferee.

   3   11 U.S.C. § 550(a).

   4            The structure of § 550 provides for distinct treatment for initial transferees

   5   or beneficiaries, on the one hand, and immediate or mediate transferees, on the

   6   other. 400 The Bankruptcy Code does not provide for distinct treatment for immediate

   7   and mediate transferees. 401 In order to be a “transferee” for purposes of § 550, an

   8   entity must have dominion over the asset being transferred or the right to use the

   9   asset for one’s own purposes. 402 In order for a trustee to recover from an entity “for

  10   whose benefit such transfer was made” “it is not enough that an entity benefit from

  11   the transfer; the transfer must have been made for his benefit.” 403 The “entity need

  12   not actually benefit, so long as the transfer was made for his benefit.” 404

  13            “Before a court can determine whether a transfer was made by or to or for the

  14   benefit of a covered entity, the court must first identify the relevant transfer to test that

  15   inquiry.” 405 The Supreme Court goes on to discuss how, in the context of §546(e)’s safe

  16   harbor for securities, the relevant transfer is not the “component parts” of the transaction,

  17   but the transfer that the trustee is seeking to avoid. 406

  18

  19
       400
           Danning v. Miller (In re Bullion Reserve of N. A.), 922 F.2d 544, 548 (9th Cir. 1991).
       401
  20       Neither the Bankruptcy Code nor Black’s Law Dictionary define the terms “immediate” and “mediate.” Merriam-
       Webster defines the former as “occurring, acting, or accomplished without loss or interval of time” and the later as
       “exhibiting indirect causation, connection, or relation.” In re Baker & Getty Financial Services, Inc., 974 F.2d 712
  21
       (6th Cir. 1992) provides the following insight: “A mediate or immediate transferee is simply one who takes in a later
       transfer down the chain of title or possession.” This Court assumes that an “immediate” transferee is one who receives
  22   the transfer after the initial transferee and a “mediate” transferee is one who receives the transfer after the immediate
       transferee. In this case Moyes Trust would be the initial transferee of the Redeye Receivable, SAM would be the
  23   immediate transferee of that receivable and Redeye would be the mediate transferee.
       402
           In re Bullion, 922 F.2d at 548. (citing with approval Bonded Fin. Servs. V. European Am. Bank, 838 F.2d 890, 893
  24   (7th Cir. 1988)).
       403
           Id. (citing with approval Merrill v. Dietz (In re Universal Clearing House Co.) 62 B.R. 118, 128 n.12 (D. Utah
  25   1986)).
       404
           Id. (citing with approval In re Richmond Produce Co., 118 B.R. 753, 759 (Bankr. N.D.Cal. 1990)).
       405
  26       Merit Management Group, LP v. FTI Consulting, Inc., 138 S.Ct. 883, 892 (2019).
       406
           Id. at 892-93.

                                                                 77
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                               Desc
                                  Main Document   Page 85 of 174
   1            A bankruptcy trustee must show that the debtor was insolvent at the time of the
   2   challenged transaction in order to avoid a preferential transfer. 407 Insolvency is defined
   3   as “a financial condition such that the sum of such entity’s debt is greater than all such
   4   entity’s property, at a fair valuation, exclusive of …” fraudulently transferred property and
   5   exempt property. 408 “Mechanically, the balance-sheet solvency test asks if the market
   6   value of assets exceeds the fair value of debts.” 409 “Fair valuation” is not defined in the
   7   Bankruptcy Code but the Ninth Circuit has adopted a two-step process for determining
   8   whether a debtor was insolvent for purposes of avoiding preferential transfers. 410 First,
   9   the Court must determine whether the debtor was “on its deathbed” or a “going concern”
  10   at the time of the transfer. 411 Second, the Court must value the debtor’s assets depending
  11   on its status as a “going concern” or “deathbed” debtor and apply the simple balance sheet
  12   test to determine solvency. 412
  13            Here, the parties agree that Swift was a “going concern” on the date of the
  14   Transaction Date. 413 The parties also agree that SAG was merely a conduit of transfers
  15   made in connection with the Transaction. 414 For purposes of § 550(a)(1), Moyes, Transjet
  16   and the Moyes Trust were the initial transferees of a portion of the 135 Related Party
  17

  18
       407
  19       In re DAK Industries, Inc., 170 F.3d 1197, 1199 (9th Cir. 1999).
       408
           11 U.S.C. § 101(32)(A).
       409
  20       See Simple Insolvency Detection for Publicly Traded Firms, 74 Bus. Law. 723-24 (2019) (The permissibility of
       leveraged buyouts and spinoffs depends on whether the resulting entities are solvent, typically requiring solvency
       opinions before consummation.”) Of course, the Transaction at issue in this case was not a leveraged buyout nor did
  21
       it involve a publicly traded entity. The Court is not finding that a solvency opinion should have been obtained by
       Defendants in advance of the closing of the Transaction. However, the Court does note that neither the Defendants
  22   nor the Buyers required a pre-Transaction solvency opinion concerning Swift. Moreover, based on the American
       Institute of Certified Public Accountants Standards Regarding Valuation, business valuations are performed for a
  23   wide variety of reasons including planning oriented engagements, mergers and acquisitions, or potential transactions.
       N, B: Defendants requested that this Court take judical notice of the AICPA guidelines at DE 462.
  24   410
           In re DAK, 170 F.3d at 1199-1200.
       411
           Id.
       412
  25       Id.
       413
           On the Transaction Date one could make a case for the proposition that Swift was on its “death bed” but neither of
  26   the parties have invited the Court to make this determination nor will the Court sua sponte make such a finding.
       414
           See page 9, ¶ 9 and FN 41.

                                                                78
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document   Page 86 of 174
   1   Receivables. For § 550(a)(2) purposes, SAM, Moyes and Redeye were the immediate or
   2   mediate transferees of the SME, Briad and/or Redeye Receivables.
   3

   4                     2.        Interim MSJ Preference Order
   5            Prior to trial, the Court determined that Swift transferred its interests in account
   6   receivables 415 totaling $12,136,669 416 to or for the benefit of certain of the Defendants
   7   for or on account of antecedent debts 417 owed by Swift which enabled such creditors to
   8   receive more than they would in a hypothetical liquidation had the transfers not been
   9   made. 418 On the transfer date, 419 the transferees were “insiders” of Swift within the
  10   meaning of § 101(31). 420 The transfers in question were made within one year of the
  11   Debtor’s Petition Date. The Court further determined that the debts satisfied by these
  12   transfers i.e. $11,747,393 421 were “antecedent debts” of Swift, within the meaning of
  13   § 547(b)(2). 422 The Court, therefore, found that five of the six elements of a preferential
  14   transfer had been established by the Trustee. The Court left for trial the question of
  15   whether the Debtor was insolvent at the time of these insider transfers.
  16            The Court now reviews evidence adduced at trial which pertains to the question of
  17   Swift’s solvency or insolvency on the Transaction Date. First, the Court will address the
  18   reports and testimony of the Trustee’s expert witness, Spindler, and then the Court will
  19   review the reports and testimony of the Defendants’ expert, Lyon.
  20

  21   415
           The receivables in question are the 135 Related Party Receivables.
       416
           Swift also transferred its 135 Business to SAM but the Court received no evidence indicating the value of such
  22   business on the Transaction Date. For this reason, the Court attributes no value to such transfer.
       417
           After hearing testimony at trial, the Court hereby confirms its earlier finding that the 135 Related Party Receivables
  23   were transferred for or on account of the Antecedent Debts.
       418
           At trial, the parties did not contest this point as it was resolved by summary judgment (DE 472). As the Trustee
  24   indicated at the motion for summary judgment hearing, unsecureds were only paid about seven cents on the dollar
       under Debtor’s Chapter 11 Plan.
       419
  25       The Transaction Date.
       420
           DE 472, ¶ 7.
       421
  26       This amount is defined as the Antecedent Debts (and as the 135 Related Party Payables).
       422
           DE 472, ¶ 5.

                                                                  79
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                                Desc
                                  Main Document   Page 87 of 174
   1                    3.       Insolvency
   2                             a.       Spindler Report.
   3           The Trustee hired Spindler of GlassRatner to prepare an expert report on the
   4   question of Swift’s solvency/insolvency on the Transaction Date. Spindler is based in Los
   5   Angeles. He is a certified public accountant, is certified by the American Institute of
   6   Certified Public Accountants in both financial forensics and business valuation. He has
   7   36 years of experience in auditing and forensic accounting. While he has had experience
   8   in a vast array of industries, he had never previously valued an aviation company which
   9   held a 121 certificate.
  10           Spindler’s initial 28-page report (plus four exhibits and two appendices) is dated
  11   March 23, 2017. 423 In summary, that report opines that Swift was insolvent on a book
  12   value basis 424 from December 31, 2010 through the Transaction Date. 425 There is no
  13   debating this point as Swift’s financial statements clearly reflect this fact. However, book
  14   value is not the test of insolvency for purposes of the Trustee’s claims to avoid Swift’s
  15   allegedly fraudulent or preferential transfers or for purposes of the breach of fiduciary
  16   duty claims. After certain adjustments to Swift’s book value 426 balance sheet, Spindler
  17   concludes Swift was insolvent once the assets and liabilities of Swift are viewed based on
  18   fair market values. This is the so-called balance sheet test of solvency. 427
  19           Spindler determined Swift was to be valued as a going concern as of the
  20   Transaction Date. 428 He defines fair market value as: 429
  21           45. We define fair market value as follows: “The cash equivalent amount at
               which property would change hands between a willing seller and a willing
  22

  23   423
           Trial Ex. 048. See also DE 354, pp. 26-75.
       424
           Id. at ¶¶ 29 and 46.
  24   425
           Id. at ¶ 42.
       426
           Spindler notes at ¶ 48 that the “term ‘Book Value’ derives from the accounting practice of recording asset values
  25   on its balance sheet at the original cost of acquiring the asset,” less depreciation of those assets. ¶ 48.
       427
           Id. at ¶ 44.
       428
  26       Id. at ¶ 45.
       429
           See Ex. 048 ¶ 45.

                                                               80
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 88 of 174
               buyer when neither party is under any compulsion to sell or buy and when
   1
               both parties have reasonable knowledge of the relevant facts.”
   2

   3           To ascertain the fair market value of Swift’s assets on the Transaction Date,
   4   Spindler made three adjustments:
   5           1.       He increased the value of the 121 Certificate from a book value basis of $0
   6   to a fair market value basis of $800,000;
   7           2.       He applied a downward adjustment of $1,342,499 to Swift’s accounts
   8   receivables due to the uncollectability of those receivables. The balance sheet line item
   9   for Swift’s receivables, therefore, decreased from $1,921,863 on December 21, 2011, to
  10   $579,364, 430 an amount Spindler deemed collectible; and
  11           3.       He adjusted the value of Swift downward due to the Transaction requiring
  12   New Swift to include additional liability for the Transjet 121 Payable, an amount totaling
  13   $1,200,000 on the Transaction Date.
  14

  15                                      (i)      Value of Swift’s 121 Certificate
  16           It is Spindler’s first adjustment that is at the center of the parties’ solvency debate.
  17   In 2011, the 121 Certificate was carried at a $0 book value on Swift’s balance sheet. This
  18   book value reflects an acquisition cost of $1,484,268 less accumulated amortization
  19   totaling the same $1,484,268. 431 Spindler acknowledges the 121 Certificate had value so
  20   his report launched into an analysis of that value. After recognizing a 121 certificate is
  21   not itself transferrable, 432 it is worth noting how Spindler arrived at his $800,000 fair
  22   market value of the 121 Certificate.
  23

  24   430
           See ¶ 89 of the Spindler Report. But see ¶ 32 of the Spindler Report which identifies fair market value of the
       receivables at $586,214.
       431
  25       Id. at ¶ 55.
       432
           Spindler noted that 121 certificates change hands via a change in the ownership of the entity that holds a 121
  26   certificate. This is exactly how the Transaction was structured. Spindler contends this transferability issue itself
       diminishes the value of a 121 certificate. Id. at ¶ 54.

                                                               81
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document   Page 89 of 174
   1                                          x Income Approach

   2               Like most appraisers, Spindler looked at the three principal appraisal methods: the

   3   Cost Approach, the Income Approach and the Market Approach. Spindler rejected the

   4   Income Approach of valuation because the 121 Certificate, in and of itself, did not

   5   generate income. It only produced income when it was combined with other assets and

   6   the collective operations of those assets.            Moreover, Spindler recognized the 121

   7   Certificate operations generated “negative operating cash flows.” 433

   8                                          x Cost Approach

   9               As to the Cost Approach, Spindler states this form of valuation is based on the

  10   “economic principle of substitution.” He identifies two methods of obtaining such

  11   substitution, (1) reproduction cost new less depreciation (“RP”) and (2) replacement cost

  12   new less depreciation (“RC”). RP looks at the cost today of recreating an exact replica of

  13   an intangible asset. Spindler agrees this is the most relevant of the Cost Approach

  14   methods, but he found no data which identifies the direct cost to obtain a new 121

  15   certificate from the FAA. Swift’s actual cost to acquire its 121 Certificate was deemed

  16   irrelevant by Spindler because the $1,484,268 reflected on its books may or may not have

  17   accurately reflected acquisition costs. More importantly, he felt the overall condition of

  18   the U.S. airline industry in 2011 was poor, noting 15 airlines had filed bankruptcy between

  19   2008 and the Petition Date. 434 He suggests that a 121 certificate could be acquired on the

  20   Transaction Date for considerably less than the amounts Moyes and Burdette claimed it

  21   cost to obtain a Swift’s 121 Certificate from the FAA.

  22               Spindler then turned to the valuation method he deemed most informative, the

  23   Market Approach.

  24

  25
       433
  26         Id. at ¶ 58.
       434
             Id. at ¶ 63.

                                                        82
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31           Desc
                                Main Document   Page 90 of 174
   1                                              x Market Approach
   2           To start his analysis of the Market Approach, Spindler acknowledges intangible
   3   assets (the 121 Certificate) are rarely sold in a stand-alone transaction and when they are
   4   they are not often publicly reported. He did, however, identify a handful of airline
   5   bankruptcies filed between 2008 and 2013, and then found these scenarios analogous
   6   because Swift too ended up in bankruptcy six months after the Transaction Date. 435
   7           The Spindler Report mentions 21 airline bankruptcies filed between 2008 and
   8   2013. He then proceeds to only review three of those cases. First, he reviewed the 2010
   9   sale of Arrow Airlines’ (“Arrow”) stock for $800,000 plus coverage of up to $100,000 of
  10   operating expenses. There, the buyer received 100% of the new stock issued by the debtor
  11   in a chapter 11 plan. The entity acquired held a 121 certificate, miscellaneous intangible
  12   assets, some furniture, fixtures and equipment and an unidentified amount of
  13   receivables. 436 None of the property held by the entity was separately valued. Spindler
  14   concludes the value of the 121 certificate owned by Arrow could not have exceeded the
  15   $800,000 purchase price for the entire entity. Despite noting earlier in his report that Swift
  16   needed to be valued as a going concern for purposes of determining its fair market value,
  17   Spindler points to this Arrow transaction, a bankruptcy where Arrow ceased operations
  18   before it filed bankruptcy because it could not find a pre-bankruptcy buyer.
  19           Spindler next looked at the Ryan International Airline (“Ryan”) bankruptcy sale.
  20   Ryan apparently filed its March 2012 bankruptcy as an operating chapter 11. When no
  21   sale was forthcoming, it ceased operations in January 2013 but then later sold the stock of
  22   the business in February 2013 for $800,000. Like Arrow, Ryan’s entity held a 121
  23

  24

  25
       435
          Id. at ¶¶ 66 and 67.
       436
  26      Although Arrow operated pre-bankruptcy with seven leased airplanes, apparently none of those leased plans were
       part of the post-bankruptcy transaction recounted by Spindler.

                                                             83
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                Main Document   Page 91 of 174
   1   certificate, miscellaneous intangible assets, equipment and a land lease. 437 Again, unlike
   2   the Swift Transaction, the Ryan sale was of a non-operating entity.
   3           The last “comparable” sale analyzed by Spindler involved a non-operating private
   4   air charter airline named Sky King Airlines (“Sky King”). In Sky King, a chapter 11 plan
   5   was confirmed where a buyer, for $500,000, acquired the newly issued stock of the debtor
   6   together with that debtor’s 121 certificate plus miscellaneous intangible property. 438
   7   Spindler posits that the 121 certificate alone must be valued at a number below $500,000.
   8   Once again, this sale involved a non-operating entity.
   9           In addition to these three bankruptcy sales of non-operating 121 certificate holders,
  10   Spindler notes that there are “numerous examples of part 121 airlines, such as Pace
  11   Airlines (“Pace”), that ceased operating and had their respective 121 certificates vacated
  12   and returned to the FAA or that saw the FAA unilaterally terminate their Part 121
  13   certificates.” 439 He suggests this indicates those 121 certificates were of negligible value.
  14           In summary, Spindler finds that Swift’s 121 Certificate would be generously valued
  15   at $800,000. He then adjusts Swift’s book value of the 121 Certificate from $0 to a fair
  16   market value of $800,000.
  17

  18                                      (ii)    Spindler’s Accounts Receivable Adjustment
  19           Spindler points to ¶ 3.23(j) and Schedule 3.23(g) of the Purchase Agreement 440
  20   which reveals the Buyers were told by Seller that certain 121 Business receivables were
  21   uncollectible. The Purchase Agreement then divides the $1,921,863 of receivables to be
  22   retained by New Swift into the four categories. Spindler takes those four categories and
  23

  24   437
           Although Ryan operated pre-bankruptcy with four leased airplanes, apparently none of those leased planes were
       part of the post-bankruptcy sale transaction.
       438
  25       The number of planes leased by Sky King was not revealed but apparently none of these leases were assumed as a
       part of the Sky King sale.
       439
  26       Trial Ex. 048, ¶ 85.
       440
           Trial Ex. 001, p. 24.

                                                              84
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                 Main Document   Page 92 of 174
   1   attaches a percentage representing the chance that the amount in each category will be
   2   collected. These mathematical equations produced estimated receivable collections in the
   3   amount of $579,364 thereby producing an accounts receivable write-off of $1,342,499.441
   4   Spindler then contends this is a conservative write-off amount because New Swift’s
   5   December 31, 2011 financial statement reflects accounts receivable as totaling
   6   $274,383. 442
   7            Spindler concluded that Swift’s Transaction Date 121 Receivables should be
   8   adjusted downward by $1,342,499 to reflect a true fair market value of such receivables
   9   at $579,364.
  10

  11                                       (iii)    Spindler’s Payable Adjustment
  12            Spindler highlights Schedule 1.1.3 of the Purchase Agreement which requires New
  13   Swift to assume liability for the 121 Business portion of Swift’s liability on what is defined
  14   in the Purchase Agreement (and this Order) as the Transjet 121 Payable. 443 Under the
  15   Purchase Agreement, that debt assumption is not to exceed $1.2 million even though
  16   Schedule 1.1.2 identifies that payable as totaling $1,269,579. Spindler notes the New
  17   Swift December 22, 2011 balance sheet reflects payables at $3,233,625 (inclusive of long-
  18   term Transportation Taxes of $1,814,938) whereas New Swift’s December 31, 2011
  19   balance sheet reflects payables at $2,688,180 (exclusive of these long-term Transportation
  20   Taxes) thereby reflecting December 31, 2011 payables $1,269,493 greater than stated in
  21   December 22, 2011. Spindler, therefore, concludes the December 22, 2011 balance sheet
  22   failed to reflect New Swift’s $1.2 million assumption of the Transjet 121 Payable. He
  23   then adjusts the Transaction Date Swift accounts payable amount upward by $1,200,000.
  24

  25
       441
           $1,921,863 - $579,364 = $1,342,499.
       442
  26       See Trial Ex. 048, Spindler Ex. 1 and Ex. 2 and Trial Ex. 030.
       443
           Trial Ex. 001, p. 8, ¶ 1.1.3 and Schedule 1.1.3 attached to the Purchase Agreement.

                                                                85
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31               Desc
                                  Main Document   Page 93 of 174
   1                                      (iv)     Spindler’s Conclusions

   2           Spindler adjusts Swift’s Transaction Date book value balance sheet upward to

   3   reflect an $800,000 fair value of the 121 Certificate, downward by $1,342,499 to reflect

   4   the overstated value of receivables which were to remain with New Swift and downward

   5   to reflect $1.2 million in understated Transjet 121 Payable which were to be assumed by

   6   New Swift. These adjustments then, according to Spindler, reflected Transaction Date

   7   fair market values of Swift assets totaling $3,748,388 and liabilities totaling $6,507,003

   8   for a fair market value reflecting negative equity (insolvency) of $2,758,615. Spindler

   9   also calculates that New Swift’s insolvency on December 31, 2011, totaled approximately

  10   $3.9 million on a fair market basis. 444

  11           In the absence of the Spiral/Fowler $5 million loan or new equity, Spindler

  12   concludes New Swift was left after the Transaction with insufficient working capital to

  13   pay its ongoing debts as they became due. 445 He notes that just before the Transaction,

  14   Swift’s current assets totaled $12,361,420 while their current liabilities totaled $6,953,190

  15   for a surplus working capital of $5,408,230. The day after the Transaction Date, New

  16   Swift’s working capital totaled ($1,102,357) but when New Swift cleaned up its books on

  17   December 31, 2011 to reflect the Transjet 121 Payable and write down in receivables,

  18   New Swift’s working capital totaled ($2,991,628). This negative working capital, he

  19   states, demonstrated that New Swift could not pay its debts as they became due. 446

  20

  21

  22

  23
       444
           Trial Ex. 048, ¶ 96.
  24   445
           Id., ¶¶ 101 and 103. Spindler also analyzes the Legacy Transaction at ¶¶ 104 and 105 but since this Court denied
       Trustee’s motion to add the Legacy Claim to his Complaint, the Court will not recount Spindler’s comments in this
  25   regard.
       446
           Id., ¶¶ 102 and 103. The Spindler Report defines the Briad Receivable plus the Redeye Receivable as the “Non-
  26   Moyes Receivables.” The 135 Related Party Receivables he refers to as the combination of SAVM Receivables plus
       the SME Receivables plus the Transjet Receivable which he defines as the “Inter-Company Receivables.”

                                                               86
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                 Main Document   Page 94 of 174
   1                            b.     Lyon’s Rebuttal Report

   2              In response to the Spindler Report, Defendants’ expert Lyon prepared his April 23,

   3   2018 Lyon Rebuttal Report. 447 Lyon finds fault with the Spindler Report not analyzing

   4   the Transaction itself to determine whether that Transaction gave rise to an actual or

   5   constructive fraudulent transfer. Lyon correctly notes the Spindler Report, at most, states

   6   Spindler’s conclusion that Swift was insolvent on the Transaction Date or was rendered

   7   insolvent by the Transaction or, as a result of the Transaction, was left with insufficient

   8   capital to pay its debts as they became due. Lyon not only has a contrary opinion regarding

   9   Swift’s insolvency, he also goes on to opine that the Spindler Report fails to prove the

  10   Trustee’s claims for actual or constructive fraudulent transfers or preferential transfers.

  11   Moreover, Lyon’s Rebuttal Report reiterates his findings in the Lyon Report 448 to the

  12   effect that the Transaction was not an intentional or constructive fraudulent transfer nor

  13   was it a preferential transfer.

  14              Lyon unquestionably has greater experience than Spindler in the airline industry.

  15   Lyon served on the board of Mesa Airlines, was a financial advisor for Hawaiian Airlines

  16   in its bankruptcy and was an advisor to the unsecured creditors committee of Mesaba

  17   Airlines. All these airlines were considerably larger than Swift and all owned a FAA 121

  18   certificate.

  19              Lyon’s critique of Spindler’s analysis begins by agreeing with Spindler’s definition

  20   of fair market value found at ¶ 45 of the Spindler Report:

  21              45. We define fair market value as follows: “The cash equivalent amount at
                  which property would change hands between a willing seller and a willing
  22              buyer when neither party is under any compulsion to sell or buy and when
                  both parties have reasonable knowledge of the relevant facts.”
  23

  24   See Trial Ex. 048, ¶ 45.
  25
       447
  26         Trial Ex. 051.
       448
             Trial Ex. 049.

                                                       87
Case 2:14-ap-00534-DPC         Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                               Main Document   Page 95 of 174
   1               Lyon notes that he and Plaintiff both agree Buyers and Seller (SAG) were willing
   2   buyers and sellers and under no compulsion to buy or sell and that they each had
   3   reasonable knowledge of the facts relevant to the Transaction.
   4               Lyon notes the value of a 121 certificate is considerably different if the holder of
   5   the certificate is operating and has its 5 Wisemen in place. Lyon finds fault with Spindler
   6   valuing Swift’s 121 Certificate by looking at bankruptcy sales in which the 121 certificate
   7   holder was defunct. He finds these to be in no way comparable transactions. He suggests
   8   it would be akin to valuing an ongoing business by using a liquidation analysis.
   9               Lyon also takes umbrage at Spindler failing to account for the value of customer
  10   contracts assumed by New Swift. Those contracts include air transportation contracts with
  11   various sports teams. Lyon finds it odd that the actual transaction at issue was not
  12   analyzed by Spindler as reflecting the value of what Buyers acquired in the Transaction.
  13   Lyon also points to Spindler’s failure to mention that ,once New Swift filed bankruptcy
  14   six months after the Transaction, the Debtor ultimately obtained new financing in the
  15   aggregate amount of $6.3 million from Nimbos and that Nimbos acquired all of the
  16   Debtor’s assets in a chapter 11 plan confirmed by the Court 20 months after the
  17   Transaction. This $6.3 million “purchase,” Lyon contends, supports his $6.5 million
  18   valuation of Swift’s assets on the Transaction Date.
  19               On a separate note, Lyon contends that splitting Swift’s 135 Business away from
  20   the 121 Business did not result in payment of Swift’s antecedent debts to its Affiliates but,
  21   rather, “was part of the implementation of the arm’s-length negotiations of the
  22   [Transaction]. To claim as a preference the asset side of the non-third party accounts
  23   would result in a windfall to New Swift and that was not bargained for in the arm’s-length
  24   [Transaction].” 449
  25

  26   449
             Trial Ex. 051, pp. 16-17.

                                                        88
Case 2:14-ap-00534-DPC              Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                    Main Document   Page 96 of 174
   1              Next, Lyon criticizes Spindler’s failure to analyze the matching of the 135 Related
   2   Party Receivables transferred to SAG with the 135 Related Party Payables satisfied
   3   through this transfer. In other words, were the receivables transferred used to satisfy
   4   payables owed by that same transferee and were those receivables wholly or partially
   5   uncollectible.
   6              Finally, Lyon suggests the Transaction itself reflects contemporaneous exchange
   7   of new value.
   8              Lyon opines that Swift was not insolvent or rendered insolvent by the Transaction,
   9   that there was no actual or constructively fraudulent transfer, that there was no preferential
  10   transfer and that, even if there was a preferential transfer, the Defendants hold the defense
  11   of contemporaneous exchange of new value.
  12

  13                                c.      Spindler Testimony 450
  14              x        Direct. On direct examination, Spindler highlighted his audit and forensic
  15   experience in the airline industry but conceded that he had never valued an FAA 121
  16   certificate.        His testimony largely reiterated the basis for his insolvency opinion,
  17   particularly emphasizing how he determined the value of Swift’s 121 Certificate. He also
  18   explained why he ascribed no value to Swift’s customer contracts (they were producing
  19   losses) or to the 5 Wisemen in place at Swift at the Transaction Date. He also reiterated
  20   that his valuation of Swift was a going concern value.
  21              x        Cross. On cross-examination, Spindler acknowledged he did not analyze the
  22   Defendants’ intent or whether they acted with an evil mind, whether their actions
  23   constituted a breach of fiduciary duty or fraudulent transfer or what damages may have
  24   been sustained by Swift. His testimony and reports focused on Swift’s insolvency on the
  25   Transaction Date. In researching the value of Swift, Spindler did not talk to anyone on the
  26   450
             February 11, 2019 Trial Transcript. DE 493.

                                                           89
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31       Desc
                                   Main Document   Page 97 of 174
   1   Buyers’ side of the Transaction and did not consider the Transaction itself as suggestive of
   2   Swift’s market value on the Transaction Date. As to the 5 Wisemen and any value they
   3   might provide to Swift’s going concern value, Spindler admitted he was not familiar with
   4   the requirements of the 5 Wisemen needed for an operating 121 certificate.
   5           Defendants’ counsel walked Spindler through pleadings in the Arrow, Ryan and
   6   Sky King bankruptcies. Defendants’ cross-examination demonstrated the Arrow 121
   7   certificate was subject to a transaction over a year prior to the Transaction Date, that Arrow
   8   was not operating at that time and that no charter customer contracts were assumed. 451 As
   9   to Ryan’s bankruptcy, Defendants’ cross-examination revealed that Spindler had not
  10   reviewed Ryan’s list of executory contracts, 452 that the Ryan stock purchaser was not
  11   assuming any charter customer contracts 453 and that the purchaser could not start up 121
  12   operations without prior approval of the FAA. 454 With respect to the Sky King comparable
  13   sale used by Spindler, Defendants’ cross-examination demonstrated that this bankruptcy
  14   transaction was nine months after the Transaction Date, that Spindler did not look at Sky
  15   King’s Schedule G list of executory contracts, 455 that Sky King had ceased operations and
  16   by doing so “the value of the business tied to its CFR 121 FAA Certificate, significantly
  17   decreased.” 456 Lastly, as to the Hawaiian Air comparable transaction viewed by Spindler,
  18   Defendants’ cross-examination showed that this transaction was nearly six years after the
  19   Transaction Date, that Spindler had not looked at Hawaiian Air’s Schedule G list of
  20   executory contracts, 457 and that when the sale 458 of aviation assets failed to close, the Court
  21   authorized the abandonment of the 121 certificate. 459
  22   451
           Trial Ex. 222 (Schedule G-Executory Contracts in Arrow’s bankruptcy schedules, Trial Ex. 223 (Arrow’s Amended
       Disclosure Statement) and Trial Ex. 224 (Notice of Arrow’s Assumed Contracts).
  23   452
           Trial Ex. 226.
       453
           Trial Ex. 227, Exhibit A Ryan “Assets to be Transferred.”
  24   454
           Trial Ex. 229, ¶ 8- Ryan Sale Order.
       455
           Trial Ex. 215, Sky King – List of Executory Contracts.
       456
  25       Trial Ex. 220, p. 12, ¶ 3 – Sky King Disclosure Statement.
       457
           Trial Ex. 231 – Hawaiian Air List of Executory Contracts.
       458
  26       Trial Ex. 234 – Hawaiian Sale Order.
       459
           Trial Ex. 236 – Hawaiian Air Abandonment Order.

                                                             90
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                Main Document   Page 98 of 174
   1            Defendants demonstrated through cross-examination that Debtor had numerous
   2   charter contracts 460 and that the Court approved the assumption of many of those
   3   executory contracts on August 28, 2012. 461 Next, Defendants showed Spindler that after
   4   the Transaction Date, New Swift arranged for working capital in the amount of $1.5
   5   million. 462 Counsel also challenged Spindler’s assumption that the SAVM Receivable
   6   owed to Swift was collectible on the Transaction Date and suggested Swift suffered no
   7   damage by the Transfer of the SAVM Receivable to SAG and Moyes.
   8            x        Re-Direct. On re-direct, Spindler confirmed that nothing in his search for
   9   comparable sales suggested a 121 certificate was worth over $800,000 nor did he find
  10   anything suggesting charter contracts would add to the value of the holder of a 121
  11   certificate. He reiterated that the Swift charter contracts were of no value to Swift because
  12   Swift was losing money servicing those contracts.
  13

  14                              d.       Lyon’s Report
  15            Lyon was Defendants’ expert witness. He prepared an initial report on March 23,
  16   2018. 463 Unlike the Spindler Report, the Lyon Report goes far beyond an analysis of
  17   Swift’s solvency. The Lyon Report opines on all the Trustee’s causes of action and
  18   concludes the Complaint must fail on its claims to avoid preferential and actual and
  19   constructive fraudulent transfers and on the Plaintiff’s breach of fiduciary claims.
  20            Lyon’s resumé reveals that he has far more experience than Spindler in the aviation
  21   world. He is on the board of Mesa Airlines and has served as a financial advisor in the
  22   bankruptcies of Mesaba Airlines, Hawaiian Airlines and Pinnacle Airlines. 464                His
  23   contacts and knowledge of the industry clearly exceeds Spindler’s.
  24
       460
           Trial Ex. 059 (Bucks), Trial Ex. 057 (Blackhawks), and Trial Ex. 058 (Celtics).
       461
  25       Trial Ex. 211, Administrative DE 170.
       462
           February 11, 2019 Trial Transcript, p. 109. DE 493.
       463
  26       Trial Ex. 049.
       464
           Id. at p. 19.

                                                                91
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                                 Main Document   Page 99 of 174
   1           The early portions of the Lyon Report establish his definitional playing field,
   2   describes a bit of Swift’s history and then recounts the Transaction at a 30,000-foot level.
   3   He then determines there could be no preferential avoidance under § 547 because (1) the
   4   transfer of Swift’s 135 Business was from Swift to SAM and at the time of the
   5   Transaction, 465 SAM owed no money to Swift, (2) Swift likely holds valid new value
   6   and/or contemporaneous exchange of value defenses, 466 and (3) Swift was not insolvent
   7   nor was it rendered insolvent by the Transaction.
   8           Section 3.2.D of the Lyon Report 467 discusses Lyon’s solvency analysis. Lyon
   9   identifies numerous methodologies available to determine insolvency under § 101(32)(A)
  10   of the Bankruptcy Code but indicates all these methods seek to “get to fair market value
  11   through construction of a hypothetical sale between willing buyer and seller in an
  12   unrelated party transaction.” He finds that such “circumlocution is unnecessary here
  13   because the [Transaction] at issue was an actual sale between a willing buyer and seller in
  14   an arm’s length transaction.” 468 Lyon also correctly points out that book value of a
  15   company is “almost never equivalent to fair market value.” 469 Rather, he indicates Swift’s
  16   121 Certificate, name brand, contracts, customer lists, knowledge and expertise would be
  17   worth more than as stated at book value. Based on testimony and Lyon’s discussions with
  18   Swift personnel and unnamed industry contacts, Lyon deemed the 121 Certificate to be
  19   worth at least $4 million but between $4 million and $6 million. He then finds that Swift
  20   was solvent at the time of the Transaction. 470
  21           In Section 3.2.B, Lyon determined there is no evidence suggesting Defendants had
  22   any intent “to enter into a transaction that could result in a detriment to the parties
  23

  24   465
           Id. at p. 13.
       466
           The facts supporting such defenses were not supplied by the Lyon Report.
       467
  25       Id. at pp. 17-19.
       468
           Id. at p. 18.
       469
  26       Id.
       470
           Id. at p. 19.

                                                              92
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31       Desc
                                Main Document    Page 100 of 174
   1   involved.” Without such intent, he opines there could be no claim against the Defendants
   2   for avoidance of an intentional fraudulent transfer. In Section 3.2.C, Lyon finds that “an
   3   arm’s length transaction negotiated by two sophisticated parties with independent legal
   4   and financial advisors . . . by definition, invariably result in reasonably equivalent value
   5   being provided.” 471            For this reason he opined there can be no claim to avoid a
   6   constructively fraudulent transfer.
   7            Finally, Section 4 of the Lyon Report contends the facts clearly show Swift and the
   8   Buyers negotiated for a mutually beneficial sale and no seller officer could breach a
   9   fiduciary duty to the seller by virtue of the “buyer failing to execute on its business plan.”
  10   Moreover, Lyon opines that the Buyers’ failure to acquire working capital (through no
  11   fault of Swift’s officers) is not a breach of a Swift’s officer’s fiduciary duty to Swift.
  12

  13                              e.       Spindler’s Rebuttal Report
  14            Upon review of the Lyon Report, Spindler prepared his April 23, 2018 Rebuttal
  15   Report. 472 Spindler criticizes the Lyon Report as not specifying a date of solvency and
  16   failing to specify the balance sheets or financial statements supporting a book value
  17   insolvency of $2 - $3 million. 473                Spindler contends the Lyon Report provides no
  18   meaningful analysis to support his conclusion that Swift was solvent on the Transaction
  19   Date. Concerning the value of the 121 Certificate, Spindler notes Lyon did not attempt to
  20   value that Swift asset under any of the three customary valuation approaches but, rather,
  21   based his 121 Certificate value on discussions with Swift management, contracts in the
  22   industry and Lyon’s familiarity with the airline industry. 474
  23

  24
       471
  25       Id. at p. 17.
       472
           Ex. 050, defined as the Spindler Rebuttal Report.
       473
  26       Id. at p. 2, ¶ 4.
       474
           Id. at p. 3, P 7.

                                                               93
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31           Desc
                                 Main Document    Page 101 of 174
   1            Spindler’s Rebuttal Report provides new information concerning his review of the
   2   accounts receivable purchase of Reorganized Hawaiian Island Air’s stock in order to
   3   acquire its 121 certificate and other assets for $450,000. This sale occurred in December
   4   2017, in connection with a § 363 sale in Island Air’s chapter 11 bankruptcy. Although
   5   this transaction occurred six years after the Transaction, Spindler contends it confirms his
   6   $800,000 valuation of the 121 Certificate and undercuts Lyon’s $4 - $6 million valuation
   7   of the 121 Certificate. 475
   8            Spindler also looked at a July 2010 transaction involving Pinnacle Airline’s
   9   acquisition of Mesaba Airlines for $75 million of which $12 million of that purchase price
  10   was attributable to Mesaba’s intangible assets. $500,000 of the $12 million was attributed
  11   to a non-competition agreement and the remaining $11.5 million was based on Pinnacle’s
  12   acquisition of customer contracts.           Since no value was attributed to Mesaba’s 121
  13   certificate, Spindler takes this to mean that Mesaba’s certificate had no describable
  14   value. 476     When Pinnacle later filed its own bankruptcy, Spindler’s review of that
  15   bankruptcy shed no light on the value of Pinnacle’s 121 certificate. 477
  16            In summary, Spindler finds nothing in the Lyon Report that would shake the
  17   opinions expressed by him in the Spindler Report.
  18

  19                                   f.   Lyon Testimony
  20            G. Grant Lyon was the last witness called by the parties. Lyon graduated from
  21   Brigham Young University with degrees in accounting and a masters in business
  22   administration. He worked for Arthur Andersen, Ernst Young and a REIT named Evans
  23   Withycombe. At various times he also ran his own litigation support business named
  24   Odyssey Capital. His list of engagements is impressive, particularly his involvement in
  25
       475
           Id. at pp. 5-6, ¶¶ 17-19.
       476
  26       Id. at pp. 6-7, ¶¶ 20-22.
       477
           Id. at p. 7 ¶ 23.

                                                         94
Case 2:14-ap-00534-DPC              Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31    Desc
                                   Main Document    Page 102 of 174
   1   the aviation sector, especially with airlines holding 121 certificates. He has testified 20 to
   2   30 times on various topics in six to eight jurisdictions and has worn many different hats
   3   in a wide array of bankruptcy proceedings across the United States.
   4          Lyon testified he is well aware of what a 121 certificate is and that the value of a
   5   121 certificate is not so much in the certificate itself as the infrastructure built around that
   6   certificate, namely the 5 Wisemen and air travel contracts with the customers of a 121
   7   certificate holder.
   8          Lyons recognized the Buyers as independent parties represented by very capable
   9   advisors with full knowledge of all relevant facts and where Buyers were under no
  10   compulsion to close the Transaction. Lyon views the Buyers as arms-length purchasers.
  11   The Court agrees with Lyon’s assessment of the Buyers.
  12          In determining the Transaction Date value of Swift, Lyon principally viewed the
  13   Transaction itself. Lyon agreed with Spindler’s definition of fair market value. He also
  14   viewed the Transaction itself as reflective of Swift’s fair market value. The Buyers took
  15   on millions of dollars in debt and that price signaled Swift’s solvency on the Transaction
  16   Date. The market acted freely and the Transaction itself is an expression of the market’s
  17   recognition of Swift’s value.
  18          Lyon discussed the cost of obtaining a 121 certificate as a secondary basis for
  19   determining the fair market value of a 121 certificate. His discussions with airline industry
  20   people suggested that it takes $4 to $6 million to obtain a 121 certificate from the FAA.
  21   He also opined that 121 certificates are usually not worth much unless they are held in the
  22   context of an operating airline complete with its customer contracts and 5 Wisemen. This
  23   value will not show up in an airline’s balance sheet but such value is real.
  24          Lyon acknowledged the Buyer’s payment of $100 for SAG’s ownership of Swift
  25   was nominal consideration and not a measure of a very thin equity position. Lyon focused
  26   on retained liabilities as the market measure of the assets acquired by Buyers in the

                                                      95
Case 2:14-ap-00534-DPC        Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31              Desc
                             Main Document    Page 103 of 174
   1   Transaction. Lyon criticizes Spindler’s failure to evaluate the Transaction as a measure
   2   of Swift’s Transaction Date fair market value. He also criticizes comparable sales selected
   3   by Spindler, none of which Lyon views as comparable in that each sale was a bankruptcy
   4   sale where the holders of the 121 certificates had ceased their airline operations.
   5          After opining that Swift was solvent on the Transaction Date, Lyon’s testimony
   6   turned to his view that Burdette and Moyes acted reasonably in approving the Transaction.
   7   He notes that the Transaction must be viewed according to what was known to them at the
   8   time of the Transaction, not with the benefit of 20/20 hindsight. Moyes and Burdette, he
   9   felt, had reason to believe Spiral’s $5 million would come into New Swift, that Buyers
  10   could perform on its debt service and that their business plan made sense. That New Swift
  11   would disastrously choose to enter into the Saipan Air deal could not be laid at
  12   Defendants’ feet. Moreover, post-bankruptcy, Debtor was able to obtain significant
  13   financing from Nimbos which, in Lyon’s view, supports the notion that Swift had
  14   significant value and a workable business plan. Lyon opined that Moyes and Burdette did
  15   not breach any fiduciary duties to Swift by their approval of the Transaction. Lyon also
  16   sees Burdette as situated different than Moyes. Moyes was an owner and had guaranteed
  17   some of Swift’s debts. Moyes approved the Transaction. Burdette was not an owner, had
  18   guaranteed no debts and simply advised Moyes to do this deal.
  19          x      Cross-Examination.      Lyon was directed to the Ryan Air and Arrow
  20   bankruptcy sales where he had to acknowledge that both airlines unsuccessfully tried to
  21   sell the airlines as going concerns before eventually shutting down and selling the entities
  22   holding 121 certificates. Lyons acknowledged his solvency opinion did not primarily look
  23   to the income approach, cost approach or market approach. He considered his valuation as
  24   recognition of a “reality” approach. In other words, willing arm’s length Buyers entered
  25   into the Transaction and that millions of dollars of liabilities were “assumed” so the assets
  26   of Swift obviously had value at or above the debts assumed or retained. The fact that

                                                    96
Case 2:14-ap-00534-DPC      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31             Desc
                           Main Document    Page 104 of 174
   1   Buyers did not guarantee the “assumed” debts was unimportant to Lyon’s analysis of
   2   Swift’s market value.
   3          Lyon testified that he had no experience in acquiring 121 certificates.          He
   4   acknowledged that the cost to obtain a 121 certificate from the FAA (and to build up the
   5   required infrastructure) would not be a fair measure of the value of the 121 certificate if
   6   one could buy for a lower amount the entire entity holding a 121 certificate. Lyon had no
   7   opinion as to the value of a 121 certificate and indicated anyone asserting a market value
   8   of 121 certificate does not know what they are talking about nor does the stated book value
   9   of a 121 certificate bear on the market value of the certificate. Lyon did not know if
  10   Buyers came out of pocket to do the Transaction (i.e., he did not know if Buyers paid their
  11   professionals who documented and negotiated this purchase).
  12          Lyon testified it was not up to Seller to make sure Buyers performed on their
  13   business plan or obtained the financing needed to make their purchase successful. Moyes
  14   and Burdette did not breach their fiduciary duties to Swift because Buyers failed to do
  15   what they said they would do.
  16          x      Re-Direct. On re-direct Lyon indicated the Tax Note was additional value to
  17   Swift in the Transaction and would further push up its solvency valuation.           While
  18   acknowledging that Swift’s customer contracts may individually provide value to Swift (or
  19   not), the Transaction had to take all of these contracts and, as a collective whole, they
  20   provided value to Swift. Spindler erred in not finding value in these contracts. He also
  21   erred in his selected comparable sales which, to Lyon’s mind, were not at all comparable
  22   to the Transaction.
  23

  24                         g.    Findings Regarding Insolvency
  25          At its core, Lyon’s solvency opinion declares that the fair market value of Swift’s
  26   assets on the Transaction Date can be simply determined by what the admittedly arm’s

                                                   97
Case 2:14-ap-00534-DPC        Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31         Desc
                             Main Document    Page 105 of 174
   1   length Buyers paid for those assets. Lyon notes the Buyers paid $100 plus the amount of
   2   all liabilities “assumed” to acquire those assets. To Lyon, this indicates the fair market
   3   value of the assets acquired by Buyers is at, or above, those liabilities, i.e. Swift was
   4   solvent.
   5          This analysis is flawed for several reasons. First, Buyers were not purchasing
   6   Swift’s assets. Buyers purchased from SAG 100% of the membership interest of Swift.
   7   Buyers paid $100 for those membership interests. Buyers then had the privilege of
   8   controlling the assets retained in New Swift but with the responsibility of attending to the
   9   liabilities with which New Swift was saddled. Buyers did not “assume” or guaranty those
  10   liabilities. Buyers took control of the New Swift equity position subject to the liabilities
  11   owed by New Swift. Buyers certainly knew at the Transaction Date that Swift was deeply
  12   insolvent on a book value basis. Since Buyers did not require a solvency opinion from
  13   Ehrlich or anyone else, the Court surmises that the Buyers knew Swift was insolvent on a
  14   fair market value basis but understood this Transaction would not occur if the Buyers
  15   insisted on a finding of solvency or Seller’s warranty and representation of Swift’s
  16   solvency.
  17          Lyon rightly acknowledges the $100 paid by the Buyers for this airline’s ownership
  18   interests was a de minimis amount.         Like Lyon, this Court disregards the $100
  19   consideration paid by Buyers to acquire Swift’s equity. Were it not otherwise, the
  20   payment of any amount for 100% of an entity’s ownership interests would always stand
  21   as a recognition that the entity itself must have been solvent on the purchase date. Of
  22   course, this cannot be true. A hypothetical comes to mind:
  23          ABC Company has only one asset, $1 million cash. ABC has only one debt, $10
  24   million owed on an undisputed, non-contingent and liquidated debt owed to an arm’s
  25   length, non-insider creditor. ABC is obviously insolvent on a fair market value basis.
  26

                                                    98
Case 2:14-ap-00534-DPC      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                           Main Document    Page 106 of 174
   1   Who would ever pay anything to acquire 100% of the ownership interests of ABC? Here
   2   are two possibilities:
   3               (1) Buyer Prospect #1 is a good faith, arm’s length buyer who thinks he could
   4   deploy the $1 million cash in a manner which will produce sufficient cash flow to service
   5   the $10 million debt and still provide income to him as an officer and/or produce a return
   6   to him as an equity investor. Would he be willing to risk $100 to play for these possible
   7   winnings? Of course.
   8               (2) Buyer Prospect #2 is a scam artist. For $100 she can obtain the keys to ABC’s
   9   vault which contains $1 million. She has no intention of paying down the $10 million
  10   owed by ABC. Is it possible that such a buyer is out there? The Court thinks so.
  11               These scenarios are offered not to suggest Swift’s Buyers had a nefarious plan in
  12   mind when they acquired Swift’s equity interests for $100. There is no evidence in the
  13   record indicating this was the Buyers’ intent. What the Court is recognizing, however, is
  14   that Lyon’s valuation formula (“Liabilities Assumed + Cash Paid = FMV of Property =
  15   Solvency”) 478 is fallacious. The property acquired from SAG by Buyers was SAG’s
  16   equity ownership in Swift. Buyers paid $100 for that equity, an admittedly de minimis
  17   amount. Buyers did not assume or guaranty any of Swift’s debt. Buyers acquired Swift’s
  18   equity position thereby taking control of Swift’s remaining assets subject to its remaining
  19   debts. This scenario does not prove Swift was solvent on the Transaction Date.
  20               Lyon points to Swift’s 121 Certificate as having a value of $4 - $6 million on the
  21   Transaction Date. However, his support for that value is very thin. He points to no
  22   comparable sales, or an analysis of the cost to obtain a 121 certificate or anything
  23   resembling the income approach of valuation. However, Lyon correctly notes that all the
  24   comparable sales identified by Spindler were sales of 121 certificates and related assets
  25   by non-operating entities in bankruptcy. Presumably none of those sales came with the
  26   478
             Trial Ex. 051, p. 7.

                                                        99
Case 2:14-ap-00534-DPC               Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31      Desc
                                    Main Document    Page 107 of 174
   1   required 5 Wisemen or with customer contracts. However, armed with its book of
   2   business and its 5 Wisemen, in 2011 Swift was losing copious amounts of money. It
   3   needed to sell that business or shut its doors.
   4          Having rejected the methodology behind Lyon’s solvency analysis and his
   5   conclusion that Swift was solvent immediately before and after the Transaction Date, the
   6   Court turns to Spindler’s solvency analysis. While this Court finds Lyon is much more
   7   knowledgeable and experienced than Spindler in the aviation business, this does not
   8   necessarily make Lyon more qualified or knowledgeable than Spindler in the valuation of
   9   an aviation intangible asset. Lyon’s stock in trade is his financial acumen, his business
  10   savvy, his capable service on corporate boards, and his value as a turnaround professional.
  11   Spindler, on the other hand, is a long tenured, very experienced traditional valuation
  12   expert. His report addresses the three valuation methods and concludes the Market
  13   Approach provides the most useful insights into valuation of Swift’s 121 Certificate.
  14          The comparable sales which the Spindler Report identifies are relatively close in
  15   time to the Transaction Date but all involve liquidation sale values not going concern
  16   values, even though Spindler acknowledges going concern value is the appropriate view
  17   to take concerning the Transaction. The Court is not persuaded that bankruptcy sales are
  18   “generally comparable” to the Transaction but it must be remembered that in the Fall of
  19   2011, Moyes and Burdette were prepared to shut Swift down if they could not find a buyer.
  20   Were Swift to have shut down, there would presumably have been a liquidation of its
  21   assets either in or outside the bankruptcy arena.
  22          Spindler adequately explains why the Arrow, Ryan and Sky King bankruptcy sales
  23   of entities holding 121 certificates are germane to a valuation of Swift’s 121 Certificate.
  24   Of course, Spindler’s analysis does not provide an unassailable valuation of the 121
  25   Certificate. Intangible assets are always difficult to value and the values ascribed cannot
  26   be attained with absolute certainty. That said, the Court, finds Spindler’s valuation of

                                                    100
Case 2:14-ap-00534-DPC       Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                            Main Document    Page 108 of 174
   1   Swift’s 121 Certificate to be more disciplined, more supported by verified facts and
   2   circumstances, more likely to accurately identify the Transaction Date value of this
   3   important asset.
   4              Moyes and Burdette testified that the Swift 121 Certificate cost about $5 million to
   5   acquire from the FAA and place into operation. This Court finds their testimony not
   6   credible nor is it borne out by Swift’s own books. The fully amortized value of the 121
   7   Certificate was historically booked by Swift at $1,484,268. Under the Internal Revenue
   8   Code § 263A, applicable regulations and GAAP, the cost of acquiring a long-term
   9   depreciable asset is to be capitalized, not entirely expensed in the year it is acquired. Swift
  10   only capitalized $1.4 million to obtain the 121 Certificate. The Court finds Swift did not
  11   spend over $1.4 million to acquire this capital asset, the 121 Certificate. Even if this
  12   finding is incorrect, whatever amount Swift paid to acquire the 121 Certificate occurred
  13   five to six years earlier and well before the “apocalypse” which Burdette indicated so
  14   dramatically impacted Swift’s aviation business. Swift’s 121 Certificate acquisition cost
  15   provided no meaningful support for Defendants’ contention that the 121 Certificate was
  16   worth $5 to $7 million on the Transaction Date. Testimony from Moyes and Burdette did
  17   not persuade the Court that it cost Swift more than this to put its 121 Certificate in service.
  18   If Swift did spend more than $1,484,268 to put the 121 Certificate into service, the
  19   testimony of Moyes and Burdette did not persuade this Court as to what that amount was
  20   or to what degree those expenses (as opposed to capitalized costs) were actually expenses
  21   incurred by Swift which could be directly attributable to the acquisition of the 121
  22   Certificate.
  23              This Court finds Spindler’s $800,000 fair market valuation of the 121 Certificate
  24   closely accounts for the market value of the 121 Certificate on the Transaction Date. The
  25   parties stipulated, 479 the experts agreed and this Court finds that the 121 Certificate
  26   479
             DE 463, p. 13 in the JTPS at ¶ 70.

                                                       101
Case 2:14-ap-00534-DPC              Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31       Desc
                                   Main Document    Page 109 of 174
   1   “cannot simply be transferred on purchase.” One must either acquire ownership in a
   2   company that already owns a certificate or obtain a certificate from the FAA. This fact,
   3   of course, greatly impacted the marketability of Swift’s 121 Certificate. The Court finds
   4   Spindler’s valuation of the 121 Certificate closely approximates the fair market value of
   5   that Swift asset on the Transaction Date.
   6            The Court also finds Spindler’s receivables and payables adjustments are
   7   appropriate. The Court finds Spindler’s failure to include adjustments for the value of
   8   Swift’s contracts or for the use of Swift’s name is also appropriate. The Court is persuaded
   9   that, while Swift’s contracts with its sporting team customers had value well before the
  10   Transaction Date and that some of those contracts had value after the Petition Date, on the
  11   Transaction Date those contracts were causing Swift to incur massive losses, so massive
  12   that Moyes and Burdette were prepared to shut down Swift if it could not be quickly
  13   sold. 480 As to the “Swift Air” name or the “flyswiftair” domain name, under the Purchase
  14   Agreement, once SAM obtained its own 135 certificate, SAM would be entitled to use the
  15   name “Swift Air” and the domain name “flyswiftair.” 481 This suggests to the Court that
  16   Buyers’ right to use the name Swift was, at best, short lived and of little value to the
  17   Buyers.
  18            Beyond the experts’ reports, the Trustee points to several other items in the record
  19   which he claims supported a finding that Swift was insolvent on the Transaction Date.
  20   For example, Ehrlich’s Red Flag Email at ¶ 53 flatly acknowledges SAG was insolvent in
  21   November 2011. The Trustee holds up Ehrlich’s comment as proof of Swift’s insolvency
  22   on the Transaction Date. The Court does not find Ehrlich’s comment particularly helpful
  23   on the question of Swift’s insolvency since Ehrlich references SAG’s insolvency but Swift
  24
       480
  25       The fact that three of the six sporting team contracts were rejected by Debtor after its bankruptcy filing suggests
       that even months after the Transaction Date those rejected contracts were of no value to (or a drain upon) the Debtor’s
  26   121 Business.
       481
           Trial Ex. 006, page 2, ¶ 3.

                                                               102
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document    Page 110 of 174
   1   was only one of four entities owned by SAG, the other three affiliated entities being
   2   Services, Sales (then defunct) and SAVM (also then defunct). Moreover, Ehrlich is not
   3   clear as to whether he was measuring insolvency based on book value or fair market value.
   4              Next, the Trustee also points to SAG’s 2011 tax filings and Debtor’s bankruptcy
   5   schedules as supporting a finding of Swift’s insolvency. That tax return does refer to
   6   SAG’s “insolvancy” and the Debtor’s bankruptcy schedules do reflect a zero value of the
   7   121 Certificate. Neither of these facts are binding on the parties or even persuasive to the
   8   Court. It is not clear whether these documents are referencing book value or fair market
   9   value.
  10              The Trustee references testimony of Forry and Conry in support of his case that
  11   Swift was insolvent at the Transaction Date. Forry testified that Swift had negative equity
  12   of $3,259,968 on November 30, 2011. As noted in §VII(B(1)(e), this Court does not put
  13   much stock in this testimony nor does it particularly bear on a fair market value of Swift’s
  14   assets or liabilities at that time. As to Conry, the Trustee notes that, in August 2012, Conry
  15   signed a declaration 482 supporting Debtor’s proposed sale of its assets to Fowler for $1.1
  16   million, 483 free and clear of Debtor’s obligations. The Trustee contends this shows Debtor
  17   was massively under water in August 2012 and likewise had to be insolvent on the
  18   Transaction Date. Defendants point out, (a) the $1.1 million proposed sale was just an
  19   opening offer and could have been out bid, (b) the proposed Fowler sale never came to
  20   bear fruit, (c) this proposed sale was eight months after the Transaction Date and (d) much
  21   water had flowed under the bridge since the Transaction. Nevertheless, the Court finds
  22   that Debtor’s willingness to sell its assets as a going concern for only $1.1 million
  23   (including the 121 Certificate, etc.) suggests that Spindler’s opinion that Swift was
  24   insolvent on the Transaction Date may have understated the magnitude of that insolvency.
  25
       482
  26         Trial Ex. 209. See also FN 346.
       483
             See § VI(B)(2)(a).

                                                      103
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31       Desc
                                  Main Document    Page 111 of 174
   1          Defendants suggest that the Tax Note from SAG and SAM to New Swift added
   2   value to New Swift. The Court disagrees. SAG had no ability to pay on the Tax Note and
   3   SAM was a newly formed entity with no apparent capitalization. Moreover, no payments
   4   were ever made on the Tax Note. That Tax Note was eventually torn up.
   5          Finally, while Defendants note that the ongoing 121 Business operations of Swift
   6   had value on the Transaction Date and that Swift’s 5 Wisemen were a part of that value,
   7   the Court finds such values are all subsumed within the 121 Certificate value found by
   8   Spindler. The fact that Spindler’s market research only pointed to 121 certificates where
   9   the owner was in bankruptcy and not operating under their 121 certificates only suggests
  10   to the Court that, in and around December 2011, there was little or no market for fully
  11   operational 121 businesses similar to Swift’s. The sales identified by Spindler were all
  12   preceded by pre- and post-bankruptcy efforts by those airlines to sell their businesses as
  13   fully operational 121 businesses. Each of those sellers could not obtain buyers despite
  14   concerted and professionally led efforts to do so. The Court, therefore, finds Spindler’s
  15   market valuation of Swift’s 121 Certificate at $800,000 necessarily accounts for and
  16   subsumes the market value of Swift’s 5 Wisemen and its ongoing airline business
  17   “goodwill” on the Transaction Date.
  18          Having read all the reports of these two experts and having heard their testimony
  19   at trial, the Court is satisfied that, at the time of the Transaction, Swift’s 121 Certificate
  20   had a fair market value of less than $800,000.          Swift’s insolvency existed on the
  21   Transaction Date even if the 121 Certificate was worth double the $800,000 market value
  22   found by Spindler. With or without Spindler’s $1,342,499 downward adjustment of the
  23   value of Swift’s accounts receivable or his $1,200,000 upward adjustment of Swift’s
  24   payables, Swift was insolvent immediately before and after the Transaction. That said,
  25   this Court finds Spindler’s adjustments to Swift’s payables and receivables were
  26   appropriate.

                                                    104
Case 2:14-ap-00534-DPC       Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31             Desc
                            Main Document    Page 112 of 174
   1           New Swift found itself needing to file bankruptcy within six months of the
   2   Transaction. After nearly two years in bankruptcy the Debtor finally righted the ship after
   3   acquiring in excess of $6 million in financing from Nimbos, shedding numerous
   4   unfavorable customer contracts, shedding all of its debt by creating a $500,000 creditors’
   5   pool from which creditors were to be paid and vastly reducing the monthly lease payments
   6   on the 801 and 802 airplane leases. These are further indications of how far insolvent
   7   Swift was on the Transaction Date and how much further insolvent it became over the
   8   next two years.
   9           The Court finds Swift was insolvent on the Transaction Date.
  10

  11                   4.       Defenses
  12                            a.      Contemporaneous New Value
  13           Section 547(c) provides defenses to otherwise avoidable preferential transfers. One
  14   such defense is the contemporaneous exchange for new value. Section 547(c) states:
  15                   (c) The trustee may not avoid under this section a transfer –
                              (1) to the extent that such transfer was –
  16                                  (A) intended by the debtor and the creditor to or for
                                      whose benefit such transfer was made to be a
  17
                                      contemporaneous exchange for new value given to the
  18                                  debtor; and
                                      (B) in fact a substantially contemporaneous
  19                                  exchange[.]
  20   11 U.S.C. § 547(c)(1).
  21           The principle behind the contemporaneous exchange for new value defense is that
  22   a transfer of new value does not result in the depletion of the estate’s assets to the detriment
  23   of other creditors. 484 To accomplish this purpose, “[a] court must measure the value given
  24   to the creditor and the new value given to the debtor in determining the extent to which
  25
       484
  26      In re JWJ Contracting Co., Inc., 287 B.R. 501, 506 (9th Cir. BAP 2002) (citing In re Gem Constr. Corp. of
       Virginia, 262 B.R. 638, 645 (Bankr. E.D. Va. 2000)).

                                                           105
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                      Desc
                               Main Document    Page 113 of 174
   1   the trustee may void a contemporaneous exchange.” 485 Value should be measured at the
   2   time of the transfer. 486 New value is defined in § 547(a)(2):
   3                     “[N]ew value” means money or money’s worth in goods, services,
                         or new credit, or release by a transferee of property previously
   4                     transferred to such transferee in a transaction that is neither void nor
   5                     voidable by the debtor or the trustee under any applicable law,
                         including proceeds of such property, but does not include an
   6                     obligation substituted for an existing obligation;
   7   11 U.S.C. § 547(a)(2).
   8            Section 547(a)(2)’s definition of “new value” is exclusive because of the use of the
   9   word “means.” 487           Section 102(3) states that “‘includes’ and ‘including’ are not
  10   limiting …” and Congress did not use either word in the definition of “New Value.” If
  11   Congress had intended to create an open-ended definition for “new value,” they would
  12   have used the word “includes” instead of “means.” 488 Instead, Congress created an
  13   exclusive definition for new value. 489
  14            The new value provided to a debtor does not need to go directly to the debtor but
  15   may instead go to third party creditors if the benefit is to the debtor. 490 For the purposes
  16   of § 547, new value must confer some tangible economic value on the debtor. This view
  17   is consistent with the purpose the new value defense serves – replenishing the debtor’s
  18   estate. 491 Although release of or credit on a debtor’s preexisting obligation does not
  19

  20
       485
           In re Nucorp Energy, Inc., 902 F.2d 729, 733 (9th Cir. 1990) (citing In re Jet Florida Systems, Inc., 861 F.2d 1555,
  21
       1558-59 (11th Cir. 1988)).
       486
           In re Grand Chevrolet, Inc., 25 F.3d 728, 733 (9th Cir. 1994).
  22   487
           See In re Energy Co-op. Inc., 832 F.2d 997, 1003 (7th Cir. 1987).
       488
           Id.
  23   489
           Id. (citing 1 L. King, Collier on Bankruptcy ၁>@DW-15 (15h ed. 1987)).
       490
           In re Laguna Beach Motors, Inc., 148 B.R. 322, 324 (9th Cir. BAP 1992) (citing In re Bellanca Aircraft Corp.,
  24   850 F.2d 1275, 1280 (8th Cir. 1988).
       491
           In re Phoenix Restaurant Group, Inc., 316 B.R. 671, 680 (Bankr. M.D. Tenn. 2004) (citing In re Aero-Fastener,
  25   Inc., 177 B.R. 120, 137 (Bankr. D. Mass. 1994); In re Fuel Oil Supply & Terminaling, Inc., 837 F.2d 224, 229-31 (5th
       Cir. 1988); In re Hatfield Elec. Co., 91 B.R. 782, 786 (Bankr. N.D. Ohio 1988); In re Nucorp Energy, Inc., 80 B.R.
  26   517, 519 (Bankr. S.D. Cal. 1987), aff’d, 902 F.2d 729 (9th Cir. 1990); In re Jet Florida Sys., Inc., 841 F.2d 1082, 1084
       (11th Cir. 1988)).

                                                                106
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                              Desc
                                 Main Document    Page 114 of 174
   1   typically fall within the definition of “new value,” 492 if the debtor is released of an
   2   obligation owed to a unrelated third party, such a release constitutes “new value.” 493
   3           The party asserting a contemporaneous exchange for new value defense “has the
   4   burden of proving that the parties intended the transfer to be a contemporaneous exchange
   5   for new value, that the exchange was in fact contemporaneous, and that new value was
   6   given.” 494
   7           In the case at bar, any new value supplied by Defendants to New Swift or the
   8   Debtor occurred post-Transaction Date. The promise to pay new value was not itself new
   9   value. 495
  10           Penrod testified that Trial Ex. 238 was a spreadsheet created to aid in the process
  11   of paying the 135 Non-Related Party Payables. 496 The spreadsheet explicitly shows that
  12   SAM’s payment of 135 Non-Related Party Payables did not actually begin until early
  13   2012 and continued through August 2012. 497 This spreadsheet demonstrates that any new
  14   value provided to Debtor or New Swift was not contemporaneous with the Transaction
  15   and, therefore, cannot fall within the § 547(c)(1) defense. 498 Defendant’s failed to sustain
  16   their burden of proving their contemporaneous new value defense.
  17

  18

  19

  20   492
           In re Chase & Sanborn Corp., 904 F.2d 588, 596 (11th Cir. 1990) (stating that if “new value” included credit
       towards antecedent debts, § 547 would be “rendered a tautological nullity.”)
  21   493
           In re Bellanca Aircraft Corp., 850 F.2d 1275, 1280 (8th Cir. 1988).
       494
           In re JWJ, 287 B.R. at 510 (citing In re Marino, 193 B.R. 907, 913 (9th Cir. BAP 1996)). See also 11 U.S.C.
  22   §547(g).
       495
            See In re Teligent, Inc., 315 B.R. 308, 317 (Bankr. S.D.N.Y. 2004) (explaining that “[a] promise of future
  23   services…does not constitute ‘new value.’”); See also Northwest Bank Worthington v. Ahlers, 485 U.S. 197 (1988)
       (discussing “new value” exception to absolute priority rule and stating that “[u]nlike ‘money or money’s worth,’ a
  24   promise of future services cannot be exchanged in any market for something of value to the creditors today.”).
       496
           Penrod testimony, on February 14, 2019 Trial Transcript, at page 35. DE 499.
       497
  25       Trial Ex. 238, column “Date.”
       498
           The parties submitted additional briefing on the issue of contemporaneous exchange of new value at DE 476 (Bench
  26   Memorandum Re: Defendants’ Contemporaneous Exchange for New Value and Subsequent New Value Defense) and
       DE 517 (Response to Trustee’s Bench Memorandum Re Preference Issues).

                                                              107
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                Main Document    Page 115 of 174
   1                              b.       Subsequent New Value
   2            Another defense claimed by Defendants to Plaintiff’s preferential transfer claims is
   3   the subsequent new value defense. Section 547(c)(4) provides:
   4            (c) The trustee may not avoid under this section a transfer –
                       (4) to or for the benefit of a creditor, to the extent that, after such
   5
                       transfer, such creditor gave new value to or for the benefit of the
   6                   debtor –
                              (A) not secured by an otherwise unavoidable security interest;
   7                          and
                              (B) on account of which new value the debtor did not make an
   8                          otherwise unavoidable transfer to or for the benefit of such
   9                          creditor;

  10   11 U.S.C. § 547(c)(4).
  11            There are two essential elements to a subsequent new value defense: (1) the creditor
  12   must give unsecured new value; (2) the new value must be given after the preferential
  13   transfer. 499 The new value does not need to be provided directly to the debtor to make this
  14   defense applicable. 500 Payments made to third-party creditors of the debtor can also be
  15   considered new value. 501 Similar to the rationale behind the defense of contemporaneous
  16   exchange for new value, the purpose behind the subsequent new value defense is to ensure
  17   that the estate is not unjustly depleted to the detriment of other creditors. 502 “Thus, the
  18   relevant inquiry under section 547(c)(4) is whether the new value replenishes the
  19   estate.” 503 The party asserting the “new value” defense must demonstrate that it provided
  20   unsecured new value after the preferential transfer. 504 Finally, “the text of § 547(c)(4)
  21   requires that the transfer of new value be from such creditor to whom the alleged
  22

  23
       499
           In re IRFM, Inc., 52 F.3d 228 (9th Cir. 1995).
  24   500
           In re Bellanca, 850 F.2d 1275, 1280 (8th Cir. 1988) (holding that the statute allows setoffs for new value given “to
       or for the benefit of the debtor.”).
       501
  25       Id.
       502
           Matter of Kroh Bros. Development Co., 930 F.2d 648, 652 (8th Cir. 1991).
       503
  26       Id.
       504
           In re IRFM, Inc., 52 F.3d at 231.

                                                                108
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                              Desc
                                 Main Document    Page 116 of 174
   1   preferential transfer was made.” 505 “The creditor-transferee, not a third party, must be the
   2   one to extend new value to the debtor.” 506
   3           Trustee contends Defendants failed to preserve the defense of subsequent new
   4   value. Defendants note that the same evidence supporting their contemporaneous new
   5   value defense supports their subsequent new value defense and, in any event, the Trustee
   6   was not surprised or prejudiced by permitting this defense. “New value” has long been
   7   asserted by Defendants as a defense to Plaintiff’s preference claims. Prior to trial, the
   8   Court denied Plaintiff’s efforts to preclude Defendants’ contemporaneous new value
   9   defense. 507 The Court agrees with Defendants that the evidence submitted by Defendants
  10   in support of their contemporaneous new value defense is the same evidence supporting
  11   their subsequent new value defense.                The Court found that timing issues preclude
  12   applicability of the former but now finds that same evidence supports the latter. Moreover,
  13   the Court finds the Plaintiff was not prejudiced or surprised by allowing the introduction
  14   of this evidence or permitting the Defendants to raise their subsequent new value defense
  15   at trial.
  16           Here, it is important to distinguish between the 135 Non-Related Party Payables
  17   and the 135 Related Party Payables. Defendants’ payment of the former constitutes “new
  18   value,” while Defendants agreeing to handle the latter is the exact type of release of or
  19   credit on a debtor’s preexisting obligation that would render § 547 preferences a
  20   “tautological nullity.” 508
  21           New value was provided to New Swift or the Debtor subsequent to the Transaction
  22   Date when paid $350,000 of the Balkans Claim was paid and when $746,509 of the 135
  23   Non-Related Party Payables was paid. 509 Trial Ex. 238 is the spreadsheet which Penrod
  24
       505
           In re Telsave Corp., 116 Fed.Appx. 91 (9th Cir. 2004).
       506
  25       Id.
       507
           DE 472, the Preference MSJ Interim Order, ¶ 13.
       508
  26       In re Chase & Sanborn Corp. at 596. See also supra FN 492.
       509
           Trial Ex. 238.

                                                            109
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                               Main Document    Page 117 of 174
   1   testified shows that 135 trade payables were paid after the Transaction. However, this
   2   spreadsheet does not distinguish between related and unrelated payables. The spreadsheet
   3   includes the following:
   4                        (1) Payments to “Swift Aviation” of $7,090.95
   5                        (2) Payments to “Swift Services” of $112,733.99
   6                        (3) Payments to “Swift” of $34,062.87 and
   7                        (4) Payments to “Transjet” of $4,662.30
   8   These 135 Related Party Payables paid total $158,550. Because they are payments to
   9   insiders of Swift, these payments must be subtracted from the $905,059 asserted as new
  10   value. This leaves a total of $746,509 in subsequent “new value” in the form of 135 Non-
  11   Related Party Payables paid after the Transaction Date. New Swift and/or Debtor also
  12   received subsequent new value after the Transaction Date when $350,000 of the Balkans
  13   Claim was paid. 510
  14               At oral argument on December 3, 2019, Plaintiff’s counsel posited the following
  15   hypothetical concerning the value of a subsequent contribution of New Value:
  16               Unsecured creditors are to receive $0.33 on their dollar claim in a chapter 7. Pre-
  17   petition a preference defendant satisfied $1 million of Debtor’s third party unsecured debts
  18   after having itself received an avoidable preferential transfer. Is the subsequent new value
  19   (1) $1 million or (2) is it $333,333 because that is what unsecureds are to receive in the
  20   chapter 7 or (3) is it yet a different number? Does it make a difference that the subsequent
  21   new value transferred by the preference defendant results in an increase in a debtor’s assets
  22   as opposed to a reduction in a debtor’s liabilities? The change to the debtor’s net worth is
  23   mathematically the same. The cash outlay by the preference defendant is also the same
  24   whether that defendant hands $1 million in cash to the debtor as opposed to directly paying
  25   $1 million of that debtor’s liabilities. However, the difference to the creditors of the
  26   510
             Trial Ex. 47 at 4.

                                                        110
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                  Main Document    Page 118 of 174
   1   ultimate chapter 7 estate is one-third of the $1 million. This Court finds that new value is
   2   measured by the money paid to or for the benefit of the debtor which is important, not the
   3   net benefit that new value conferred upon debtor’s creditors.
   4           All this being said, the plain language of § 547(c)(4) “requires that the transfer of
   5   new value must be from such creditor to whom the alleged preferential transfer was made.
   6   The creditor-transferee, not a third party, must be the one to extend new value to the
   7   debtor.” 511 Here, SAM provided the new value. 512 No evidence was admitted suggesting
   8   that Moyes provided any new value. Furthermore, the subsequent new value defense only
   9   applies to preference defendants for whom liability is based on § 547. Here, SAM’s
  10   liability is not based on § 547, but instead, is based on subsequent transferee liability under
  11   § 550(a)(2).
  12           Defendants did not provide new value to New Swift or the Debtor when they agreed
  13   to handle the 135 Related Party Payables because ($11,747,390) those were debts owed
  14   to the Defendants and their Affiliates which were satisfied in consideration of Swift’s
  15   transfer of the 135 Related Party Receivables to the Defendants. In other words, this was
  16   simply satisfaction of an antecedent debt owed by Debtor to the Defendants.
  17           As a part of the Transaction, SAG and SAM agreed to indemnify New Swift on the
  18   135 Related Party Payables which they were agreeing to handle. 513 SAG was just a
  19   holding company, had no assets other than ownership of certain Affiliates and never had
  20   money to pay anything or any bank accounts from which it could pay anyone. 514 SAM
  21   was a newly formed entity which, on the Transaction Date, had nothing to satisfy its
  22

  23
       511
           In re Telsave Corp., 116 Fed.Appx. 91 (9th Cir. 2004).
  24   512
           Although Penrod’s spreadsheet (Trial Ex. 238) identifies “SAG” as the payor, her testimony made it clear that
       payments were made by SAM. SAG had no accounts from which it could pay anyone.
       513
  25       Trial Ex. 003.
       514
           The Court notes that Trial Ex. 238 shows SAG as the “payor” for a substantial number of the 135 Non-Related
  26   Party Payables but maintains that this could not be the case because SAG was just a holding company with no ability
       to pay debts.

                                                              111
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                Main Document    Page 119 of 174
   1   indemnity liability. SAM’s indemnity Erhlich recognized as “not worth much.” 515 This
   2   Court finds the SAG and SAM indemnities provided no additional new value
   3   (contemporaneous or subsequent) to New Swift.
   4           The fact that Balkan and the 135 Non-Related Party Payables may themselves
   5   received preferential transfers is not at issue in this case. SAM paid value of $1,096,509
   6   to reduce New Swift’s or Debtor’s obligations to those Non-Parties.                            This reduced
   7   liabilities by $1,096,509 and increased owner’s equity by the same amount. 516
   8           To summarize, SAM provided subsequent new value when it satisfied Debtor’s 135
   9   Non-Related Party Payables. Further, SAM provided subsequent new value when it
  10   satisfied $350,000 of the Balkans Claim. Both the satisfied 135 Non-Related Party
  11   Payables and payments toward the Balkans Claim “replenished” the estate by virtue of
  12   decreasing Debtor’s liabilities. Had Moyes paid these amounts at the time the Transaction
  13   closed, Moyes would have a contemporaneous new value defense but since it was only
  14   promised to later pay these amounts, the new value benefited the Debtor only at the time
  15   these Swift Payables were actually satisfied. Had Moyes or Transjet (not SAM) paid this
  16   subsequent new value, they could have availed themselves of this defense because they
  17   were all initial transferees. Since SAM was neither a creditor of Swift’s nor a preference
  18   defendant but, rather, a subsequent transferee defendant under § 550(a)(2), the subsequent
  19   new value defense is not available to SAM, even though it paid $1,096,509 of New Swift’s
  20   or the Debtor’s debts. Moyes Trust is denied this defense because it was neither a Swift
  21   creditor nor did it pay any new value to or for the benefit of Swift.
  22

  23

  24

  25
       515
          Trial Ex. 066, ¶ 49.
       516
  26      This is not to say these new value payments made New Swift solvent. Rather, this new value reduced the amount
       of New Swift’s negative equity.

                                                            112
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                         Desc
                               Main Document    Page 120 of 174
   1                             c.       Transjet Setoff or Recoupment
   2           On February 13, 2019, the Court issued the Preference MSJ Interim Order. 517 In
   3   ¶ 12, at pages 6 and 7, the Court stated:
   4           The Defendants timely raised the defenses of setoff and recoupment with
               respect to the receivables owed to the Debtor by the Transjet Subsidiaries,
   5
               and with respect to the Transjet Payables the Debtor owed to the Transjet
   6           Subsidiaries. For the reasons set forth in the Bench Ruling, the Motions, and
               in related documents, however, the Defendants have not met their burden of
   7           proof to establish the affirmative defenses of setoff and recoupment. The
               defenses of setoff and recoupment are hereby denied as to the Transjet
   8           Receivable and Transjet Payables. 518
   9

  10           In denying the defense of setoff, the Court primarily relied on the operating and
  11   management agreement between Swift and Transjet 1 and 2. 519 Specifically, under Section
  12   4 of the management agreement (titled “Compensation”) and subsection b. (titled
  13   “Payment”), Swift and Transjet agreed to the following:
  14            All payments now or hereunder due or payment to [Swift] from [Tranjset]
                shall be paid without offset, abatement, counterclaim, withholding, setoff or
  15            reduction for any reason whatsoever. 520
  16           Defendants assert that such amounts were customarily setoff against each other at
  17   the end of each month. 521 Defendants argue that, although the contractual terms do not
  18   allow for a setoff, the parties customary practice was to do just that. However, the Court
  19   expressly addressed this argument by referencing “the reasons set forth in the Bench
  20   Ruling.” Again, the Court relied on the operating and management agreement between
  21   Swift and Transjet 1 and 2. Section 14, subsection a. (titled “Entire Agreement”) states:
  22
       517
           DE 472.
  23   518
           Id. at pages 6 – 7.
       519
           The operating agreements between Swift and Transjet 1 and Swift and Transjet 2 were attached to Plaintiff’s
  24   statement of facts in support of motion for summary judgment re: Transjet account receivable, filed at DE 340, Ex. 4.
       520
           Id. at page 9.
       521
  25       Defendants rely on the testimony of Huska for this argument (Question: “So this – and that’s the activity we were
       talking about before where Swift Air and Transjet would clear their accrued receivables and payables against each
  26   other at the end of each month?” Answer: “Correct.”) See February 13, 2019 Trial Transcript at page 223 lines 19 –
       23. DE 495.

                                                               113
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 121 of 174
                  This agreement constitutes the entire agreement and understanding between
   1
                  the parties concerning the subject matter hereof, and supersedes all prior
   2              negotiations, proposal, discussions, agreements, letters of agreement and
                  understanding with respect to such subject matter. NO TERM OR
   3              PROVISION OF THIS AGREEMENT MAY BE CHANGED, WAIVED,
                  DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN
   4
                  WRITING EXPRESSED TO BE A SUPPLEMENT TO OR AMENDMENT
   5              OF THIS AGREEMENT SIGNED BY THE PARTIES…

   6              The Court went on to determine that there was no modification to the operating and
   7   management agreement and that contractually Defendants were barred from asserting a
   8   setoff defense. Defendants did not present any evidence at trial indicating there was a
   9   written modification to the operating and management agreement and, therefore, this
  10   Court’s previous ruling on the setoff defense will not be altered.
  11              As for the defense of recoupment, the Court agreed with Plaintiff’s argument that
  12   recoupment was not an appropriate defense under these circumstances. The Court barred
  13   the recoupment defense and sees no reason to now alter that earlier ruling.
  14

  15                      5.    Transferee Liability
  16              As noted in the legal analysis set forth in § VII(A)(1), when a transfer is avoided
  17   under § 547, the Court looks to § 550 to establish liability. Section 550 requires distinct
  18   treatment for initial transferees and immediate or mediate transferees. In re Bullion
  19   requires transferees of a preferential transfer to have “dominion” over the asset transferred.
  20              The Transaction involved a transfer of the 135 Related Party Receivables from
  21   Swift to SAG, then from SAG to Moyes, the Moyes Trust and Transjet. For purposes of
  22   transferee liability under § 550, SAG was a “mere conduit.” 522 Moyes, the Moyes Trust
  23   and Transjet were the initial transferees: (a) Moyes for the SAVM Receivable; (b) the
  24   Moyes Trust for the Redeye Receivable, Briad Receivable and SME Receivable; and (c)
  25   Transjet for the Transjet Receivables. In other words, using the language from the
  26   522
             See supra FN 41.

                                                       114
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31         Desc
                                Main Document    Page 122 of 174
   1   Supreme Court’s decision in Merit Management Group LP, the “relevant transfers” are
   2   from Swift to (a) Moyes, (b) the Moyes Trust and (c) Transjet. SAM was the immediate
   3   transferee of the Redeye Receivable, Briad Receivable and SME Receivable. Moyes was
   4   the mediate transferee of the Redeye Receivable and Briad Receivable. Finally, Redeye
   5   was the mediate transferee of the Redeye Receivable and Briad Receivable.
   6           The SAVM Receivable was transferred to Moyes and for Moyes’ benefit. Moyes
   7   “put the money to his own purposes” when Moyes increased the amount owed to him
   8   under the SAVM Note by the exact amount of the SAVM Receivable which was
   9   transferred to him. 523 This satisfies the “dominion” test articulated by the Ninth Circuit in
  10   In re Bullion. 524 Once Moyes directed the SAVM Receivable to be applied to the SAVM
  11   Note, Moyes controlled the SAVM Receivable being transferred and used the asset for his
  12   own benefit. 525
  13           The Moyes Trust was the initial transferee of the Redeye Receivable, the Briad
  14   Receivable and the SME Receivable. The Moyes Trust put these assets to its purposes
  15   when it caused all these receivables to be transferred to SAM, an entity 100% owned by
  16   the Moyes Trust. In doing so, the Moyes Trust exercised the sort of “dominion” required
  17   by the In re Bullion test.
  18           Transjet was the initial transferee of the Transjet Receivables. The Transjet
  19   Receivables were transferred to Transjet and applied against the Transjet 135 Payable.
  20   That left $103,125 still owed on the Transjet 135 Payable. This Transjet Surplus was then
  21   used to pay down an amount owed by Transjet to Moyes. 526 Transjet put the Transjet
  22   Receivables to its own use by using them to pay down the Transjet 135 Payable. In doing
  23   so, Transjet exercised over the Transjet Receivables the sort of “dominion” required by
  24
       523
  25       See supra FN 29.
       524
           See supra FN 402.
  26
       525
           See supra FN 29. See also Trial Ex. 243. See also -376DW'(SDJH၁
       526
           See Declaration of Forry attached as Exhibit C to DE 381.

                                                              115
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31             Desc
                                Main Document    Page 123 of 174
   1   the In re Bullion test. The Transjet Surplus which was transferred to Moyes certainly
   2   worked to his benefit but must not be included in the measurement of preference damages
   3   for which Moyes is to be held liable because that transfer was of Transjet assets and not
   4   as a mediate transfer of Swift assets.
   5           SAM was the mediate transferee of the Redeye Receivable, the Briad Receivable
   6   and the SME Receivable. SAM exercised the necessary “dominion” over these account
   7   receivables. First, SAM collected the SME Receivable in its entirety and presumably put
   8   those funds to its own use. 527 Second, SAM exercised its dominion by transferring the
   9   Redeye Receivable and Briad Receivable to Moyes.
  10           Moyes was the mediate transferee of the Redeye Receivable and the Briad
  11   Receivable because these transfers were made for the benefit of Moyes and were
  12   eventually used to increase Moyes Redeye capital account in the amount of $5,823,090.528
  13   Again, Moyes put the Redeye Receivable and the Briad Receivable “to his own purposes”
  14   and exercised the requisite “dominion” over the assets being transferred, all in satisfaction
  15   of the In re Bullion test. Redeye also exercised the requisite “dominion” over the Redeye
  16   Receivable when it was applied by Redeye to amounts it owed Swift.
  17

  18                   6.       Conclusions Regarding Preference Causes of Action
  19           The Transaction resulted in the transfer of Swift’s 135 Business to SAM and its
  20   135 Related Party Receivables to SAG. Since SAG was merely a conduit, those 135
  21   Related Party Receivables were passed on to the Moyes Trust, Transjet or Moyes.529
  22   Moyes Trust was the initial transferee of the SME Receivable, Briad Receivable and
  23   Redeye Receivable within the meaning of § 550(a)(1). Transjet and Moyes were the initial
  24
       527
           See infra FN 537.
  25   528
           -376S၁.
       529
           In the case of the SAVM Receivable, SAG passed that receivable directly to Moyes. The Transjet Receivables
  26   were passed by SAG to Transjet. The remainder of the 135 Related Party Receivables went from SAG to Moyes
       Trust.

                                                           116
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                       Desc
                               Main Document    Page 124 of 174
   1   transferees of the Transjet Receivables and the SAVM Receivables, respectively. SAM
   2   was the immediate transferee from Moyes Trust of the Briad, Redeye and SME
   3   Receivables, within the meaning of § 550(a)(2). Moyes was the mediate transferee from
   4   SAM of the Redeye and Briad Receivables. Redeye was the mediate transferee from
   5   Moyes of the Redeye and Briad Receivables. These transfers were made to or for the
   6   benefit of Moyes and/or some of his Affiliates who held claims against Swift. These
   7   transfers resulted in the payoff or write off of antecedent debts. 530 The Affiliates who
   8   owed these antecedent debts were Moyes, Sales, Services and the Transjet Subsidiaries,
   9   all of whom were “insiders” of Swift, within the meaning of § 101(31) of the Bankruptcy
  10   Code.
  11           Swift was insolvent (within the meaning of § 101(32)) at the time of the
  12   Transaction. New Swift was insolvent immediately after the Transaction. These transfers
  13   to Swift’s insiders occurred within one year of Debtor’s Petition Date. These transfers
  14   (1) resulted in Moyes Trust receiving the Redeye Receivable, Briad Receivable and the
  15   SME Receivable, which receivables collectively totaled $5,817,857 on the Transaction
  16   Date; (2) passed to SAM the Redeye Receivable, Briad Receivable and SME Receivable
  17   which receivables collectively totaled $5,817,857 on the Transaction Date; (3) enabled
  18   Moyes to gain possession of the Transjet Surplus, the SAVM Receivable, Briad
  19   Receivable and Redeye Receivable which receivables were used to pay off Swift’s
  20   obligations to him on the Moyes Note, 531 reduce Transjet’s obligations to him 532 and
  21   enabled Moyes to increase his capital account at Redeye by $5,228,237; 533 (4) resulted in
  22   Transjet paying off the amount Swift owed on the Transjet 135 Payable, 534 and (5) resulted
  23   in Redeye receiving the Briad Receivable and the Redeye Receivable, which in turn
  24
       530
           Also described as the 135 Related Party Payables.
       531
  25       Swift’s obligation on the Moyes Note Payable totaled $4,762,395 on the Transaction Date.
       532
           The Transjet obligation to Moyes was reduced by $103,125, i.e. by the Transjet Surplus.
       533
  26       The amount of the Briad Receivable ($1,053,936) plus the Redeye Receivable ($4,174,301).
       534
           On the Transaction Date, the Transjet 135 Payable totaled $1,905,792.

                                                             117
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                      Desc
                               Main Document    Page 125 of 174
   1   (a) eliminated Redeye’s payable to Swift and (b) increased Redeye’s assets by the amount
   2   of the Briad Receivable. These transfers to or for the benefit of these Affiliates enabled
   3   them to obtain more than they would have received had they not received these transfers
   4   and Swift was instead liquidated under Chapter 7 of the Bankruptcy Code. The Trustee
   5   has carried his burden of proof on his §§ 547 and 550 causes of action.
   6           As a part of the Transaction, SAG and SAM agreed to stand good for the 135 Non-
   7   Related Party Payables. They demonstrated to this Court’s satisfaction that $350,000 of
   8   the Balkans Claim and $746,509 of the 135 Non-Related Party Payables were paid down
   9   after the Transaction Date.           These payments were not contemporaneous with the
  10   Transaction so the Defendants’ § 547(c)(1) defense has not been satisfied. Rather, this
  11   new value of $1,096,509 was supplied to New Swift and/or Debtor subsequent to the
  12   Transaction. SAM made these new value payments. But SAM is liable under § 550(a)(2)
  13   not § 547. The subsequent new value defense is only available to a person liable under
  14   § 547. No § 547 defendant paid any new value. None of the Defendants are entitled to
  15   assert the § 547(c)(4) subsequent new value defense.
  16           Whether the SAVM Receivable was collectible on the Transaction Date is
  17   irrelevant for the purposes of this Court’s preference analysis. The SAVM Receivable was
  18   transferred to SAG and then to Moyes. This transfer resulted in a pay down of the Moyes
  19   Note. 535 Moyes’ books also reflect that the SAVM Note to Moyes was increased by the
  20   exact amount of the SAVM Receivable. 536                 The value of the SAVM Receivable was

  21   recognized by Moyes to be the full amount of SAVM Receivable. If the SAVM Note was

  22   ultimately uncollectible, the Court presumes (but does not affirmatively find) that Moyes
  23   wrote off this bad debt for his tax purposes. What the Court does find is that Moyes
  24

  25
       535
           On the Transaction Date, the balance on the Moyes Note totaled $4,762,360. See FN 58. The Moyes Note was
  26   paid off as a part of the Transaction.
       536
           See Trial Ex. 243and the JPTS (DE 463) at p. 11, ¶ 40. See also supra FN 29.

                                                          118
Case 2:14-ap-00534-DPC         Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                      Desc
                              Main Document    Page 126 of 174
   1   enjoyed the full amount of the SAVM Receivable when that Swift asset was transferred
   2   to him.
   3           As to the collectability of the remainder of the 135 Related Party Receivables, the
   4   parties do not contend these receivables were fully or partially uncollectible 537 nor would
   5   it matter as, among other things, the transfer of those receivables enabled Moyes and his
   6   Affiliates to (1) pay off all the 135 Related Party Payables, 538 (2) to increase Moyes’
   7   capital account with Redeye, 539 (3) to payoff the Transjet 135 Payable, 540 and (4) for SAM
   8   to obtain Swift’s 135 Business. 541
   9           Moreover, other than the SAVM Receivable, the Court previously determined that
  10   there were no issues regarding the collectability of the 135 Related Party Receivables.542
  11   The Court finds that the value of the 135 Related Party Receivables on the Transaction
  12   Date was $12,136,669 and that it is the value of such property that must be paid to the
  13   Trustee. Section 547(b) does not impose a limitation on the amount a trustee can avoid
  14   based on the antecedent debt for which the transfer was made for or on account of. Also,
  15   no such limitation is found in § 547(c). Here, although the 135 Related Party Receivables
  16   transferred exceed the antecedent debts for which the transfers were made for or on
  17   account of, the preference liability is based on the 135 Related Party Receivables, not the
  18   135 Related Party Payables. 543
  19           Under § 550(a) of the Bankruptcy Code, the Court orders that the Trustee may
  20   recover the following value from the following Defendants:
  21

  22
       537
           As to the SME Receivable, the record reflects that receivable was fully paid. See Forry’s Declaration, DE 381, Ex
  23   C., ¶ 8.
       538
           i.e., $11,747,393.
  24   539
           i.e., $5,228,237.
       540
           i.e., $1,905,794.
       541
  25       No evidence was introduced at trial to reflect the value of that 135 Business.
       542
           DE 472, the Preference MSJ Interim Order.
       543
  26       Again, the 135 Related Party Receivables which are the subject of this Order totaled $12,136,669. The 135
       Related Party Payables totaled $11,747,393. The difference is $403,848.

                                                               119
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 127 of 174
   1                    From the Moyes Trust:              the sum of $5,817,857, plus interest
   2                    From Transjet:                     the sum of $1,802,668, plus interest
   3                    From SAM:                          the sum of $5,817,857, plus interest,
   4                    From Moyes:                        the sum of $9,744,381, plus interest; and
   5                    From Redeye:                       the sum of $5,228,237, plus interest.
   6           The Moyes Trust is jointly liable with SAM for all of SAM’s liability and all of
   7   Redeye’s liability. Moyes and Redeye are also jointly liable for $5,242,806 of the Moyes
   8   Trust liability and the SAM liability. 544
   9

  10           B.       Fraudulent Transfers
  11                    1.       Legal Analysis
  12           Counts One and Two of the Complaint seek avoidance of allegedly fraudulent
  13   transfers and recovery of these transfers under 11 U.S.C. §§ 544, 548 and 550.
  14   Specifically, Count One seeks to avoid intentional and constructive fraudulent transfers
  15   from Swift to the Defendants (except Briad and Redeye) under both bankruptcy and state
  16   fraudulent transfer laws. Count Two seeks to avoid the transfer of the Briad Receivable
  17   and the Redeye Receivable to Moyes, Redeye, Briad and SAM because the Trustee
  18   contends such transfers were actual and constructively fraudulent transfers.
  19           The general purpose of § 548 is to protect creditors from the unfair depletion of the
  20   bankruptcy estate’s pool of assets. 545 Section 548 serves the goal of increased creditor
  21   dividends by avoiding fraudulent transfers and bringing property back into the estate for
  22   distribution. 546
  23           Section 548 grants a bankruptcy trustee the authority to recover fraudulent transfers
  24   made by the debtor within two years of filing the bankruptcy petition:
  25
       544
           Section 550(d) notes that the “trustee is entitled to only a single satisfaction . . . .”
       545
  26       Frontier Bank v. Brown (In re Northern Merchandise, Inc.), 371 F.3d 1056, 1059 (9th Cir. 2004).
       546
           Henry v. Lehman Commercial Paper, Inc. (In re First Alliance Mortg. Co.), 471 F.3d 977, 1008 (9th Cir. 2006).

                                                             120
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                Main Document    Page 128 of 174
              (a)(1) The trustee may avoid any transfer…of an interest of the debtor in
   1
              property…that was made…on or within 2 years before the date of the filing
   2          of the petition, if the debtor voluntarily or involuntarily –

   3          (A) made such transfer…with actual intent to hinder, delay, or defraud any
              entity to which the debtor was or became, on or after the date that such
   4          transfer was made…
   5          or
   6          (B)(i) received less than a reasonably equivalent value in exchange for such
              transfer or obligation; and
   7
              (ii)(I) was insolvent on the date that such transfer was made or such
   8          obligation was incurred, or became insolvent as a result of such transfer or
              obligation;
   9
              (II) was engaged in business or a transaction, or was about to engage in
  10
              business or a transaction, for which any property remaining with the debtor
  11          was an unreasonably small capital;

  12          (III) intended to incur, or believed that the debtor would incur, debts that
              would be beyond the debtor’s ability to pay as such debts matured; or
  13
              (IV) made such transfer to or for the benefit of an insider, or incurred such
  14          obligation to or for the benefit of an insider, under an employment contract
              and not in the ordinary course of business.
  15
              11 U.S.C. §548.
  16
              The Bankruptcy Code also permits a bankruptcy trustee to avoid pre-bankruptcy
  17
       fraudulent transfers using state fraudulent transfer laws. Section 544 states:
  18
              (a) The trustee shall have, as of the commencement of the case, and without
  19
              regard to any knowledge of the trustee or of any creditor, the rights and
  20          powers of, or may avoid any transfer of property of the debtor or any
              obligation incurred by the debtor that is voidable by—
  21          (1) a creditor that extends credit to the debtor at the time of the
              commencement of the case, and that obtains, at such time and with respect
  22          to such credit, a judicial lien on all property on which a creditor on a simple
  23          contract could have obtained such a judicial lien, whether or not such a
              creditor exists;
  24          (2) a creditor that extends credit to the debtor at the time of the
              commencement of the case, and obtains, at such time and with respect to such
  25          credit, an execution against the debtor that is returned unsatisfied at such
  26          time, whether or not such a creditor exists; or


                                                   121
Case 2:14-ap-00534-DPC      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                           Main Document    Page 129 of 174
   1
               (3) a bona fide purchaser of real property, other than fixtures, from the debtor,
   2           against whom applicable law permits such transfer to be perfected, that
               obtains the status of a bona fide purchaser and has perfected such transfer at
   3           the time of the commencement of the case, whether or not such a purchaser
               exists.
   4

   5           (b)(1) Except as provided in paragraph (2), the trustee may avoid any transfer
               of an interest of the debtor in property or any obligation incurred by the
   6           debtor that is voidable under applicable law by a creditor holding an
               unsecured claim that is allowable under section 502 of this title or that is not
   7
               allowable only under section 502(e) of this title.
   8
               (2) Paragraph (1) shall not apply to a transfer of a charitable contribution (as
   9           that term is defined in section 548(d)(3)) that is not covered under section
               548(a)(1)(B), by reason of section 548(a)(2). Any claim by any person to
  10
               recover a transferred contribution described in the preceding sentence under
  11           Federal or State law in a Federal or State court shall be preempted by the
               commencement of the case.
  12

  13           “The transfer of any interest in the property of the debtor … is voidable by the
  14   trustee in bankruptcy if the purpose of the transfer was to prevent creditors from obtaining
  15   satisfaction of their claims against the debtor by removing property from their reach.” 547
  16           Initially, a bankruptcy trustee seeking to avoid a fraudulent transfer has the burden
  17   of proving, by a preponderance of the evidence, that all elements of a fraudulent transfer
  18   are present. 548 Once a trustee establishes indicia of fraud, the burden shifts to the
  19   transferee to show some “legitimate supervening purpose.” 549
  20

  21

  22

  23

  24
       547
           In re Acequia, Inc., 34 F.3d 800, 804 (9th Cir. 1994) (quoting Max Sugarman Funeral Home, Inc. v. A.D.B.
  25   Investors, 926 F.2d 1248, 1254 (1st Cir. 1991)).
       548
           Id.
       549
  26       Id. Defendants suggest this burden shifting is “permissive” and not required by Acequia. See DE 546, p. 9. The
       Court disagrees.

                                                             122
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                          Desc
                                Main Document    Page 130 of 174
   1                              a.       Intentional Fraudulent Transfers

   2            Proving actual intent to hinder, delay or defraud creditors is often unfeasible so

   3   courts use badges of fraud to infer actual intent when applying § 548(a)(1) 550 and state

   4   fraudulent transfer laws. 551 These badges of fraud serve as indicia of the actual intent

   5   required under § 548(a)(1) and include:

   6            (1) actual or threatened litigation against the debtor;

   7            (2) a purported transfer of all or substantially all of the debtor’s property;

   8            (3) insolvency or other unmanageable indebtedness on the part of the debtor;

   9            (4) a special relationship between the debtor and the transferee; and, after the

  10   transfer,

  11            (5) retention by the debtor of the property involved in the putative transfer. 552

  12   “The presence of a single badge of fraud may spur mere suspicion; the confluence of

  13   several can constitute conclusive evidence of actual intent to defraud, absent ‘significantly

  14   clear’ evidence of a legitimate supervening purpose.” 553

  15            Reviewing the badges of fraud in the context of the Transaction reveals that a

  16   number of the badges were present on the Transaction Date.

  17            Litigation: The Balkans Claim was reduced to a judgment in New York on

  18   April 12, 2012 via a confession of judgment which was supported by a January 24, 2012

  19   affidavit signed by Burdette acknowledging Swift’s obligation to Balkans. 554 While it is

  20   not clear when that lawsuit was filed against Swift, what is clear is that this debt was owed,

  21   was past due and was known to Moyes and Burdette on the Transaction Date. Also known

  22   to them at the Transaction Date was the past due Transportation Taxes, in an amount then

  23

  24   550
           Id. at 805-06.
       551
           A.R.S. §§ 44-1001 – 1010. Torosian v. Paulos, 82 Ariz. 304, 312 – 313 (1957).
       552
  25       Id. at 806.
       553
           Id.
       554
  26       It is puzzling that Burdette would sign this affidavit on behalf of New Swift over one month after he resigned from
       Swift. See Trial Ex. 012.

                                                               123
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document    Page 131 of 174
   1   totaling approximately $1.8 million. Although the Transportation Taxes were apparently
   2   not reduced to judgment or even the subject of a lawsuit by the Transaction Date, it was
   3   an important obligation owed by Swift which was past due and fully known to Moyes and
   4   Burdette before the Transaction Date.
   5          Property Transfer: As to the next badge of fraud, while the Transaction did not
   6   result in a transfer of all or substantially all of Swift’s assets, it did result in the loss of a
   7   significant portion of Swift’s business (the 135 Business) and the lion’s share of its
   8   receivables.
   9          Insolvency:     As noted above, Swift was insolvent on the Transaction Date.
  10   Moreover, this Court finds that Swift could not have survived without a sale to the Buyers.
  11   Burdette and Moyes determined by at least 3Q2011, that a sale of Swift must occur or it
  12   would need to close its doors.
  13          Special Relationship: Of course, Moyes and Burdette had a special relationship
  14   with the transferees of Swift’s 135 Business and Swift’s 135 Related Party Receivables.
  15   Moyes directly owned or controlled all these transferees both before and after the
  16   Transaction. Moyes and Burdette were officers of the transferees both before and after
  17   the Transaction.
  18          Property Retention: As to the final badge of fraud referenced above, Moyes’ entity
  19   SAM retained the 135 Business and he and his Affiliates received the full value of the 135
  20   Related Party Receivables. Because New Swift leased the 801 and 802 from two of the
  21   Transjet Subsidiaries, for a time Moyes was able to avoid making payments on the
  22   Transjet Plane loans which he had guaranteed. Since New Swift agreed to lease Services’
  23   FBO, Moyes was able to keep cash flowing into his Services entity. Since New Swift
  24   agreed to lease employees from Transpay, Moyes’ Transpay entity was able to retain many
  25   of its employees who were assigned to New Swift.
  26

                                                      124
Case 2:14-ap-00534-DPC       Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                Desc
                            Main Document    Page 132 of 174
   1              Most important to Moyes and Burdette, the Transaction enabled Moyes and
   2   Burdette to absolve various Affiliates of liability which these entities owed to Swift
   3   without actually coming out of pocket to reduce those obligations. The price for this debt
   4   absolution was agreeing to drop claims Moyes and various Affiliates held against Swift.
   5   From the perspective of Moyes’ self-interest, this was an easy decision to make in
   6   connection with the Transaction because the 135 Related Party Payables owed by Swift
   7   were not likely to ever be paid by Swift if the Transaction did not move forward. Instead,
   8   if a sale did not occur, Swift would have shut down and the 135 Related Party Payables
   9   would receive little or no payment from Swift in a subsequent dissolution.
  10              Virtually all the § 548 badges of fraud identified by Ninth Circuit case law were
  11   present at the time of the Transaction. However, these badges of fraud are only aids
  12   designed to assist a trier of fact in determining whether a defendant intended to hinder,
  13   delay or defraud a plaintiff. The law does not determine a finding of intent based on a
  14   mathematical tally of these badges. However, this Court does recognize the existence of
  15   badges does shift the burden to Defendants to demonstrate a “legitimate supervening
  16   purpose.” 555
  17              Moyes and Burdette failed to insist on the Buyers obtaining and injecting $5 million
  18   into New Swift and failed to insist New Swift merge with Direct Air because they were
  19   more focused on offloading Swift or closing its doors so Moyes could stem the flow of
  20   losses which Moyes historically stood good for. Moreover, the Transaction enabled
  21   Moyes and Burdette to receive what best served Moyes’ and Burdette’s interests by
  22   making sure the claims of Moyes and Affiliates were satisfied. However, Moyes and
  23   Burdette’s actions did not rise to the level of invoking § 548 liability. There “must be
  24

  25

  26   555
             Acequia at 806.

                                                      125
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31           Desc
                               Main Document    Page 133 of 174
   1   something more than intent to prefer one creditor over another.” 556 The Court found in
   2   § VII(a) that Moyes and Burdette preferred Moyes and Affiliates but now finds they did
   3   not do so intending to hinder, delay or defraud Swift or Swift’s creditors. Moyes and
   4   Burdette were focused on taking care of Moyes, including his claims against Swift but not
   5   intending to harm non-insider claimants or Swift itself. The alternative was, of course,
   6   simply shutting Swift down. Acting in one’s self interest does not necessarily mean one
   7   has acted fraudulently. 557 The Court finds the Defendants have satisfied their burden of
   8   demonstrating a legitimate supervening purpose for the transfers at issue.
   9            The Court dismisses with prejudice all of Plaintiff’s intentional fraudulent transfer
  10   claims against Defendants.
  11

  12                              b.       Constructive Fraudulent Transfers
  13            Fraudulent transfers sought to be avoided under § 548(a)(1)(B) are not fraudulent
  14   at all. Fraud, of course, requires a finding of intent. Constructively fraudulent transfers
  15   do not. Rather, such transfers are avoidable if made (1) for less than reasonably equivalent
  16   value and (2) by a debtor which, at the time of the transfer, was insolvent, was rendered
  17   insolvent by the transfer, was too thinly capitalized or was not able to pay their debts as
  18   they became due. 558 While the Trustee’s Complaint sought avoidance of both actual and
  19   constructive fraudulent transfers, the JTPS does not reference claims for constructive
  20   fraudulent transfer avoidance either under state or bankruptcy law. This is puzzling as
  21   this Court has been unable to locate a pleading in which Plaintiff dismissed his
  22   constructive fraudulent transfer claims. However, even if Plaintiff did not intend to
  23
       556
           Colliers, pp. 548-60, 548.04[1][a]. See also Rubin Bros. Footwear, Inc. v. Chemical Bank (In re Rubin Bros.
  24   Footwear, Inc.), 119 B.R. 416, 423 (S.D.N.Y. 1990) (“Mere intent to prefer one creditor over another, although
       incidentally hindering or delaying creditors, will not establish a fraudulent transfer under section 548(a)(1).”).
       557
  25       Although the Court is denying the Trustee’s intentional fraudulent transfer claims, the actions described above as
       badges of fraud together with degree to which Moyes and Burdette acted in Moyes’ self-interest do support the Court’s
  26   findings concerning the Trustee’s breach of fiduciary duty claims. See § VII(C), below.
       558
           § 548(a)(1)(B).

                                                               126
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document    Page 134 of 174
   1   dismiss or abandon his constructive fraudulent transfer claims, the Court nevertheless
   2   denies such claims because Plaintiff failed to carry his burden of proving Swift received
   3   less than reasonably equivalent value in return for the transfers of the 135 Business to
   4   SAM or the 135 Related Party Receivables to SAG (as a mere conduit) and then to the
   5   Moyes Trust or Moyes or Transjet (as initial transferee) or SAM and Moyes as immediate
   6   and mediate transferees, respectively.
   7            The 135 Related Party Receivables totaled $12,136,669 but Swift received from
   8   SAG and SAM their agreement to handle the 135 Related Party Payables totaling
   9   $11,737,393 plus the 135 Non-Related Party Payables totaling $1,260,510.                                    Swift
  10   transferred receivables totaling $12,136,669 but received from the transferees debt relief
  11   in the aggregate of $12,997,903. In other words, Swift received more value than it
  12   transferred away. 559
  13            The Trustee did not carry his burden of proving Swift received less than reasonably
  14   equivalent value in return for the transfer of the 135 Business and the 135 Related Party
  15   Receivables. Section 548(d)(2)(A) tells us that “value” includes satisfaction “of a present
  16   or antecedent debt of the debtor.” The 9th Circuit reminds us that a debtor who pays down
  17   pre-existing debt has received reasonably equivalent value. 560 That value received by the
  18   transferees is counted dollar-for-dollar against the value transferred to Swift. 561 The
  19   nominal dollar amount of the receivables transferred away by Swift is exceeded by the
  20   559
           While it is true that SAG had no business of its own and SAM was a newly formed entity, the Swift liabilities
       which they promised to resolve were apparently largely properly handled by SAM since none of the 135 Related Party
  21
       Payables filed allowed claims in the Debtor’s bankruptcy (see Claims Register). SAM did file claim #70-1 in an
       unknown amount and SAG filed claim #72-1, also in an unknown amount. The Debtor objected to both claims
  22   (Administrative DE 694) and these objections were sustained. The Transjet Subsidiaries filed claims numbered 73-1,
       74-1 and 75-1 but the Debtor also objected to claims 73-1 and 74-1 (Administrative DE’s 696 and 697) and those
  23   objections were sustained. Transjet 3’s claim # 75-1 was apparently allowed. Services filed claim #71-1 in the amount
       of $368,154.32 for amounts owed to it on the New Swift’s sublease of the FBO property at Sky Harbor Airport. This
  24   was a post Transaction obligation and not one of the 135 Related Party Payables which SAG and SAM agreed to
       handle.
       560
  25       In re Fitness Holdings Intern. Inc., 714 F.3d 1141, 1147 and 1149, n. 9 (9th Cir. 2013).
       561
           See Judge Tracey Wise’s decision in Licking River Mining, LLC, Case No. 15-01004-TNW, DE 300, 7-19-2019 at
  26   page 32 (E.D. Kentucky) citing Lisle v. John Wiley & Sons, Inc. (In re Wilkinson) 196 F.App’x 337, 344 (6th Cir.
       2006).

                                                               127
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 135 of 174
   1   nominal dollar amount of the debts from which Swift was relieved.                                    Plaintiff’s
   2   constructive fraudulent transfer claims are denied in their entirety. 562
   3

   4                    2.       Conclusions Regarding Fraudulent Transfer Causes of Action
   5           Moyes and Burdette caused Swift to transfer to SAM the 135 Business and to SAG
   6   the 135 Related Party Receivables.                 Those transfers were not actual or intentional
   7   fraudulent transfers avoidable by the Trustee under §§ 544(b)(1) or 548(a)(1)(A). Those
   8   transfers were also not constructively fraudulent transfers. To the extent the Trustee had
   9   not abandoned or waived his § 548(a)(1)(B) causes of action, they are hereby denied. All
  10   of Plaintiff’s fraudulent transfer causes of action (Counts One and Two) must be dismissed
  11   with prejudice.
  12

  13           C.       Breach of Fiduciary Duty
  14                    1.       Legal Analysis
  15           Count Six of the Complaint alleges breaches of fiduciary duties owed to Swift by
  16   Moyes and Burdette and that such breaches caused harm to Swift. Under Arizona law, a
  17   party asserting a claim for breach of fiduciary duty against a corporation must prove:
  18           (1) the existence of a duty owed;
  19           (2) breach of that duty; and
  20           (3) damages causally related to such breach. 563
  21           In the absence of prior decisions to the contrary and in the absence of applicable
  22   statutes, Arizona courts generally follow the Restatement whenever applicable. 564 Section
  23

  24   562
           This review of Plaintiff’s constructive fraudulent transfer claim is, in the final analysis, moot because at the
       conclusion of the trial, Plaintiff’s counsel notes the Plaintiff was only pursuing claims for intentional fraudulent
  25   transfers. See February 20, 2019 Trial Transcript, page 259. DE 498.
       563
           Surowiec v. Capital Title Agency, Inc., 790 F.Supp.2d 997, 1004 (D. Ariz. 2011). See also Smethers v. Campion,
  26   108 P. 3d 946, 949 (Az. App. 2005).
       564
           Barnes v. Outlaw, 192 Ariz. 283, 285 (1998).

                                                              128
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                Main Document    Page 136 of 174
   1   874 of the Restatement (Second) of Torts states: “[o]ne standing in a fiduciary relation
   2   with another is subject to liability to the other for harm resulting from a breach of duty
   3   imposed by the relation.” 565 Comment b to § 874 notes that “the beneficiary is entitled to
   4   tort damages for harm caused by the breach of the duty arising from the relation.” 566
   5   Damages sustained are provided for in sections 901 through 932. 567 Section 901 provides
   6   the general rules applicable to measuring damages in any tort. 568 These rules are guided
   7   by the purposes for which tort damages are awarded, namely compensation, indemnity or
   8   restitution. 569
   9           “Generally, compensatory damages are designed to put the injured party in as
  10   good a position as he would have been in had the tortious conduct not occurred.” 570
  11   Comment b of § 874 goes on to state the following:
  12
               …the beneficiary is entitled to tort damages for harm caused by the breach
  13           of duty arising from the relation, in accordance with the rules stated in
  14           §§ 901- 932. In addition to or in substitution for these damages the
               beneficiary may be entitled to restitutionary recovery, since not only is he
  15           entitled to recover for any harm done to his legally protected interests by
               the wrongful conduct of the fiduciary, but ordinarily he is entitled to profits
  16           that result to the fiduciary from his breach of duty and to be the beneficiary
  17           of a constructive trust in the profits.

  18

  19

  20

  21

  22

  23

  24   565
           The Restatement (Second) of Torts § 874 (1979).
       566
           Id. at comment b.
       567
  25       Id.
       568
           Id. at § 901.
       569
  26       Id.
       570
           Id. at § 903.

                                                             129
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31         Desc
                                Main Document    Page 137 of 174
   1           The Revised Arizona Jury Instructions (Civil) 5th (“RAJI”) also lean on the
   2   Restatement of Torts when it comes to addressing breach of fiduciary duty damages. This
   3   RAJI states:
                                             COMMERCIAL TORTS 3
   4
                                                 Fiduciary Duty
   5                                          (Measure of Damages)

   6           If you find that [name of defendant] is liable to [name of plaintiff] [on the
               breach of fiduciary duty claim], you must then decide the full amount of
   7
               money that will reasonably and fairly compensate [name of plaintiff] for
   8           any of the following elements of damage proved by the evidence to have
               resulted from [name of defendant]’s breach of this duty:
   9
               1. Loss of money or other property;
  10
               2. The profit or proceeds that [name of plaintiff] would have received had
  11           [name of defendant] performed his duties;
               3. Money or property that is unjust for [name of defendant] to keep;
  12           4. Bodily harm; and
               5. Emotional distress. 571
  13

  14           As a general rule, “once the right to damages has been established, uncertainty as
  15   to amount of damages will not preclude recovery.” 572 “This is particularly true where,
  16   from the nature of the case, the extent of the injury and the amount of damage is not
  17   capable of exact and accurate proof.” 573 Still, “there must be a reasonable basis in the
  18   evidence for the trier of fact to fix compensation when a dollar loss is claimed.” 574
  19           No Arizona cases explain with particularity how the trier of fact is to measure
  20   damages for “loss of … property” or “property that is unjust for [the defendant] to keep.”
  21

  22

  23

  24   571
           The comments to this RAJI are as follows:
       SOURCE: RESTATEMENT (SECOND) OF TORTS § 874 comment b and § 924; RESTATEMENT (SECOND)
  25   OF AGENCY §§ 403, 404, 404A; RAJI (CIVIL) 5th Bad Faith 7, 12, and Contract 17.
       572
           Nelson v. Cail, 120 Ariz. 64, 67 (App. 1978).
       573
  26       Maricopa County Mun. Water Conservation Dist. No. 1 v. Roosevelt Irrigation Dist., 39 Ariz. 357, 366 (1932).
       574
           Nelson, 120 Ariz. at 67.

                                                            130
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                         Desc
                               Main Document    Page 138 of 174
   1            Arizona’s Limited Liability Company Act, enacted in 1992, does not expressly
   2   impose any fiduciary duties on members or managers. 575 The question as to whether a
   3   fiduciary duty is owed by members to their LLC and, if so, whether the LLC’s operating
   4   agreement could limit or eliminate that duty, was certified to the Arizona Supreme
   5   Court. 576
   6

   7                    2.       Moyes and Burdette Owed Common Law Fiduciary Duties To Swift
   8            On June 25, 2019, the Arizona Supreme Court held that, indeed, members of an
   9   Arizona LLC do owe common law fiduciary duties to their LLC but that the LLC
  10   “operating agreement may lawfully limit or eliminate common law fiduciary duties owed
  11   to the LLC by its members or managers, although it may not erase the covenant of good
  12   faith and fair dealing implied in every contract.” 577
  13            Given that the Arizona Supreme Court determined members and managers of Swift
  14   owed common law fiduciaries duty to Swift, the question is whether Moyes and Burdette
  15   owed fiduciary duties to Swift up to and including the time of the Transaction. At this
  16   Court’s July 2, 2019 hearing, their counsel conceded they did.
  17

  18                    3.       The Swift Operating Agreement Did Not Eliminate Fiduciary Duties
  19                    Owed to Swift By Moyes or Burdette
  20            Because the Arizona Supreme Court has now held that fiduciary duties owed to an
  21   Arizona LLC may be limited or eliminated by the LLC’s operating agreement, the next
  22

  23   575
           A.R.S. §§ 29-601 – 29-858. See also Scott DeWald, James Reynolds & Matthew Engle, Fiduciary Duties and
       Indemnification, Ariz. Att’y, Mar. 2019, at 18-19 (contrasting the LLC Act with ALLCA, which recognizes fiduciary
  24   duties).
       576
           At the same time, Bankruptcy Judge Paul Sala, in the case of In re Sky Harbor Hotel Properties, LLC, Bankruptcy
  25   Case No. 2:17-bk-08082-PS, also certified certain limited liability company related questions to the Arizona Supreme
       Court. The Arizona Supreme Court consolidated these certified questions into one proceeding before that Court.
       577
  26       In Re Sky Harbor Hotel Partners, Inc., 246 Ariz. 531 (2019). A covenant of good faith and fair dealing is implied
       in every Arizona contract. Wagenseller v Scottsdale Memorial Hospital, 710 P.2d 1025, 1088 (1985).

                                                               131
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 139 of 174
   1   question is whether the fiduciary duties owed to Swift by Moyes and Burdette were limited
   2   or eliminated under the terms of Swift’s Operating Agreement. 578                         The Operating
   3   Agreement states, in relevant part:
   4           ¶ 6.1 Management; Number, Tenure, and Qualifications of the Manager.
   5                                 …
               (e) Nothing contained in this Agreement shall prevent the Manager or any
   6
               Member from engaging in other activities (some of which may compete with
   7           the Business). The engagement by the Manager or any Member in such
               competitive activities shall not be considered a conflict of interest or breach
   8           of their fiduciary duty hereunder.
   9   The Defendants cite this provision but the court finds it is not pertinent to this case as the
  10   Defendants’ competition with Swift, if any, is not at issue. 579 It is interesting to note,
  11   however, that this subparagraph implicitly acknowledges that Swift’s Member and
  12   Manager do owe fiduciary duties to Swift.
  13           The next Operating Agreement provision cited by Defendants reads as follows:
  14           ¶6.5 Limitation of Liability and Indemnity of the Manager. The Manager
               shall not be liable to the Company or its Member, or to any third party, for
  15           any act performed or omission made in good faith under any authority
  16           granted in this Agreement. The Manager shall be indemnified by the
               Company to the fullest extent permitted by Arizona law as currently enacted
  17           or as enacted in the future.
  18   Defendants do not expound on the import of this paragraph nor will the Court because
  19   neither Moyes nor Burdette were a Manager of Swift, as that term was defined in the
  20   Operating Agreement. 580 Paragraph 6.5 was and is, therefore, inapplicable to them.

  21

  22

  23

  24
       578
  25       Trial Ex 065.
       579
           Defendants even suggest ¶6.1(e) may well be superfluous in view of ¶7.10 discussed below.
       580
  26       SAVM was defined as Swift’s manager under ¶ 2.8 of the Operating Agreement. Defendants acknowledge this in
       their Closing Brief. (DE 522, page 43)

                                                           132
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                       Desc
                               Main Document    Page 140 of 174
   1                    4.       The Settlement and Release Agreement Did Not Release Moyes or

   2                    Burdette From Their Breaches of Fiduciary Duties Owed to Swift.

   3           In the Amended Under Advisement Order, 581 this Court determined that the
   4   Settlement and Release Agreement 582 did not release Moyes or Burdette from fiduciary
   5   duties they owed to Swift. This Court determined that the Agreement itself compels such
   6   a finding. Alternatively, in that Order, this Court determined that the Settlement and
   7   Release Agreement is ambiguous as to whether Moyes and Burdette were released from
   8   their fiduciary duties and, therefore, evidence was needed to ascertain the intent of the
   9   parties from the language contained in the relevant sections of that Agreement. The
  10   Amended Under Advisement Order and the findings related to the Settlement and Release
  11   Agreement are incorporated herein by this reference.
  12           No evidence was presented at trial pertaining to the intent of the parties when they
  13   crafted the language contained in Sections 2 and 4 of the Settlement and Release
  14   Agreement. Since the evidence at trial sheds no further light on how this Court is to
  15   interpret the Settlement and Release Agreement, the Court now finds that, if that
  16   Agreement is ambiguous (again, this Court finds it is not), the Defendants failed to
  17   demonstrate the Agreement waived claims against them or released them from liability
  18   they might otherwise have to Swift based on any breaches of their fiduciary duties to Swift.
  19           Even if the Settlement and Release Agreement did call for the release Debtor’s
  20   breach of fiduciary duty claims against Moyes and Burdette, this Court finds the Settlement
  21   and Release Agreement was later breached by their failure to fully satisfy all the 135 Non-
  22   Related Party Payables which they agreed to handle. 583 Moyes and Burdette cannot now
  23   enforce against Plaintiff the release terms of that Settlement Agreement.
  24
       581
  25       DE 429.
       582
           Trial Ex. 003.
       583
  26       For example, Balkans was only paid $350,000 of its $700,000 claim. Balkans filed a claim in Debtor’s bankruptcy
       for the unpaid portion of the Balkans Claim.

                                                              133
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                Main Document    Page 141 of 174
   1                     5.       Moyes and Burdette Were Not “Officers” of Swift

   2            The Operating Agreement also contains this provision protecting its Manager,

   3   Member and “any Officer”:

   4            ¶7.10 Company Indemnity of Manager, Officers and Member. The doing of
                any act or the failure to do any act by the Manager, any Officer or a Member
   5            which shall not constitute fraud or intentional, wrongful misconduct in
   6
                pursuance of the authority granted, the effect of which may cause or result in
                loss or damage to the Company, if done in good faith, shall not subject the
   7            Manager, or any officer or any member to any lability; and in such event, the
                Company will indemnify and hold harmless the Manager, any Officer or any
   8            Member from any claim, loss, expense, liability, action or damage resulting
                from or relating to any such act or omission, including without limitation
   9
                reasonable fees and expenses of attorneys engaged by them in defense of
  10            such act or omission and other reasonable costs and expenses of litigation
                and appeal.
  11

  12   We have already seen that neither Moyes nor Burdette were the Manager of Swift. They
  13   were also not Swift’s Member. 584 Swift’s various officer positions are defined and
  14   described in ¶ 6.11 of the Operating Agreement. Moyes was, at all relevant times, Swift’s
  15   President. 585 Burdette was, at all relevant times, Swift’s Vice-President. 586 While the
  16   Operating Agreement refers to Swift’s “officers” and “Officers” in several places within
  17   ¶ 6.11 and refers to “Officer” in ¶ 7.10, the Court has not found, nor have the parties shown
  18   the Court, where the term “Officer” or “Officers” is defined in the Operating Agreement. 587
  19   If ¶ 7.10 referenced “officer” rather than the defined term “Officer” then, of course, it
  20   would not matter because Moyes and Burdette were at all relevant times officers of Swift
  21   and would be entitled to the protections of ¶ 7.10. But ¶ 7.10 pertains to “Officer,” a
  22   capitalized word signifying it must have a particular meaning within the context of the
  23
       584
           Swift’s sole Member was, at all relevant times, SAG. See the Operating Agreement at ¶ 2.7 and the Purchase
  24   Agreement, page 1.
       585
           See ¶ 6.11.5 of the Operating Agreement.
       586
  25       See ¶ 6.11.6 of the Operating Agreement.
       587
           Article 1 is the definitional article of the Operating Agreement but other defined terms are scattered throughout the
  26   Operating Agreement. One would expect that if “Officer” was a defined term it would be defined in Article 1 or ¶
       6.11 of Article 6. It is not.

                                                                134
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                               Desc
                                 Main Document    Page 142 of 174
   1   Operating Agreement. However obvious the draftsman of the Operating Agreement or the
   2   Defendants or their counsel may think the word “Officer” was intended to mean in ¶ 7.10,
   3   this Court will not presume the word “Officer” provides Moyes or Burdette the protections
   4   of ¶ 7.10. The Court finds the Operating Agreement does not limit or eliminate the
   5   common law fiduciary duties Moyes or Burdette owed to Swift up through the time of the
   6   Transaction.
   7

   8                      6.       Even If Fiduciary Duties Owed By Moyes and Burdette Were
   9                      Eliminated By ¶ 7.10 of the Operating Agreement, They Were Still
  10                      Required to Act In Good Faith
  11            If this Court is incorrect in its definitional analysis of “Officer,” then the question
  12   is what impact does ¶ 7.10 have in the context of this Adversary Proceeding? In
  13   Defendants’ view, ¶ 7.10 establishes for Swift’s Manager, Member and Officer, a singular
  14   duty to refrain from fraud and intentional, wrongful misconduct. 588 Defendants suggest
  15   the clause “done in good faith” contained in ¶ 7.10 simply acknowledges that the covenant
  16   of good faith and fair dealing is implied in all contracts. 589 In essence, if Moyes and
  17   Burdette did not defraud or intentionally harm Swift, Defendants contend their common
  18   law fiduciary duties to Swift are eliminated by ¶ 7.10. Defendants point out that the parties
  19   to the Operating Agreement were SAG and SAVM and that neither Moyes nor Burdette
  20   personally signed the Operating Agreement so they are not bound by the covenant of good
  21   faith and fair dealing implied in the Swift Operating Agreement. 590 Moreover, Defendants
  22   note the Trustee’s Complaint does not allege a breach by any Defendants of the implied
  23   covenant of good faith and fair dealing so they cannot have liability in this Adversary
  24   Proceeding on such grounds.
  25
       588
           DE 522, page 46, lines 8-9
       589
  26       Id. at lines 10-12.
       590
           Id. at page 43, lines 23-28.

                                                       135
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31         Desc
                                  Main Document    Page 143 of 174
   1              The Trustee urges this Court to find the common law fiduciary duties owed by
   2   Moyes and Burdette were not limited to the Swift Operating Agreement. The Trustee
   3   points to ¶ 6.1(e) which permits a manager or member to compete with Swift. The Trustee
   4   argues that Defendants did not provide evidence “at trial that the ambiguous language of
   5   the Operating Agreement (which arguably only applies to the scope of the indemnity and
   6   does not expressly address fiduciary duties) was intended to limit the fiduciary duties of
   7   officers and controlling members to” Swift. 591 This Court agrees that the language of
   8   ¶ 7.10 is confusing and ambiguous.
   9              Despite the ambiguity of the language of ¶ 7.1, in light of the LLC statutes, Arizona
  10   case law and apparent intent of the Operating Agreement, this Court finds ¶ 7.10 requires
  11   two things of its Member, Manager and Officers if they wish to be free of claims against
  12   them by Swift:
  13              1.       do not defraud Swift or cause it harm through your intentional, wrongful
  14                       misconduct; and
  15              2.       your acts and omissions on behalf of Swift must be “done in good faith.”
  16              Accordingly, contrary to Defendants’ contention, ¶ 7.10 does not provide a singular
  17   duty to not defraud Swift or cause it harm through intentional, willful misconduct. Nor is
  18   the “done in good faith” language in ¶ 7.10 simply a recitation of the requirement that the
  19   Operating Agreement implicitly contain a covenant of good faith and fair dealing. Rather,
  20   if a Member, Manager or Officer of Swift is to be afforded the protection of ¶ 7.10, the
  21   actions or inactions of that Member, Manager or Officer must both be “done in good faith”
  22   and “not constitute fraud or intentional, willful misconduct.” Since Moyes and Burdette
  23   seek the protections of ¶ 7.10, they have the burden of demonstrating they have satisfied
  24   ¶ 7.10’s two prongs. While this Court finds neither Moyes nor Burdette perpetrated actual
  25   fraud against Swift or engaged in intentional, willful misconduct while acting as officers
  26   591
             DE 521, page 38, lines 15-20.

                                                       136
Case 2:14-ap-00534-DPC              Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31        Desc
                                   Main Document    Page 144 of 174
   1   of Swift, the Court finds they did not sustain their burden of demonstrating they acted in
   2   good faith in discharging their duties as Swift’s President and Vice-President,592
   3   respectively. For this reason, the Court rejects Defendants’ contention that they are
   4   insulated from the Trustee’s claims by virtue of ¶ 7.10.
   5           Even if, as Defendants’ contend, the “done in good faith” language of ¶ 7.10 is
   6   nothing more than a nod to the implied covenant of good faith and fair dealing, the parties
   7   to the Operating Agreement were SAG and SAVM, neither of which had employees and
   8   both of which acted only through Moyes and Burdette. They are both personally bound
   9   by the implied covenant of good faith and fair dealing. Neither may stand behind these
  10   entities and shirk the duties implied in the Operating Agreement.
  11

  12                    7.       Moyes and Burdette Breached Their Common Law Fiduciary Duties
  13                    to Swift
  14           Since this Court finds that fiduciary duties were owed to Swift by Moyes and
  15   Burdette and that ¶ 7.10 provides no refuge for them, the next question to be answered is
  16   whether they breached their common law fiduciary duties to Swift. It is worth exploring
  17   what exactly a fiduciary duty entails. Arizona courts have been instructive in this regard.
  18   In Gemstar 593 the Arizona Supreme Court held “a fiduciary owes a duty of the utmost
  19   good faith, loyalty and full disclosure. 594 A fiduciary duty is not breached “so long as he
  20   acts honestly and in good faith and breaches no duty owing to the [Entity].” 595 Once the
  21   fiduciary duty exists, it is upon that fiduciary to demonstrate he has fully complied with
  22   this duty.
  23

  24   592
           See the signature page on the Operating Agreement, Trial Ex. 065.
       593
           Gemstar Ltd. v. Ernst & Young, 917 P.2d 222 (Ariz. 1996).
       594
  25       Id. at 233; see also Ghiz v. Millett, 71 Ariz. 4, 8 (1950) (Fiduciary duty imposes obligation of loyalty.).
       595
           Master Records, Inc. v. Backman, 652 P.2d 1017, 1020 (Ariz. 2007) citing Atkinson v. Marquardt, 541 P.2d 556,
  26   558 (Ariz. 1975); see also DeSantis v. Dixon, 236 P.2d 38, 41 (Ariz. 1951) (fiduciary duty imposes “the obligation of
       the utmost good faith in their dealings” and “requires a high degree of care.”).

                                                               137
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 145 of 174
   1            The Trustee contends Moyes and Burdette breached their fiduciary duties in three
   2   general ways:
   3            1. Through misappropriation of Swift’s goods and services by causing Swift to
   4                provide such goods and services for Moyes’ benefit without consideration and
   5                without using efforts to collect the Moyes Receivable; 596
   6            2. Through Moyes’ use of Swift’s “goods and services to make his capital
   7                contribution to Redeye, and allowed Redeye and Briad to set-off the debts that
   8                they owed to [Swift] against Moyes’ personal debt obligations to Redeye;”597
   9                and
  10            3. By stripping Swift “of substantially all of its assets, and then caused ownership
  11                of [Swift] to be transferred to 3rd parties that had no means to finance [Swift’s]
  12                ongoing operations.” 598
  13            Moyes and Burdette bear the burden of proving they, as fiduciaries of Swift,
  14   discharged that duty exercising the utmost good faith and that at all times they acted with
  15   loyalty to Swift. Moyes and Burdette must demonstrate their actions and inactions were
  16   fair and reasonable and for the benefit of Swift to whom they owed such fiduciary duties.
  17   For the reasons set forth below, the Court finds Defendants have failed to sustain this
  18   burden of proof. However, even if the burden of proving a breach of fiduciary duty was
  19   on the Trustee, this Court finds the Trustee sustained his burden of proof.
  20            This Court finds that in the 3Q2010 Moyes and Burdette were highly motivated to
  21   unload Swift or at least Swift’s 121 Business. Burdette put it succinctly when he signed
  22   a declaration noting “[i]n the time leading up to the Transaction, I had occasional
  23   conversations with Jerry Moyes about the Transaction. Our conversations primarily
  24   focused on the viability of the Buyers’ proposed business model for Swift. Our decision
  25
       596
           The Trustee defines this as “Misappropriation.” DE 462, page 3, lines 15-18.
       597
  26       The Trustee defines this as “Personal Debts.” Id at lines 18-20.
       598
           The Trustee defines this as “Stripping.” Id at lines 20-23.

                                                               138
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                                Main Document    Page 146 of 174
   1   at the time was whether to enter into the Transaction or have Swift cease operations
   2   altogether. In our business judgment, the Transaction presented the better course of action
   3   for Swift and was in the best interests of Swift.” 599 At trial, Burdette testified that Buyers
   4   were in a hurry to close the Transaction but the Seller was not. The Court finds this
   5   testimony not credible. Swift was crippled and needed to be sold or quickly closed.
   6            Although Burdette testified he was not actively shopping Swift for sale, they did
   7   entertain sale discussions with several potential buyers. Two such potential buyers were
   8   promptly disregarded. Miraculously, however, they were approached by Conry in October
   9   2011 with the prospect of selling Swift’s 121 Business to the Buyers. After receiving
  10   Buyers initial letter of intent, Burdette contacted Ehrlich to begin working on a possible
  11   sale transaction. As noted in § III(D), above, Ehrlich wrote his Red Flag Email to Burdette
  12   identifying the many transactional issues Burdette needed to consider in a possible sale to
  13   the Buyers. While Burdette scoffed at the Red Flag Email as just another expression of
  14   Ehrlich’s typical “sky is falling,” alarmist mentality, this Court finds it quite illuminating.
  15   The Court is, of course, aware that a transaction seldom strictly adheres to terms contained
  16   in an initial letter of intent. However, that initial offer is an important start point and the
  17   counterproposal from a seller is where the meat begins to be applied to the transaction’s
  18   bones.
  19            Swift’s 121 Business was seasonal and highly dependent upon flying professional
  20   hockey and basketball teams. When the NBA lockout began on July 1, 2011, Swift’s 121
  21   Business sustained sharp losses. By the beginning of 4Q2011 Swift was in horrible shape.
  22   Moyes would need to continue propping Swift up or shut it down. He was done spending
  23   more money to support Swift’s losing operations.
  24
       599
  25       Burdette Declaration, DE 258-3, page 5, ¶ 25. See also Burdette’s trial testimony on February 11, 2019 at page
       186 lines 5 – 8. DE 493. Although Burdette testified Swift was not listed for sale and he was not trying to sell Swift,
  26   this Court finds Burdette and Moyes were quite anxious to be rid of Swift’s 121 Business by the time of the Transaction
       Date.

                                                               139
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document    Page 147 of 174
   1           Burdette also testified that Buyers did not need Fowler’s $5 million when the
   2   Transaction closed but would need it to expand. The Court finds this testimony ignores
   3   the cash crunch that was soon obviously ahead of New Swift because a huge portion of
   4   Swift’s receivables (collectible and otherwise) were transferred at closing to Moyes and
   5   his Affiliates.
   6           Moyes testified that he knew the 121 Business would be a long-term challenge but
   7   says he would have toughed it out if it was not sold to the Buyers. The Court finds this
   8   testimony was not credible since he followed Burdette’s advice concerning Swift and that
   9   Burdette told him in 3Q2011 to sell or close Swift.
  10           By the time of the Transaction Date, Swift was insolvent, it was not paying its debts
  11   to Affiliates, it was sustaining huge losses, Moyes was in no mood to keep funding those
  12   losses and Burdette was looking for a way to get Moyes out of this jam.
  13

  14                             a.       Moyes and Burdette Disregarded Prudent Advice of Counsel
  15           Ehrlich’s Red Flag Email highlighted several crucial deal points for Burdette’s and
  16   Moyes’ consideration. Foremost among those deal points was Buyers’ need to inject $5
  17   million into New Swift. Ehrlich essentially thought it would be foolhardy to close a sale
  18   to the Buyers without the Buyers actually infusing the $5 million, whether in the form of
  19   equity capital or an owner’s loan to New Swift. Burdette did not verify Spiral’s ability to
  20   find this proposed $5 million cash injection. 600 He did not even consider Buyers’
  21   financing to be any of his business. 601 Moreover, neither Moyes nor Burdette read Buyers’
  22   business plan or any of Buyers’ financials. 602
  23

  24
       600
  25       February 14, 2019 Trial Transcript at page 203 lines 3-22. DE 499.
       601
           February 15, 2019 Trial Transcript at page 54 lines 1-23. DE 494.
       602
  26       February 14, 2019 Trial Transcript at page 187 lines 11-15. DE 499. February 15, 2019 Trial Transcript at page 47
       lines 6-24. DE 494.

                                                               140
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 148 of 174
   1            Burdette indicated he did not care whether the $5 million arrived in the form of
   2   equity or a loan. 603 In fact, he thought it would be prudent for a buyer to loan New Swift
   3   $5 million rather than tie their investment up in the form of an equity contribution. 604 The
   4   Court does not quibble with Burdette’s opinion in this regard. However, this Court does
   5   not believe that a truly objective seller properly guided by loyal officers properly
   6   exercising the fiduciary duties owed to an Arizona limited liability company would agree
   7   to turn over the keys to a significant portion of their business without any proven
   8   investment or guaranty or assurances enforceable against the buyer. Yet Burdette testified
   9   that he did not care if the Buyers had any “skin in the game.” 605 This was not just reckless,
  10   it was a sign of desperation. It reflected Moyes’ and Burdette’s mindset that Swift should
  11   be closed or, better yet, sold under most any terms. Their failure to insist upon the Buyers’
  12   infusion of any new money was a breach of their fiduciary duty to Swift.
  13            This Court finds that failure of Moyes and Burdette to insist on a $5 million cash
  14   infusion prior to the Transaction closing, with or without New Swift’s deals with Saipan
  15   Air or KMW, New Swift would have been unable to avoid a bankruptcy filing because it
  16   had insufficient cash flow to continue its 121 Business.
  17            Ehrlich and Burdette regularly communicated about the proposed Transaction right
  18   up to the Transaction Date. Ehrlich did not discuss this proposed Transaction with Moyes.
  19   Burdette spoke to Moyes about the Transaction but only in the most general of terms.
  20   Burdette was tasked with running Swift and its air transportation Affiliates. Moyes was
  21   too busy to be bothered with the Transaction details and, in any event, was not a detail-
  22   oriented owner. Moyes was running Swift Transportation, a company with thousands of
  23   employees and truck drivers and annual revenues of over $3 billion. His NHL hockey
  24
       603
  25       February 14, 2019 Trial Transcript at 195:15 – 196:5. DE 499.
       604
           After all, this is exactly what Moyes did with Swift. He transferred millions of dollars to Swift and booked those
  26   transfers as loans, not capital contributions. See the Moyes Note discussion above at § II(E)(1).
       605
           Trial Tr. February 11, 2019 at page 69 lines 4-8. DE 493.

                                                               141
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document    Page 149 of 174
   1   team was in the throes of its own chapter 11 bankruptcy in Arizona. He also was quite
   2   active in the community with charitable endeavors. Moreover, Moyes was a devoted
   3   family man with a wife, ten children and many grandchildren, several of whom lived with
   4   him. 606 Moyes was exceedingly busy and paid very little attention to the sale of Swift to
   5   the Buyers.
   6           The fact remains, however, that Burdette advised Moyes that Swift needed to be
   7   sold or shut down. 607 Swift’s 121 Business was bleeding money. Burdette and Moyes
   8   agreed the bleeding needed to stop. Although Moyes testified that he was in the air
   9   business “for the long haul” 608 and that “he paid his debts,” 609 this Court finds Moyes
  10   trusted Burdette, listened to Burdette and knew Burdette was right. By late 2011, Swift
  11   needed to be sold or shut down.
  12           Moyes and Burdette were driven to push the 135 Related Party Receivables out of
  13   Swift and into the hands of Moyes and the Affiliates while at the same time obtaining
  14   leases from New Swift in the exact amounts needed to service Moyes’ ongoing obligations
  15   on the Transjet Planes. In this regard, Burdette was acting out of loyalty to Moyes (not
  16   Swift) and Moyes was looking out for his own interests. After all, up to that point, Swift
  17   had no obligation on the loans owed by the Transjet Subsidiaries and Moyes. This Court
  18   also finds their fiduciary duties were breached where Moyes and Burdette did not require
  19   the Buyers to merge their recent acquisition of Direct Air into New Swift. Moyes and
  20   Burdette testified that it was exactly that business combination which Burdette saw as the
  21   business model which might enable New Swift to succeed where old Swift was failing.
  22   Why would they not insist on the merger? Presumably the Buyers balked at the merger
  23   and neither Moyes nor Burdette saw fit to look out for Swift’s best interests.
  24
       606
  25       February 19, 2019 Trial Transcript, page 59. DE 500.
       607
           Again, see DE 258-3, page 5 of 21, ¶ 25.
       608
  26       Moyes testimony.
       609
           Moyes testimony.

                                                              142
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31       Desc
                                Main Document    Page 150 of 174
   1              Swift was owed $12,136,669 610 by various Affiliates. Naturally, Moyes did not
   2   want the Affiliates to have to pay New Swift these amounts, especially since he and some
   3   of the Affiliates were collectively owed $11,747,393 611 by Swift. By having Swift transfer
   4   to SAG all of the 135 Related Party Receivables while agreeing that SAG and SAM would
   5   handle all the 135 Related Party Payables, Moyes was able to recover all amounts he and
   6   his Affiliates were owed by Swift without writing a check for any amount owed by
   7   Affiliates to Swift. An elegant solution? Perhaps. A proper exercise of the fiduciary duty
   8   of “utmost good faith” or of “loyalty” owed by Moyes and Burdette to Swift? No. This
   9   Court finds this was one of the primary motivations to Moyes and Burdette to consummate
  10   the Transaction and that it was to benefit Moyes’ business interests but not to advance the
  11   best interests of Swift. If Swift’s best interests were properly cared for, Moyes should
  12   have required payment of the 135 Related Party Receivables long before the Transaction
  13   Date. Moreover, Swift’s best interests were not served by Burdette and Moyes making
  14   sure the 135 Related Party Receivables ended up in the hands of Moyes controlled entities.
  15              Ehrlich’s Red Flag Letter contained many important warnings and numerous pieces
  16   of sound advice to Burdette and Moyes, much of which was ignored by Moyes and
  17   Burdette.
  18

  19                                b.      Moyes Captured the Value of the 135 Related Party
  20                                Receivables

  21              The 135 Related Party Receivables should have been paid by the Affiliates at or

  22   shortly after the time these obligations to Swift were incurred.                       Given they were

  23   outstanding just before the Transaction, to the extent possible, they should have been paid

  24   just prior to the Transaction. But, of course, many of the 135 Related Party Receivables

  25
       610
  26         This amount is defined as the 135 Related Party Receivables. See Attachment 1.
       611
             This amount is defined as the 135 Related Party Payables. See Attachment 1.

                                                                143
Case 2:14-ap-00534-DPC              Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                Desc
                                   Main Document    Page 151 of 174
   1   could not be paid in November 2011. SAVM (which owed $4,516,144 612 to Swift) on the
   2   Transaction Date was by then out of business, had no assets and could not possibly pay
   3   Swift. 613 The $1,802,668 owed to Swift by the Transjet Subsidiaries 614 could also not be
   4   paid in cash just before the Transaction Date because any money obtained by the Transjet
   5   Subsidiaries came from Swift’s operations or in the form of loans from Moyes.615
   6   However, the Redeye Receivable, the SME Receivable and the Briad Receivable could
   7   and should have been paid to Swift at or before the Transaction Date. Had they done so,
   8   Swift could have fully paid the Transportation Taxes 616 and a significant portion of the
   9   121 Payables. Alternatively, all 135 Payables and 121 Payables could have been partially
  10   paid on an equitable or pro rata basis. Instead, the Transaction was structured so that the
  11   135 Business went to SAM and all 135 Receivables and 135 Payables went to SAG and
  12   then on to Moyes and his Affiliates while all the 121 Payables remained with New Swift.
  13   This may appear facially fair or reasonable or even proper in an accounting sense, but, of
  14   course, that was never how Swift operated or how it booked its pre-Transaction accounting
  15   records. Swift’s 121 Payables and 121 Receivables and 135 accounts payables and
  16   receivables were rightly lumped together on Swift’s balance sheets. Buyers did not want
  17   Swift’s 135 Business so the parties to the Transaction pushed Swift’s 135 Business to a
  18   newly formed entity 617 created by the Moyes team.
  19            The Transaction did not need to result in the 135 Receivables going to Moyes or
  20   his Affiliates nor did the 135 Payables necessarily need to leave Swift. Rather, for Moyes
  21   it was an excellent opportunity to have Swift’s 135 Business remain under his control, to
  22   612
           This amount is defined as the SAVM Receivable.
       613
           In effect, Moyes’ business interests were served by the SAVM Receivable because SAVM ran up debts with Swift
  23   but never had to pay them. Were the SAVM Receivable not incurred, either SAVM would have failed earlier or
       Moyes would likely have needed to inject even more funding into SAVM.
  24   614
           This amount is defined as the Transjet Receivables.
       615
           The Transaction result in satisfaction of the Transjet Receivables because the $1,905,792 owed by Swift to the
  25   Transjet Subsidiaries was handled through the Transaction. In essence, the Transaction effectuated a setoff of Transjet
       Receivables ($1,802,668) against the Transjet 135 Payable owed by Swift on the Transaction Date ($1,905,792).
       616
  26       Up to $1.9 million. See Purchase Agreement, p. 3 and Schedule 1.1.1.
       617
           SAM, formed in December 2011.

                                                               144
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                             Desc
                                 Main Document    Page 152 of 174
   1   fully satisfy the Moyes Note, 618 for the Transjet Subsidiaries to have their obligations to
   2   Swift fully satisfied and for Redeye, Briad and SAM to capture significant value from
   3   Swift at a time when the alternative was to simply shut down Swift. Yes, Swift was
   4   relieved of millions of dollars of debt owed to Moyes and his Affiliates but in doing so
   5   they captured millions of dollars of value that would have either been lost had Swift shut
   6   down or value which rightly should have been shared with other Swift creditors who were
   7   not in a position to make sure they were satisfied ahead of or on par with Moyes and the
   8   Affiliates.
   9

  10                            c.       SAM Retained the 135 Business
  11           While the record is clear that Buyers only wished to obtain Swift’s 121 Business,
  12   it is also obvious to the Court that Moyes was served by spinning Swift’s 135 Business
  13   off to SAM. Moyes needed a 135 certificate for use in his executive travel, especially
  14   through Redeye. The Transaction recognized this reality when the parties entered into the
  15   Part 135 Transaction Services Agreement. 619 Since SAM was newly formed it needed to
  16   apply to the FAA for its own 135 certificate. In the meantime SAM needed access to New
  17   Swift’s 135 Certificate. Moreover, when the Part 135 Transaction Services Agreement
  18   was no longer necessary, Moyes wanted back the “Swift Air” name and the “flyswiftair”
  19   domain name. 620 In effect, Buyers could not even effectively use the Swift Air name
  20   productively because it would go back to Moyes once SAM obtained its own 135
  21   Certificate.
  22

  23

  24

  25
       618
           The Moyes Note owed by Swift to Moyes totaled $4,762,359 on the Transaction Date.
       619
  26       Trial Ex. 005.
       620
           Trial Ex. 006, page 2, ¶ 3.

                                                            145
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31               Desc
                               Main Document    Page 153 of 174
   1                             d.       Moyes Was Motivated to Have New Swift Pay the Debt He

   2                             Guaranteed on the Transjet Planes

   3           The Transjet Subsidiaries had leased two Boeing 737’s which Swift used to fly its

   4   sporting team customers. Significantly, Moyes guaranteed both of those leases. The

   5   Transaction called for New Swift to lease both of those planes, not based on known market

   6   price 621 but, rather, simply based on the amount of Transjet’s monthly debt service. Swift

   7   was the only source of revenue for the Transjet Subsidiaries. If Swift could not produce

   8   revenues to pay the Transjet Subsidiaries, the Transjet Subsidiaries could not pay the

   9   airplane loan obligations. To protect his exposure on his guarantees, Moyes would need

  10   to suffer a cash flow crunch in excess of $200,000/month. 622 For Moyes, Swift’s possible

  11   closure was a very personal matter.

  12

  13                             e.       Moyes Benefited by New Swift Assuming $1.2 Million

  14                             Payable to Transjet.

  15           As a part of the Transaction, New Swift agreed to pay Transjet $1.2 million. 623

  16   This obligation did not exist on Swift’s books prior to the Transaction. Moyes continued

  17   to own and control Transjet post-Transaction. This fresh debt of New Swift would help

  18   assure Transjet’s future.

  19

  20                             f.       Moyes Was Motivated to Keep Business Flowing to Services

  21
                                 and Transpay

  22
               Swift had no employees. Transpay hired personnel who were then leased to Swift

  23
       and other Affiliates. The Transaction called for New Swift to likewise lease Transpay’s

  24   621
           February 15, 2019 Trial Transcript at page 131 lines 14-16. DE 494. February 19, 2019 Trial Transcript at 159:21
       – 160:5. DE 500.
       622
  25       The monthly lease payment on the 801 plan was $118,936/month as of January 1, 2012. The monthly lease payment
       on the 802 plan was $116,154/month as of January 1, 2012.
       623
  26       See the Purchase Agreement, p. 8, for the definition of Transjet Accounts Payable and § 2.4 where the Buyers
       covenant to pay this obligation.

                                                              146
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                Main Document    Page 154 of 174
   1   people for use in New Swift’s operations. In effect, Moyes could keep his people employed
   2   but have many of those people paid through New Swift. Moyes’ entity Transpay was
   3   benefited by this arrangement and, at least emotionally, Moyes benefited from knowing his
   4   people would still have jobs after the Transaction closed. The alternative to this sale was
   5   closing Swift and laying off many long-time employees employed by Affiliates.
   6           Under the terms of the Transaction, New Swift would also lease its office and
   7   aviation operations space from Services, the fixed based aviation operation used to house
   8   Swift’s 121 Business and its 135 Business. This new lease arrangement held out the
   9   prospect that Services could survive and that Moyes’ corporate jet travel needs could be
  10   handled through the continued survival of Services. Absent the Transaction Swift would
  11   shut down and Services’ operations supporting Moyes’ private jet transportation would
  12   have been in grave jeopardy.
  13

  14                            g.       Moyes Benefited from the Legacy Transaction
  15           Since December 31, 2007, 624 Legacy owed Swift at least $3,985,635. This changed
  16   on September 24, 2011, when Swift transferred to Moyes the Legacy Receivable which
  17   Moyes then applied to reduce Swift’s obligation on the Moyes Note. While this Court
  18   rejected the addition of the Trustee’s Legacy Claim to his Complaint, this Court finds the
  19   Legacy Transaction constitutes further evidence of Moyes exercising power over Swift for
  20   his own personal benefit. Whether or not the Legacy Receivable was collectible on
  21   September 24, 2011, Moyes causing Swift to transfer the Legacy Receivable to him on that
  22   date breached his fiduciary duty to Swift. Moreover, the fact that Moyes and Burdette
  23   allowed Legacy to build up such a large receivable over many years evidences their
  24

  25
       624
  26      Trial Ex. 022, page 2 reflects the Legacy Receivable owed to Swift as totaling $3,986,981 as of December 31,
       2007. As of December 31, 2010, the Legacy Receivable totaled $3,985,634. See Trial Ex. 025, p.2.

                                                            147
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                        Desc
                               Main Document    Page 155 of 174
   1   domination of Swift as a manner designed to suit Moyes’ personal interests, not the best
   2   interests of Swift.
   3

   4                               h.       Moyes and Burdette Gained Indemnities From the
   5                               Transaction

   6              Under the terms of the Transaction, Swift was split into two (not necessarily equal)
   7   parts. The 121 Business and all its related assets and liabilities (plus the newly absorbed
   8   Transjet Account Payable) went to New Swift while the 135 Business and its related assets
   9   and liabilities remained under the control of Moyes and Burdette. The parties agreed to
  10   indemnify one another for the obligations they each agreed to satisfy. Specifically, the
  11   Buyers, New Swift and SAG agreed at ¶ 9.2 625 to, in relevant part:
  12              §9.2 Indemnification. (a) After the Closing, Seller agrees, whether or not
                  contained in Article V or in any certificate or other document delivered
  13
                  pursuant to this Agreement, to indemnify and hold Purchasers and their
  14              Affiliates (including Company) and their respective stockholders, officers,
                  directors, members, managers, employees, agents, successors, assif,111S and
  15              Affiliates (each a “Purchaser Indemnitee”), harmless from and against any
                  damages, losses, liabilities, obligations, claims of any kind, interest and
  16
                  penalties, or expenses (including, without limitation, reasonable
  17              attorneys' fees and expenses) (collectively, “Losses”), suffered,
                  incurred or paid, directly or indirectly (except for punitive, special,
  18              incidental and consequential damages) as a result of, in connection
                  with or arising out of (i) the failure of any representation or warranty
  19              made by Company or Seller in this Agreement (whether or not
  20              contained in Article III , Article V or in any Schedule, Exhibit or
                  certificate or delivered pursuant to this Agreement) to be true and
  21              correct in all respects as of the date of this Agreement and as of the
                  Closing Date, (ii) Company Disputes and Orders, (iii) any tax share
  22              sharing agreement between Company and Seller and/or any other
  23              Affiliate, (iv) Assumed Obligations, (v) Taxes, (vi) any Accrued
                  Passenger Facility Charges, (vii) any liabilities of the Part 135
  24              Business and any pre-Closing Part 121 Accounts Payable in excess of
                  One Million Four Hundred Fifty Hundred 'Thousand Dollars
  25              ($1,450,000), and (ix) any Transjet Accounts Payable in excess of One
  26   625
             Purchase Agreement, pp. 39-41. Trial Ex 001.

                                                            148
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                                  Main Document    Page 156 of 174
            Million Two Hundred Thousand Dollars ($1,200,000), provided,
   1
            however, that there shall be no liability of Seller to Company or
   2        indemnity of Seller to Company or Purchasers with respect to the pre-
            Closing Part 121 Accounts Payable or the Transjet Accounts Payable)
   3        as long as the sum of these two amounts does not exceed Two Million
            Six Hundred Fifty Thousand Dollars ($2,650,000), in the aggregate, and
   4
            further provided, that the aggregate liability of Seller with respect to any
   5        payments under Sections 9.2(a)(i) shall be limited to the aggregate
            amounts invested in or loaned to Company by Purchasers or their
   6        Affiliates; and provided further, that as a condition to any payment of
            liability under Section 9.2(a)(ii) neither Company nor any Purchaser
   7
            Indemnitee shall enter into any settlement with respect to any Order or
   8        the Subsequent Lawsuit without the prior written consent of Seller
            (which consent shall not be unreasonably withheld or delayed). In
   9        addition Seller agrees to indemnify and hold each Purchaser Indemnity
            harmless from and against any Losses arising out of or in relation to the
  10
            Assumed Obligations, whether or not such Assumed Obligations are
  11        listed in Schedule 2.4(b). Seller’s obligation to indemnify for Losses
            arising out of or in relation to the Assumed obligations is not subject to
  12        any limitation with respect to the amount of such indemnity and no
            time limitations, except for relevant statutes of limitations.
  13

  14        (b)    After the Closing, Company and Purchaser agree to
            indemnify and hold Seller and its Affiliates and their respective
  15        agents, successors and assigns (other than Company) (each a “Seller
            Indemnity”) harmless from and against Losses suffered, incurred
  16
            or paid, directly or indirectly, as a result of, in connection with or
  17        arising out of (i) the failure of any representation or warranty made
            by Purcha5ers in this Agreement (whether or not contained in Article
  18        IV) or in any Schedule, Exhibit or certificate delivered pursuant to
            this Agreement to be true and correct in all respects as of the date of
  19        this Agreement and as of the Closing Date, (ii) any breach by
  20        Purchasers of any of the covenants or agreements contained herein or
            in any other agreement entered into in connection with the
  21        consummation of the transactions contemplated hereby, including,
            but not limited to, Company's failure to pay any FT Taxes, the
  22        Part 121 Accounts Payable or the Transjet Accounts Payable and
  23        (iii) Company's assets, operations or business after the Closing.
            (c)    The obligations to indemnify and hold harmless pursuant to
  24        Sections 9.2(a) and 9.2(b) shall survive the consummation of the
            transactions contemplated by this Agreement for the time periods set
  25        forth in Section 9.1, except for claims for indemnification asserted
  26

                                                149
Case 2:14-ap-00534-DPC    Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                         Main Document    Page 157 of 174
                  prior to the end of such periods in accordance with the procedures set
   1
                  forth herein, which claims shall survive until final resolution thereof.
   2
                  (d) No claim shall be made pursuant to this Section 9.2 unless and until
   3              the aggregate Losses shall exceed Two Hundred Thousand Dollars
                  ($200,000) and only to the extent of such excess.
   4

   5              In the Court’s experience, these types of mutual indemnification agreements are
   6   commonplace in business sales. However, for the purposes of this Adversary Proceeding
   7   it is worth noting that, if the Transaction did not happen and Swift were to shut down,
   8   Moyes and Burdette would potentially be exposed to all manner of claims arising out of
   9   Swift’s 121 and 135 business operations as well as obligations from the Affiliates for which
  10   they might be liable. Selling Swift and its 121 Business to Buyers with the possibility that
  11   New Swift might survive and make good on its indemnification of Moyes and Burdette
  12   was an important feature of the Transaction and a factor motivating Moyes and Burdette
  13   to approve the Transaction.
  14

  15                                i.       Moyes and Burdette Sought to Reduce Their Exposure on the
  16                                Transportation Taxes
  17              Ehrlich testified that in initial discussions, the Buyers were to pay the Transportation
  18   Taxes at closing. 626 It is particularly curious that, in the final analysis, Moyes and Burdette
  19   would allow the Buyers to take over the 121 Business without paying the Transportation
  20   Tax liability 627 for which Burdette, and possibly Moyes, had personal liability as “control
  21   parties” of Swift. Moyes or Burdette did not even see fit to compel the Buyers to guarantee
  22   any portion of the Transportation Taxes or accounts payable left stranded in the 121
  23   Business transferred to the Buyers. These missteps too constitute breaches of Moyes’ and
  24   Burdette’s fiduciary duty to Swift.
  25
       626
  26         See Ehrlich’s testimony, § VI(B)(2)(f).
       627
             February 19, 2019 Trial Transcript at page 123 lines 11 – 18. DE 500.

                                                                 150
Case 2:14-ap-00534-DPC              Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                                   Main Document    Page 158 of 174
   1                             j.        Moyes and Burdette Cut Swift’s 121 Payables Creditors

   2                             Adrift.

   3           Rather than insist that Buyers fully pay all Swift’s outstanding 121 Payables,628

   4   Moyes and Burdette agreed to let Buyers try to seek discounted payments from these Swift

   5   creditors. 629 This was obviously not beneficial to Swift’s creditors but, for purposes of this

   6   lawsuit, this arrangement also did not benefit Swift. Had Buyers or Moyes been required

   7   to pay all these payables at closing, Swift would have had fewer demands on its diminished

   8   cash flow. As it turns out, New Swift carried many of these unpaid debts into its Chapter

   9   11 Proceeding. Moyes and Burdette did not care enough about Swift after the Transaction

  10   to require the Buyers to operate New Swift without the baggage of these unpaid payables.

  11   This breached their fiduciary duty to Swift.

  12

  13                             k.        Moyes Enjoyed Tax Benefits From the Transaction

  14           As noted in § VI(B), above, during Ehrlich’s testimony counsel explored

  15   implications of SAG reporting on its 2011 tax return a $4,510,000 loss due to a forfeited

  16   airplane deposit made in 2007. That 2007 deposit was lost because the taxpayer could not

  17   complete the purchase due to its “insolvancy” 630 [sic] and financial hardship. As a result

  18   of this very sizable tax loss, Moyes obtained a passive loss carry forward which could not

  19   be immediately used but after 2011 would be there to shield his future taxable income. As

  20   Moyes noted in his testimony, he is a long-term planner. This was truly a long-term view

  21   of how the Transaction could personally benefit him. 631

  22

  23
       628
           Ehrlich even suggested the ownership interest in New Swift be held in escrow until all these payables had been
  24   satisfied. See Trial Ex. 066 at ¶ 2. Moyes and Burdette ignored this advice.
       629
           See Ex. 102, ¶ 2.
       630
  25       While this Court raised its eyebrows when it realized SAG was claiming to the IRS that it was insolvent in 2011,
       the Court does not find this tax filing aids in the determination of Swift’s solvency status in December 2011.
       631
  26       As noted in FN 129 and FN 388, Moyes also enjoyed further tax benefits when he wrote off the Moyes Note and
       if he wrote off bad debt expenses associated with his acquisition from Swift of the SAVM Receivable.

                                                              151
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 159 of 174
   1                              l.       SAVM’s Cash Was Drained By Moyes
   2            In the year prior to the Transaction, millions of dollars were paid from SAVM to
   3   Moyes in reduction of SAVM’s liabilities to Moyes or to creditors whose claims Moyes
   4   guaranteed. 632 These transfers rendered SAVM incapable of paying Swift on the SAVM
   5   Receivable. As of the Transaction Date, the SAVM Receivable was uncollectible and
   6   SAVM was defunct. By gutting SAVM of its cash, Moyes and Burdette ensured that
   7   SAVM could not pay its bills to Swift. By serving his own interests in the matter of SAVM,
   8   Moyes and Burdette breached their fiduciary duties to Swift.
   9

  10                              m.       Moyes’ Personal Interests Were Served by Ehrlich
  11            Ehrlich was Moyes’ long-time attorney.                      He formed many of the Affiliates
  12   (including Swift) and handled many of their transactions and legal issues. When the Buyers
  13   approached Swift to acquire the 121 Business, Ehrlich was the obvious lawyer to call.
  14   Ehrlich knew full well that, first and foremost, the Transaction needed to make sense for
  15   Moyes. Even though Moyes’ interests were in conflict with Swift’s interests, Ehrlich
  16   explicitly or implicitly represented Swift, Moyes, SAG and other Affiliates in the
  17   Transaction. Ehrlich knew the questions of Swift’s solvency was a cloud hanging over the
  18   Transaction but did not obtain or even suggest Swift obtain an expert’s opinion of Swift’s
  19   solvency before or after the Transaction. 633 He thought SAG was insolvent and likely
  20   suspected Swift was as well. If an expert report was commissioned and showed Swift was
  21   insolvent before and after the Transaction, Moyes would have lost the opportunity to lay
  22   the 121 Business and 121 Payables off to the Buyers. Of course, the Buyers also did not
  23
       632
           See Trial Ex. 020, page 19.
  24   633
          See Simple Insolvency Detection for Publicly Traded Firms, Heaton, J.B., The Business Lawyer, Volume 74, Issue
       3, pages 723-4 (Summer 2019) (The permissibility of leveraged buyouts and spinoffs depends on whether the resulting
  25   entities are solvent, typically requiring solvency opinions before consummation.”) The Court does not find the
       Defendant’s failure to obtain a solvency opinion as dispositive as to the question of solvency, but mentions the
  26   common practice of obtaining such opinions to further highlight another failure of Defendants to protect the interests
       of Swift in the lead up to the Transaction.

                                                               152
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document    Page 160 of 174
   1   insist on a solvency opinion. They essentially had nothing to lose by entering into the
   2   Transaction. 634
   3           Ehrlich wore many hats in connection with the Transaction but, at bottom, served
   4   Moyes’ interests above all.
   5

   6                             n.       The Existence of Badges of Fraud Further Support a Finding
   7                             of Breach of Fiduciary Duty.
   8           As noted in § VII(B), above, the “badges of fraud” pertinent to the Court’s findings
   9   concerning the Trustee’s intentional fraudulent transfer claims are also pertinent to the
  10   Trustee’s breach of fiduciary duty claims. Those findings are incorporated in this section
  11   where the Court finds that Moyes and Burdette breached their fiduciary duties to Swift.
  12

  13                    8.       The Court Rejects Moyes’ and Burdette’s Defenses of In Pari
  14                    Delicto and Release
  15           During the course of this Adversary Proceeding, Burdette and Moyes filed a
  16   motion 635 for partial summary judgment claiming they were released from any of
  17   Trustee’s potential claims for breach of fiduciary duty by virtue of the Settlement and
  18   Release Agreement. 636 Moyes and Burdette also argued that the doctrine of in pari delicto
  19   barred the Trustee’s breach of fiduciary claims against them. These issues were explored
  20   by the Court in its Amended Under Advisement Order. 637 Points 5 and 6 on pages 14-16
  21   of that Order recognized a genuine issue of material fact remained concerning the
  22

  23

  24   634
           Defendants suggest that Buyers incurred about $.5 million in expenses to document the Transaction but there is no
       evidence in the record confirming this contention nor was proof provided that such fees and expenses, if incurred,
  25   were paid by the Buyers.
       635
           DE 270.
       636
  26       Trial Ex. 003.
       637
           DE 429, dated January 10, 2019.

                                                               153
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 161 of 174
   1   enforceability of the Settlement Agreement based on the allegation that SAG and SAM
   2   had not satisfied certain claims they agreed to resolve. 638
   3            The Court now directly addresses Defendants’ in pari delicto defenses.
   4            The Latin phrase in pari delicto translates “in equal fault.” 639 “The doctrine of in
   5   pari delicto dictates that when a participant in illegal, fraudulent, or inequitable conduct
   6   seeks to recover from another participant in that conduct, the parties are deemed in pari
   7   delicto, and the law will aid neither, but rather, will leave them where it finds them.” 640
   8   “The defense is grounded on two premises: first, that courts should not lend their good
   9   offices to mediating disputes among wrongdoers; and second, that denying judicial relief
  10   to an admitted wrongdoer is an effective means of deterring illegality” 641 Application of
  11   in pari delicto is governed by state law. 642 Under Arizona law, “the party more at fault
  12   cannot employ the doctrine of pari delicto to shield his deliberate invasion of the rights of
  13   the [Plaintiff].” 643
  14            In their in pari delicto argument, Defendants contend that the Buyers “compelled”
  15   the speed and terms of the Transaction. This argument fails to address Defendants’
  16   involvement in the Transaction. For this defense to apply, the two parties required to be
  17   in pari delicto are Debtor and Defendants not Buyers and Debtor. Whether Buyers did, in
  18   fact, dictate many of the terms of the Transaction and wanted it to close quickly is
  19   irrelevant to determining whether Defendants’ were at equal fault for the ultimate
  20   consequences of the Transaction.
  21   638
           In view of this Court’s other findings to the effect that the Settlement and Release Agreement did not release breach
       of fiduciary duty claims against Moyes and Burdette (See § VII(c)(4) above), this Court need not now determine
  22   whether the Settlement and Release Agreement was enforceable due to SAG and SAM allegedly failing to fully resolve
       the Balkans Claim or any other claims against Swift which SAG and SAM agreed to handle.
  23   639
           Black’s Law Dictionary 862 (9th ed. 2009). The full Latin phrase is “in par delicto potior est conditio defendantis:
       in a case of equal or mutual fault . . . the position of the [defending] party . . . is the better one.” Bateman Eichler,
  24   Hill Richards, Inc. v. Berner, 472 U.S. 299, 303 (1985).
       640
           In re Bill Johnson’s Restaurants, Inc., 255 F.Supp.3d 927, 934 (D. Ariz. 2017) (quoting Smith ex rel. Estates of
  25   Boston Chicken, Inc. v. Arthur Andersen, L.L.P., 175 F.Supp.2d 1180, 1198 (D. Ariz. 2001)).
       641
           Bateman at 306.
       642
  26       In re Tarcynski, 2015 WL 728410 * 11 (9th Cir. BAP 2015).
       643
           Brand v. Elledge, 89 Ariz. 200, 205 (1961).

                                                                154
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                               Desc
                                 Main Document    Page 162 of 174
   1           Moreover, this Court does not accept the contention that the Buyers were driving
   2   Swift into the Transaction structure and terms. Burdette testified that he was acting on
   3   behalf of both Swift and SAG throughout the negotiations and that Ehrlich provided legal
   4   representation for both Swift and SAG. This lack of independent representation for parties
   5   with disparate interests demonstrates that Burdette and Moyes steered Swift into the
   6   Transaction. Swift could not have caused the Transaction to occur without Burdette and
   7   Moyes making it happen. As the court noted in In re Granite Partners, “in pari delicto
   8   does not apply if the third party dominated or controlled the actions of the insider.”644
   9   Moyes and Burdette dominated and controlled Swift. The Plaintiff (and Swift) cannot be
  10   equally responsible for the consequences of a deal it did not itself direct.
  11           Finally, as already detailed in great length, the Transaction resulted in Swift losing
  12   its 135 Business and over $12 million in receivables. These assets were applied to
  13   outstanding liabilities owed to Moyes and Affiliates. Any benefit Swift may have derived
  14   from the Transaction paled in comparison to benefits extracted by Moyes and his
  15   Affiliates. Swift was not in pari delicto with Moyes and Burdette. The Court wholly
  16   rejects Defendant’s in pari delicto defenses. 645
  17

  18                    9.       Conclusions Regarding Fiduciary Duty Causes of Action
  19           The Trustee has asserted three types of breach of fiduciary duty claims:
  20           a.       Misappropriation which is claimed to have caused Swift’s damage in the
  21   amount of $12,151,238.
  22

  23
       644
          In re Granite Partners, L.P., 194 B.R. 318, 331 (Bankr. S.D.N.Y. 1996).
  24   645
          Bankruptcy Judge Haines suggests yet another basis for not employing the defense of in pari delicto to hamstring
       a bankruptcy trustee. He cites to cases where the defense was denied once the party who caused the inequitable or
  25   “unclean” conduct to be replaced by a third party receiver (or bankruptcy trustee). See In re Southwest Supermarkets,
       LLC, 325 B.R. 417, 426 n. 31 (Bankr. D.Ariz. 2005). Because the in pari delicto issue is resolved by this Court on
  26   other bases, this Court need not decide whether the trustee should not be hampered by the in pari delicto defense
       simply because he replaced the party who was in pari delicto with Moyes and Burdette.

                                                               155
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 163 of 174
   1          b.     Payment of Personal Debts by Moyes in connection with the Transaction
   2   allegedly causing damage to Swift in the amount of $5,242,806.
   3          c.     Stripping assets from Swift by Moyes and Burdette to be then transferred to
   4   various Affiliates thereby allegedly causing Swift damages in the amount of $12,151,238.
   5          Arizona Courts addressing breach of fiduciary duty damages would employ the
   6   standards set forth in the Restatement of Torts. Those standards are, in turn, reflected in
   7   the RAJI quoted in § VII(C)(1) above. The types of damages identified in numbers 4 and
   8   5 of this RAJI do not apply in this case. Plaintiff failed to prove damages reflected by #2
   9   of this RAJI. This is not surprising in that Swift was losing money before the Transaction.
  10   This was the main reason Moyes and Burdette wanted to sell Swift. As to #1 of this RAJI,
  11   the money lost by Swift by virtue of the Transaction caused by Moyes and Burdette was
  12   the amount of the 135 Related Party Receivables transferred to Defendants Moyes,
  13   Transjet and the Moyes Trust, i.e. $12,136,669. Burdette may not have enjoyed the benefit
  14   of the Swift property transferred to Moyes, Transjet and the Moyes Trust but he and Moyes
  15   caused these transfers to occur and Swift was damaged thereby. Moyes and Burdette are
  16   liable for the amount of $12,136,669. As to #3 of this RAJI, Moyes and his Affiliates
  17   acquired Swift’s most valuable assets, the 135 Related Party Receivables. This left New
  18   Swift with virtually no cash flow. This Court finds it would be unjust for Moyes to retain
  19   those receivables. Again, Moyes is liable for the sum of $12,136,669.
  20          Moyes benefited by having the Briad Receivable and Redeye Receivable applied
  21   to Moyes’ Redeye Capital Account. As to the SAVM Receivable, Moyes benefited by
  22   having the amount due to him under the SAVM Note increased by the amount of the
  23   SAVM Receivable. As for the Transjet Receivables, Moyes benefited by his entity
  24

  25

  26

                                                   156
Case 2:14-ap-00534-DPC      Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31           Desc
                           Main Document    Page 164 of 174
   1   Transjet receiving the full value of the Transjet Receivables and then having the Transjet
   2   Surplus 646 applied to pay down his claims against Transjet.
   3            In addition to Swift transferring the 135 Related Party Receivables, Swift
   4   transferred Swift’s 135 Business to SAM. That was a breach of Moyes’ and Burdette’s
   5   fiduciary duty to Swift. The value of the 135 Business, however, was never proven at trial
   6   by Plaintiff. Damages will not be awarded on account of Swift’s loss of its 135 Business.
   7   Moreover, SAM received the 135 Business, not Moyes. Neither Moyes nor Burdette are
   8   liable for damages related to breaching their fiduciary duty in Swift transferring the 135
   9   Business to SAM.
  10            The Court hereby rejects Plaintiff’s request for damages in an amount measured by
  11   liabilities incurred by New Swift and/or the Debtor after the Transaction Date. While it is
  12   clear to this Court that the Transaction left New Swift with one hand tied behind its back,
  13   New Swift’s ultimate slide into bankruptcy was a function of numerous factors attributable
  14   to events before the Transaction as well as the Transaction itself and the post-Transaction
  15   business decisions of New Swift. The obligations incurred after the Transaction were not
  16   created by Moyes or Burdette but, rather, the management team for New Swift and the
  17   Debtor. The extent to which New Swift’s bankruptcy was proximately caused by the
  18   Transaction or by post-Transaction missteps was not proven by Plaintiff nor can the
  19   proximate cause or damage amounts be discerned by this Court. Accordingly, no damages
  20   will be assessed against Defendants due to events that occurred or debts which were
  21   incurred after the Transaction Date.
  22           These damages are awarded on an “alternative” basis meaning that any payment
  23   towards the preference damages would result in a corresponding decrease in damages
  24   awarded on account of Defendants’ breaches of fiduciary duties.
  25
       646
  26      $103,126 (i.e. the Transjet Payable of $1,905,794 less the Transjet Receivables of $1,802,668). This is defined as
       the Transjet Surplus.

                                                               157
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                Main Document    Page 165 of 174
   1              The loss of Swift assets helped hasten New Swift’s ruin but Plaintiff failed to
   2   demonstrate that New Swift’s ultimate bankruptcy filing and losses sustained after the
   3   Transaction Date were proximately caused by Defendants.
   4

   5              D.       Damages
   6              The Trustee’s Complaint enumerates the relief sought in the closing “Prayer For
   7   Relief” 647 which “requests the following relief:
   8                       A.      For avoidance of the Subject Transfers pursuant to Code §§ 544, 547,
   9   and 548;
  10                       B.      For recovery of the Subject Transfers or their value pursuant to Code
  11   § 550;
  12                       C.      For compensatory damages against Moyes, Burdette, SAG and
  13   SAVM for breach of fiduciary duty and/or for aiding and abetting a breach of fiduciary
  14   duty;
  15                       D.      For punitive damages against Moyes and Burdette based upon their
  16   extreme conduct in breaching their fiduciary duties to the Debtor;
  17                       E.      For declaratory relief determining that the Moyes Note and the
  18   Related Party Payables do not evidence rights to payment and would have been disallowed,
  19   recharacterized and/or subordinated in the Debtor’s bankruptcy case;
  20                       F.      For declaratory relief determining that the Transferee Defendants are
  21   alter egos of each other, operated as single business enterprise, and are equally liable for
  22   any judgment entered against any of them;
  23                       G.      For declaratory relief determining that Moyes and Burdette are liable
  24   for any judgment entered against any one of the Transferee Defendants as if the judgement
  25   had been entered against Moyes and Burdette directly and personally;
  26   647
             DE 94, pp. 25-26, ¶¶ A-H.

                                                         158
Case 2:14-ap-00534-DPC             Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31          Desc
                                  Main Document    Page 166 of 174
   1                    H.       With respect to all the foregoing, for interest, attorneys’ fees, and
   2   costs; and
   3                    I.       Such other relief as the Court deems just and appropriate under the
   4   circumstances.”
   5           As to Prayer for Relief D, the Court on summary judgment 648 denied the Trustee’s
   6   request for punitive damages finding Trustee had failed to show there were genuine issues
   7   of material facts that could support a claim for punitive damages. Even if the Court
   8   mistakenly granted summary judgment on this issue, the facts at trial and the findings made
   9   in this Order make clear that the Trustee failed to sustain his burden of entitlement to
  10   punitive damages. The Court finds that neither Moyes nor Burdette acted with an “evil
  11   hand guided by an evil mind,” as required by Arizona law. 649 Neither Moyes nor Burdette
  12   intended to injure Swift nor did they consciously pursue a course of conduct knowing that
  13   it created a substantial risk of significant harm to Swift. 650 Their conduct was selfish but
  14   not outrageous or aggravated.
  15           As to Prayer for Relief F, as noted in § VI(a)(6), this Court already determined that
  16   he Trustee was precluded from seeking any relief based on theories of alter ego or piercing
  17   the corporate veil. 651
  18

  19                    1.       Preference Damages
  20           Plaintiff seeks and this Court hereby awards Plaintiff preferential transfer avoidance
  21   damages against the Moyes Trust (the initial transferee) in the aggregate amount of
  22   $5,832,426, plus interest The Court also hereby awards preferential transfer avoidance
  23   damages against the following transferees:
  24
       648
           DE 401.
       649
  25       Rawlings v. Apodaca, 726 P.2d 565, 578 (Ariz. 1986).
       650
           Id. See also Linthicum, 723 P.2d 675, 680 (1986) (for punitive damages to be awarded, an “evil mind” must be
  26   accompanied by “aggravated and outrageous conduct.”)
       651
           DE’s 466 and 530.

                                                            159
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                         Desc
                               Main Document    Page 167 of 174
   1                   Moyes:          $9,744,381, 652 plus interest;
   2                   Transjet:       $1,802,668, 653 plus interest;
   3                   SAM:            $5,817,857, 654 plus interest; and
   4                   Redeye:         $5,228,237, 655 plus interest.
   5           The Trustee also sought preference damages in connection with the Legacy Claim
   6   but the Legacy Claim was dismissed by the Court in its summary judgment reflected in the
   7   Legacy Order. 656
   8

   9                   2.      Fraudulent Transfer Damages
  10           Despite the existence of facts supporting many badges of fraud, this Court finds
  11   Defendants did not intentionally hinder, delay or defraud Swift via the Transaction. As to
  12   Plaintiff’s constructive fraudulent transfer claims, Plaintiff abandoned such claims and/or
  13   failed to sustain its burden of proof on such claims. Counts One and Two of Plaintiff’s
  14   Complaint shall be dismissed with prejudice.
  15

  16                   3.      Breach of Fiduciary Duty Damages
  17           Moyes breached his fiduciary duties to Swift and was enriched in the amount of the
  18   135 Related Party Receivables ($12,136,669) transferred to SAG and then on to Moyes,
  19   Transjet and the Moyes Trust. New Swift and Debtor sustained damages in a like amount.
  20   Burdette also breached his fiduciary duties to Swift and, while he did not financially benefit
  21   from those breaches, he nevertheless caused New Swift and the Debtor to sustain damages
  22   in the amount of $12,136,669.
  23

  24   652
           The amount of the SAVM Receivable (as the initial transferee) plus the Briad Receivable plus the Redeye
       Receivable (where Moyes was the immediate or mediate transferee).
       653
  25       Transjet was the initial transferee of the Transjet Receivables.
       654
           The amount of the Briad Receivable plus the Redeye Receivable plus the SME Receivable.
       655
  26       The amount of the Briad Receivable plus the Redeye Receivable.
       656
           DE 311. See also DE 461.

                                                          160
Case 2:14-ap-00534-DPC         Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                      Desc
                              Main Document    Page 168 of 174
   1            The Court hereby rejects Plaintiff’s request for additional damages in an amount
   2   measured by liabilities incurred by New Swift and/or the Debtor after the Transaction Date.
   3

   4                     4.       Interest on Damage Awards
   5                              a.       Interest on Preference Damages
   6            “The award of prejudgment interest in a case under federal law is a matter left to the
   7   sound discretion of the trial court. Awards of prejudgment interest are governed by
   8   considerations of fairness and are awarded when it is necessary to make the wronged party
   9   whole.” 657 Prejudgment interest is an element of compensation, not a penalty. 658 In the case
  10   of a preferential transfer recovered by a trustee, interest is computed from the date of
  11   demand for its return, or in the absence of such a demand, from the date of the filing of the
  12   complaint. 659 The rate of prejudgment interest is determined by the nature of the claims. 660
  13   Generally, the federal interest rate applies in federal question cases, however, courts have
  14   the discretion to choose a different rate if “the equities of a particular case demand a
  15   different rate.” 661
  16            This Court has seen no pre-litigation demand from the Plaintiff so the Court awards
  17   interest from the date the Adversary Proceeding was commenced (June 27, 2014). This
  18   Court declines to award prejudgment interest from the date of the Transaction.
  19            The Court finds the equities of this case do not “demand a different rate” from the
  20   federal rate. The Court also rejects Plaintiff’s invitation to increase the prejudgment interest
  21

  22
       657
           In re Acequia, Inc., 34 F.3d 800, 818 (9th Cir. 1994) (citing Purcell v. United States, 1 F.3d 932, 942-43 (9th Cir.
  23   1993)).
       658
           Barnard v. Theobald, 721 F.3d 1069, 1078 (9th Cir. 2013) (citing Schneider v. Cnty. of San Diego, 285 F.3d 784,
  24   789 (9th Cir. 2002)).
       659
           In re Neponset River Paper Co., 219 B.R. 918, 921 (Bankr. D. Mass. 1998), aff’d, In re Neponset River Paper Co.,
  25   231 B.R. 829 (B.A.P. 1st Cir. 1999).
       660
           Oak Harbor Freight Lines, Inc. v. Sears Roebuck, & Co., 513 F.3d 949, 961 (9th Cir. 2008).
       661
  26       S.E.C. v. Platforms Wireless Int’l Corp., 617 F.3d 1072, 1099 (9th Cir. 2010) (citing In re Nucorp Energy, Inc.,
       902 F.2d 729, 734 (9th Cir. 1990)).

                                                                161
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                              Desc
                                 Main Document    Page 169 of 174
   1   rate. The Court will award prejudgment interest at the federal rate from June 27, 2014 on
   2   the principal amount of the preference damages.
   3            The federal rate is found at 28 U.S.C. § 1961(a) which provides:
   4                     …[I]nterest shall be calculated from the date of the entry of the
                         judgment, at a rate equal to the weekly average 1-year constant
   5
                         maturity Treasury yield, as published by the Board of
   6                     Governors of the Federal Reserve System, for the calendar
                         week preceding the date of judgment…
   7

   8            The weekly average of the 1 year T-bill for the week of March 23, 2020, was 0.17%.
   9   This federal rate will be applied to the preference damage and shall run from June 27, 2014,
  10   to the date of Judgment and then thereafter at this very same federal interest rate.
  11

  12                              b.       Interest on Breach of Fiduciary Duty Damages
  13            The general rule is that state law governs awards of prejudgment interest on
  14   damages associated with state law actions. 662 In Arizona, the award of prejudgment interest
  15   depends, in part, on whether the claim is liquidated or unliquidated. 663 A claim is liquidated
  16   if the plaintiff provides a basis for precisely calculating the amounts owed. 664 On the other
  17   hand, an unliquidated claim is one where the amount owed cannot be “definitively fixed
  18   from the facts proved…but must in the last analysis depend upon the opinion or discretion
  19   of the judge or jury as to whether a larger or smaller amount should be allowed.” 665
  20            Here, Plaintiff’s breach of fiduciary duty claims arise under Arizona law so Arizona
  21   law controls the award of prejudgment interest. Plaintiff’s breach of fiduciary duty claims
  22   were unliquidated claims, therefore, prejudgment interest is prohibited by Arizona statute.
  23

  24
       662
           Oak Harbor Freight Lines, Inc. v. Sears Roebuck, & Co., 513 F.3d 949, 961 (9th Cir. 2008).
       663
  25       A.R.S. § 44-1201(D)(1) (“D. A court shall not award…1. Prejudgment interest for any unliquidated, future, punitive
       or exemplary damages that are found by the trier of fact.”).
       664
  26       Alta Vista Plaza, Ltd. v. Insulation Specialists Co., Inc., 186 Ariz. 81, 82 (App. 1995).
       665
           John C. Lincoln Hosp. and Health Cor. v. Maricopa County, 208 Ariz. 532, 544 (App. 2004).

                                                               162
Case 2:14-ap-00534-DPC            Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                            Desc
                                 Main Document    Page 170 of 174
   1           As to post-judgment interest, it is well settled law that an award of post-judgment
   2   interest is procedural in nature and thereby dictated by federal law even if the federal court
   3   is making a damage award on a state law cause of action. 666 As stated above, 28 U.S.C. §
   4   1961 is the applicable federal statute. The federal interest rate of 0.17% will be applied to
   5   the breach of fiduciary duty damages but shall run from the date of entry of judgment in
   6   this Adversary Proceeding.
   7

   8   VIII. CONCLUSION

   9           In the 3Q2011, at Burdette’s recommendation, Moyes agreed Swift needed to be

  10   sold or closed. When Buyers contacted Burdette in October 2011 about a possible

  11   purchase of Swift’s 121 Business, Moyes and Burdette had found the solution Moyes

  12   needed. Through the ensuing Transaction, Buyers bought Swift’s airline for $100 and

  13   Moyes was able to pay off all the debts owed by Swift to Moyes and his Affiliates by

  14   transferring to them of all Swift’s 135 Related Party Receivables. Moreover, Moyes was

  15   able to push Swift’s 135 Business to Moyes’ newly created entity, SAM.

  16           Swift was insolvent on the Transaction Date. This Transaction left New Swift

  17   incapable of servicing its liabilities, absent the injection of millions of dollars of new

  18   capital. Moyes and Burdette knew this and yet failed to insist that the Buyers obtain the

  19   crucial financing prior to closing. Furthermore, Moyes and Burdette failed to gain from

  20   Buyers any form of guaranty or other assurances that the obligations New Swift was taking

  21   on as a part of the Transaction, notwithstanding Buyers’ apparent willingness to guaranty

  22   the Transportation Taxes and perhaps other 121 Business liabilities. Moyes and Burdette

  23   also never insisted that New Swift be combined with Direct Air so as to ensure New

  24

  25
       666
  26      In re Cardelucci, 285 F.3d 1231, 1235 (9th Cir. 2002) (citing Northrp Corp. v. Triad Int’l Mktg., S.A., 842 F.2d
       1154, 1155 (9th Cir. 1988).

                                                              163
Case 2:14-ap-00534-DPC           Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31                           Desc
                                Main Document    Page 171 of 174
   1   Swift’s business would realize the synergies which Burdette thought would aid New
   2   Swift’s survival where old Swift was failing.
   3              Through the Transaction, Burdette accomplished what best served Moyes while
   4   disregarding what best served Swift. In doing so, he served the wrong master. For his
   5   part, Moyes was too busy to pay attention.                 Rather, Moyes simply approved the
   6   Transaction negotiated by Burdette and documented by his long-time lawyer, Ehrlich.
   7   Again, all this occurred at a time when Swift was insolvent. In looking out for Moyes’
   8   interests alone, Burdette and Moyes enabled Buyers to make a risk-free and cost-free
   9   gamble in their acquisition of Swift’s 121 Business. To suggest that the Buyers were
  10   arms-length, well lawyered and with no compulsion to enter into the Transaction does not
  11   excuse Burdette or Moyes from their breaches of their fiduciary duties to Swift.
  12              Moyes is liable for the damage he caused New Swift and Debtor as well as the
  13   benefit he extracted from his breach of his fiduciary duties to Swift. That amount totals
  14   $12,136,669. This amount would be unjust for Moyes to retain. This unjust asset transfer
  15   for Moyes’ benefit will not be reduced by the amount of 135 Related Party Payables which
  16   Moyes Affiliates agreed to cover because those obligations to Moyes and his Affiliates
  17   were part and parcel of the 135 Business which SAM received. SAM agreed to assume
  18   the 135 Related Party Payables 667 but otherwise paid no consideration for transference of
  19   Swift’s 135 Business to SAM. Moyes and Burdette, on the other hand, did not agree to
  20   assume, guaranty or otherwise handle the 135 Related Party Payables and, therefore, may
  21   not reduce their breach of fiduciary duty damages by the amount of these debts assumed
  22   by SAM.
  23              Burdette also breached his fiduciary duties to Swift but extracted no benefit to
  24   himself. Rather, Burdette damaged Swift by orchestrating the transfer of the 135 Related
  25   Party Receivables to Moyes, the Moyes Trust and Transjet and transferring the 135
  26   667
             See Ex. 001, Purchase Agreement at § 2.4(b).

                                                            164
Case 2:14-ap-00534-DPC              Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31      Desc
                                   Main Document    Page 172 of 174
   1   Business to SAM. He did so out of loyalty to Moyes but caused terrible harm to the entity
   2   to which he owed fiduciary duties. This Court finds the measure of damages caused by
   3   Burdette total $12,136,669. Judgment will be awarded on Plaintiff’s breach of fiduciary
   4   duty claims against Moyes and Burdette as follows:
   5                Moyes - $12,136,669, plus interest from the entry of Judgment at the federal
   6                rate, until paid; and
   7                Burdette - $12,136,669, plus interest from the entry of Judgment at the
   8                federal rate, until paid.
   9         In addition to breaching their fiduciary duties to Swift, the Transaction orchestrated
  10   by Moyes and Burdette resulted in preferential transfers avoidable under § 547 as well as
  11   transfers avoidable under § 550.         Judgment will be awarded against the following
  12   Defendants in the following amounts:
  13                Moyes Trust - $5,817,857, plus interest at the federal rate from June 27, 2014,
  14                until paid;
  15                Transjet - $1,802,668, plus interest at the federal rate from June 27, 2014,
  16                until paid;
  17                Moyes - $9,744,381, plus interest at the federal rate from June 27, 2014, until
  18                paid;
  19                SAM - $5,817,857, plus interest at the federal rate from June 27, 2014, until
  20                paid; and
  21                Redeye - $5,228,237, plus interest at the federal rate from June 27, 2014,
  22                until paid.
  23         Because this Court finds Plaintiff failed to prove its claims for fraudulent transfers,
  24   Counts One and Two are hereby dismissed with prejudice. Further, since the Complaint
  25   seeks no relief against Briad, Briad is hereby dismissed as a party defendant, with
  26   prejudice. Vickie Moyes is a named defendant “because of her marital relationship with

                                                     165
Case 2:14-ap-00534-DPC       Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31            Desc
                            Main Document    Page 173 of 174
   1   Moyes.” 668 The Court finds Vickie Moyes is not liable solely or separately for any
   2   amounts in this Order. Rather, it is Moyes and the Moyeses’ marital community which
   3   are liable.
   4              Wherefore, based on the foregoing
   5              IT IS ORDERED directing counsel for the Trustee to prepare and lodge with this
   6   Court a form of judgment consistent with this Order.
   7              DATED AND SIGNED ABOVE.
   8
       COPY of the foregoing mailed by the BNC and/or
   9   sent by auto-generated mail to interested parties.

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26   668
             Complaint, ¶ 8.

                                                      166
Case 2:14-ap-00534-DPC          Doc 555 Filed 03/31/20 Entered 03/31/20 15:42:31      Desc
                               Main Document    Page 174 of 174
